A&B PSA 7-12-19 Providence Square, Marietta, Georgia             Exhibit 10.1








PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS1 
Basic Provisions
The following Basic Provisions form a part of this Purchase and Sale Agreement
and Joint Escrow Instructions (this “Agreement”).
A.
Effective Date of this Agreement: August 8, 2019

B.
Seller: 4101 Roswell Road (Marietta), LLC, a Delaware limited liability company
(“Seller”)

Seller’s Knowledge Party (Section 8.1): Adam Gibbons
C.
Buyer: RREEF AMERICA L.L.C., a Delaware limited liability company

Buyer’s Knowledge Party (Section 14.2.2): Jeff Anderson, Vice President of Real
Estate Transactions
D.
Escrow Holder: First American Title Insurance Company

E.
Escrow Number:__________________ (to be filled in after execution by Escrow
Holder)

F.
Title Company: First American Title Insurance Company

G.
Property: Property commonly known as 4101 Roswell Road, Marietta, GA, located on
land (the “Land”) legally described on Exhibit A attached hereto, located in
Cobb County, Georgia (the “County”).

H.
Purchase Price: $54,000,000 (“Base Purchase Price”), plus the Prepayment Penalty
(as defined in Section 11.3.4 below)

I.
Deposit:    Deposit: $3,000,000

Portion of Deposit constituting Review Consideration: $100
J.
Review Period Expiration Date: Upon the Effective Date of this Agreement.

K.
Closing Date: The later of (i) thirty (30) days after the Review Period
Expiration Date and (ii) three (3) business days after Seller delivers to Buyer
tenant estoppels that meet the Estoppel Requirement, but in all cases, the
Closing must occur, if at all, within forty-five (45) days after the Effective
Date.

L.
Seller’s Broker: CBRE, Inc.

M.
Pages to Initial: 19, 20 & 35

N.
Seller’s Notice Address:

c/o 4700 Wilshire Blvd.
Los Angeles, CA 90010
E-Mail: agibbons@cimgroup.com
Telephone Number: 323 860 4900
    
1    Certain identified confidential information has been redacted from this
exhibit because it both (i) is not
material and (ii) would be competitively harmful if publicly disclosed.





--------------------------------------------------------------------------------





 


With a copy to:
c/o 4700 Wilshire Blvd.
Los Angeles, CA 90010
E-Mail: generalcounsel@cimgroup.com
Telephone Number: 323 860 4900
Facsimile transmission number: 323 297 2586


Fragner Seifert Pace & Winograd, LLP
601 S. Figueroa Street, Suite 2320
Los Angeles, CA 90017
Attn: Matthew C. Fragner, Esq.
E- Mail: mfragner@fspwlaw.com
Telephone number: (310) 779-7284
Facsimile transmission number: (310) 496-2887
O.
Buyer’s Notice Address:    RREEF America L.L.C

222 S. Riverside Plaza, 26th Floor
Chicago, IL 60606
Attn: Jeff Anderson
Email: jeff.anderson@dws.com
Telephone Number: (312) 537-9202
    
With a copy to:        Alston & Bird LLP
1201 West Peachtree Street
Atlanta, GA 30309
Attn: Jay Farris
Email: jay.farris@alston.com
Telephone Number: (404) 881-7896


P.
Escrow Holder Notice Address:

First American Title Insurance Company
Six Concourse Parkway, Suite 2000
Atlanta, Georgia 30328
Attn: Jon Uhlir
Email: Juhlir@firstam.com
Telephone Number: 770-390-6520


Q.
Local Time: Standard time in the County.





- 2 -



--------------------------------------------------------------------------------





This Agreement, is entered into as of the Effective Date by and between Seller
and Buyer and constitutes an agreement to purchase and sell real property, and
escrow instructions directed to Escrow Holder to establish an escrow (the
“Escrow”) to accommodate the transactions contemplated by this Agreement.
RECITALS
A.    Seller is the owner of the Property.
B.    Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, the Property, subject to the terms and conditions set forth herein. Now,
therefore, Buyer and Seller have agreed as follows:
TERMS AND CONDITIONS
1.1    The Property.
Seller shall sell to Buyer, and Buyer shall purchase from Seller, on all of the
terms and conditions set forth in this Agreement, all of Seller’s right, title
and interest in and to the Property, which Property as used herein shall mean
the following:
1.1    Land. Fee simple title to the Land;
1.2    Appurtenances. All rights, privileges and easements appurtenant to the
Land, including, without limitation, all minerals, oil, gas and other
hydrocarbon substances on and under the Land, as well as all development rights
and air rights relating to the Land, and all water, water rights and water stock
relating to the Land, and any and all easements, rights-of-way or appurtenances
used in connection with the beneficial use and enjoyment of the Land (all of
which are sometimes collectively referred to as the “Appurtenances”);
1.3    Improvements. All improvements and fixtures located upon the Land,
including, without limitation, all structures presently located on the Land, and
all fixtures, apparatus, equipment, and appliances used in connection with the
operation or occupancy thereof (all of which are collectively referred to as the
“Improvements”);
1.4    Leases. All interest of Seller, as landlord, in and to the leases of
space in the Improvements, including but not limited to, all unexpired leases,
subleases, office or retail rental agreements, license agreements, parking
agreements, other occupancy agreements, and any other agreements for the use,
possession, or occupancy of any portions of the Property (including, without
limitation, signage rights) as of the Close of Escrow, including, without
limitation, any security deposits and tenant guaranties delivered in connection
with any of the foregoing, together with any and all amendments, modifications
and/or supplements thereto (collectively, the “Leases”), a schedule of which as
of the date hereof is attached hereto as Schedule 1.4 (the “Lease Schedule”);
1.5    Personal Property. All tangible personal property owned by Seller, if
any, located on or in or used in connection with the operation, maintenance or
management of the Property (collectively, the “Personal Property”), but
excluding any personal property of tenants;
1.6    Service Contracts. All service contracts and other agreements, utility
contracts and other rights relating to the ownership, use and operation of all
or any part of the Property, if any, to the extent assigned to Buyer at Closing
pursuant to this Agreement (collectively, the “Assumed Service Contracts”);
1.7    Permits and Licenses. All transferable permits, licenses, certificates
and other governmental approvals related to the Property; and


- 3 -



--------------------------------------------------------------------------------





1.8    Intangible Property. All right, title and interest of Seller in and to
the following (collectively, the “Intangible Property”) (i) any and all
intangible property owned by Seller and used in the ownership, use and/or
operation of the Property, including, without limitation, the right to use any
trade name now used in connection with the Property, website name for the
exclusive use of the Property, and (ii) all warranties and guaranties relating
to the Improvements or Assumed Service Contracts. Notwithstanding the foregoing,
“Intangible Property” shall not include any rights to property tax refunds for
property taxes to the extent relating to time periods prior to Close of Escrow.
2.    Purchase Price. Buyer shall pay the Purchase Price at the Close of Escrow
(as defined in Section 4.2 below).
3.    Payment of Purchase Price.
3.1    Deposit. Within three (3) business days after the Effective Date, Buyer
shall deliver to Escrow Holder the Deposit in the form of a wire transfer or
cashier’s check. Upon Escrow Agent’s receipt of the Deposit, the Review
Consideration shall immediately be deemed fully earned by Seller and
non-refundable to Buyer but shall be applicable to the Purchase Price at
Closing. The Deposit shall be invested by Escrow Holder in interest-earning
investments at the direction of Buyer subject to the reasonable approval of
Seller as to any investments. Interest shall accrue for the benefit of Buyer,
but shall become part of the Deposit.
3.2    Nature of Deposit. The Deposit is entirely non-refundable to Buyer,
except as otherwise provided in this Agreement. The Deposit (together with any
interest earned thereon while, but only while, held by Escrow Holder) shall be
applied and credited to the Purchase Price at the Close of Escrow.
3.3    Balance of Purchase Price. Buyer shall deposit into Escrow the balance of
the Purchase Price, as adjusted for costs and pro-rations to be made pursuant to
Sections 12 and 13 of this Agreement, in cash or other immediately available
federal funds, no later than 1:00 PM, Local Time, on the scheduled Close of
Escrow. Escrow Holder is hereby instructed by Buyer and Seller to deliver to
Seller the Purchase Price at Close of Escrow, adjusted as set forth in this
Agreement.
4.    Opening and Close of Escrow.
4.1    Opening of Escrow. For the purposes of this Agreement, the “Opening of
Escrow” shall be the date that Escrow Holder receives a fully executed original
or executed counterpart copies of this Agreement signed by Buyer and Seller.
Escrow Holder is instructed to notify Buyer and Seller, in writing (which may be
by e-mail transmission), of the date of Opening of Escrow. Buyer and Seller
agree to execute, deliver and be bound by any reasonable and customary
supplemental instructions that may be reasonably requested by Escrow Holder and
acceptable to Seller and Buyer or that may be necessary or convenient to
consummate the transaction contemplated by this Agreement. However, the
supplemental instructions shall not supersede this Agreement as between Buyer
and Seller, and in all cases this Agreement shall control as between them. All
supplemental instructions shall be in writing (including by e-mail
transmission).
4.2    Close of Escrow. For purposes of this Agreement, “Close of Escrow” or
“Closing” shall occur by a “gap” style closing, with the limited warranty deed
conveying fee simple title to the Property subject only to the Approved Title
Conditions (the “Deed”) to be submitted for recording on the morning immediately
following the date of the Closing, in which event the parties shall execute such
additional escrow instructions reasonably acceptable to each party and Seller
shall deliver any indemnity agreements as are customary and requested by the
Escrow Holder to allow the “gap” style Closing. The Deed shall be executed by
Seller in the form attached as Exhibit B, with the execution properly notarized
in form for recordation in the public records of the County. The Closing shall
take place on the Closing Date, subject to the terms and conditions of this
Agreement.


- 4 -



--------------------------------------------------------------------------------





5.    Review Period and Right of Entry.
5.1    Review Period. Buyer has had the opportunity through the Review Period
Expiration Date (such period is referred to as the “Review Period”), to examine
and investigate all aspects of the Property, including without limitation
grading, settling, soil composition and condition, drainage, hydrology,
existence of mold and/or Hazardous Materials (as defined below), structural
aspects, easements, rights of way, feasibility, building and other permits,
approvals, laws and restrictions, land use and other governmental conditions and
restrictions, likelihood of condemnation, zoning matters, traffic and flight
patterns, demographics, title matters, all declarations of covenants, conditions
& restrictions and other documents of record affecting the Property, matters
disclosed by any survey of the Property Buyer may have obtained (the “Survey”),
the Leases (if any), tenant quality and credit (if any), contracts that will
survive Close of Escrow (if any), income and expenses of the Property and each
portion thereof (if any), matters that would be disclosed by investigations of
the types contemplated by Section 5.2, and all other matters related to the
suitability of the Property for Buyer’s intended purposes, use and investment.
All square footages, dimensions and sizes (if any) in any materials furnished or
made available by Seller are approximate. Buyer has had an opportunity to
independently verify all of such information. Buyer also has had an opportunity
to conduct its own investigations with the City and/or County in which the
Property is located regarding any impact the zoning of the Property may have on
Buyer’s intended use of the Property. Seller has made available to Buyer copies
of documents regarding the Property on a data website located at
https://www.cbredealflow.com/handler/virtualdealroom.aspx?pv=aCRhak_VUZNY7vMrLSbuMcgS9yypQUCUfBxU1iOLP6xY-54QYCvPPaEaWD-1O_Qu
(the “Data Site”), which documents are described on the attached Exhibit D, and
Buyer has caused Title Company to issue a preliminary title commitment (the
“Title Commitment”) issued by the Title Company and a copy of all recorded
underlying documents to be delivered to Buyer (all of such materials delivered
or made available to Buyer on the Data Site as of the Effective Date are
referred to collectively as the “Seller Information”). Buyer acknowledges that
the Seller Information does not include and that Seller shall not be obligated
to disclose to Buyer any of the following (the “Protected Information”) in
Seller’s possession or available to Seller: (a) information contained in
Seller’s credit reports (other than credit reports for Seller’s tenants),
Seller’s credit authorizations, Seller’s credit or financial analyses or
projections, steering committee sheets, account summaries or other internal
documents relating to the value of the Property, including any valuation
documents and the book value of the Property; (b) material which is subject to
attorney client privilege or which is attorney work product excluding (1) any
items which Seller would be obligated to disclose under law, (2) any items
relating to the environmental condition of the Property, and (3) any items which
if not disclosed would cause any Seller representation or warranty given in this
Agreement to be materially untrue; (c) appraisal reports, broker opinions of
value or similar documents opining to the value of the Property; (d) financials
of Seller or any affiliate of Seller; or (e) material which Seller is legally
required not to disclose. Buyer hereby acknowledges it has been informed by
Seller of certain matters regarding the condition of the detention pond located
on the Property (the “Detention Pond Condition”), the remediation of which shall
be governed by Section 7.10 hereof.
5.2    Right of Entry. From the Effective Date until the Closing or earlier
termination of this Agreement, Seller hereby agrees that, subject to the rights
of tenants or occupants of the Property, Buyer and its agents, employees,
representatives, contractors and subcontractors (collectively, “Buyer’s
Representatives”) may enter upon the Property in order to inspect the Property
and to conduct non-invasive tests and inspections, engineering studies and land
and other surveys (but no invasive or subsurface testing or entry without
Seller’s prior consent, which may be withheld in its sole discretion); provided:
5.2.1    Buyer shall give Seller not less than one (1) business day’s prior
written notice (which may be by email to a designated representative of Seller)
before each such entry on to the Property and shall permit Seller to have a
designated representative oversee any activities performed on the Property by or
on behalf of Buyer or persons purportedly acting on Buyer’s behalf.
5.2.2    None of the activities by or on behalf of Buyer shall damage the
Property (other than any damage promptly repaired by Buyer to the extent arising
out of the actions of Buyer or any


- 5 -



--------------------------------------------------------------------------------





of Buyer’s Representatives), materially interfere with the tenants, customers of
tenants, or impair the drainage of the Property.
5.2.3    Buyer shall provide Seller with certificates of insurance demonstrating
(i) that Buyer is covered for Buyer’s entry onto the Property by commercial
general liability insurance on an “occurrence basis” in a combined single limit
of not less than $3,000,000 per event, and $4,000,000 aggregate, and (ii) that
any contractor, subcontractor, or other consultant, agent or representative
entering on to the Property on behalf of Buyer is covered for such entry by
commercial general liability insurance on an “occurrence basis” in a combined
single limit of not less than $1,000,000 per event, and $2,000,000 aggregate,
each naming Seller and Seller’s property manager Jones Lang LaSalle and such
other entities as Seller may designate in writing as additional insureds, and
such insurance shall be issued by insurance companies authorized to do business
in the State where the Property is located and rated A-VIII or better in the
most current issue of “Best’s Key Rating Guide” and shall be in place at the
time of each such entry.
5.2.4    Buyer hereby covenants and agrees that (a) no such entry or activities
by Buyer or Buyer’s Representatives shall cause or directly or indirectly result
in any damage to the Property (other than minor damage promptly repaired by
Buyer to the extent arising out of the actions of Buyer or any of Buyer’s
Representatives), impairment of or to the drainage of the Property or materially
interfere with any of the rights of any tenant or occupant of any premises at or
within the Property, (b) neither it nor any person or entity acting for it or on
its behalf in any capacity shall conduct any destructive, subsurface or invasive
testing, including without limitation obtaining borings, without Seller’s prior
written consent, (c) Buyer shall promptly restore and repair any physical damage
or alteration of the physical condition of the Property to its condition
existing immediately prior to each entry thereon but only to the extent such
physical damage or alteration of the physical condition of the Property results
from any inspections or activities conducted by Buyer or any of Buyer’s
Representatives hereunder, (d) Buyer shall pay in full for all such inspections,
tests and any other work and activities conducted by Buyer or any Buyer’s
Representatives as and when due, (e) Buyer shall be permitted to conduct
interviews of the tenants of the Property upon providing written notice to
Seller (which may be by email to a designated representative of Seller) prior to
contacting such tenant, and Seller shall have the opportunity to have a
representative present during any tenant interviews, and (f) Buyer shall cause
the Property at all times to be free and clear of any mechanic’s liens or
materialmen’s liens arising out of any such activities conducted by Buyer or
Buyer’s Representatives, and if any such lien is filed, Buyer shall cause the
same to be discharged of record by satisfying same within the earlier of (i)
thirty (30) days after knowledge by Buyer thereof or (ii) prior to the
commencement of any proceedings for the foreclosure thereof. Failure of Buyer to
discharge such lien or obtain such bond within said thirty (30) day period shall
be a material breach of this Agreement.
5.2.5    Buyer shall indemnify and hold harmless Seller and its employees,
agents, contractors and representatives against Claims (as defined in Section
8.8 below) to the extent arising out of the acts or omissions of Buyer or
Buyer’s Representatives while on or about the Property, including without
limitation those arising from any breach of any of Buyer’s covenants contained
in this Section 5.2. The foregoing indemnity does not extend to any Claims to
the extent arising from the negligence or willful misconduct of Seller or its
agents, employees, contractors or invitees or to any conditions on the Land or
in the Improvements existing prior to entry thereon or therein by Buyer or
Buyer’s Representatives to the extent such conditions were not exacerbated due
to the negligence or intentional misconduct of Buyer or Buyer’s Representatives.
Mere discovery of conditions existing on the Land or in the Improvements shall
not be deemed to have exacerbated such conditions.
The provisions of Sections 5.2.1 through 5.2.5, inclusive, shall survive the
Close of Escrow or the termination of this Agreement for any reason.
5.3    Condition of Title. At the Close of Escrow, Seller shall convey to Buyer
fee simple title to the Property by the Deed, subject only to the following
matters (“Approved Title Conditions”): (a) a lien for real property taxes for
the current year, not then due and payable; (b) the rights of tenants under the
Leases as tenants only without any right or option to purchase all or any
portion of the Property; (c) except


- 6 -



--------------------------------------------------------------------------------





for Seller’s Required Removal Items (as defined below), any items or matters
revealed by the Title Commitment and/or the Survey to the extent that Seller
does not agree in writing to remove or cure same prior to Closing; and (d)
matters affecting the condition of title to the Property created by or with the
consent of Buyer. The Approved Title Conditions shall not include, and in no
event shall Buyer be deemed to have agreed to accept title subject to, (i) deeds
of trust or mortgages, (ii) any monetary lien created by, through or under
Seller, including without limitation, any mechanics’ liens for work performed
by, through or under Seller or encumbrances or liens that have been voluntarily
placed against the Property by Seller after the Effective Date without Buyer’s
prior written consent and that will not otherwise be satisfied on or before the
Close of Escrow or (iii) so called “standard” exceptions that can be removed
from the Title Commitment by Seller’s delivery of a customary owner’s title
affidavit or gap indemnity (all of the foregoing hereinafter collectively
referred to as the “Seller’s Required Removal Items”). Seller shall be obligated
to satisfy Seller’s Required Removal Items at or prior to Closing, provided that
Seller shall not be obligated to remove any monetary lien in excess of 1% of the
Base Purchase Price placed on the Property after the Effective Date and without
Seller’s express consent, other than deeds of trusts or mortgages shown on the
Title Commitment, which Seller shall remove. If Seller elects not to remove any
such monetary lien in excess of 1% of the Base Purchase Price, Buyer may elect
to terminate this Agreement by giving Seller written notice of its election to
do so. If Buyer exercises such termination right, the Deposit shall be returned
to Buyer, and neither party shall have any further rights or obligations under
this Agreement, except as expressly set forth herein to the contrary.
6.    Buyer’s Covenants. Buyer hereby covenants to do the following:
6.1    Entitlements. Prior to the Close of Escrow, Buyer shall not make any
submittals for a zoning change, variance, subdivision map, lot line adjustment
or other governmental act, approval or permit with respect to the Property or
submit any reports, studies or other documents, including, without limitation,
plans and specifications, impact statements for water, sewage, drainage or
traffic, environmental review forms, or energy conservation checklists to any
governmental agency without Seller’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed.
6.2    Payment of Invoices. Buyer shall pay in full all bills and invoices for
labor, goods, materials, services and utilities of any kind relating to the
Property which were contracted for by Buyer or on behalf of Buyer by any of
Buyer’s Representatives.
6.3    No Contact. Neither Buyer nor Buyer’s Representatives shall contact any
governmental agencies (other than in connection with accessing public records
held at a government office or governmental agency or making customary inquiries
regarding the zoning status or code compliance of the Property from municipal
authorities), tenants (other than in connection with tenant interviews pursuant
to which Buyer has provided notice required by Section 5.2.4 above), vendors,
employees, consultants or contractors (other than Buyer’s Representatives)
concerning the Property prior to the Close of Escrow without obtaining Seller’s
prior written consent in each instance, which consent shall not be unreasonably
withheld, conditioned or delayed) and without first giving Seller the
opportunity to be present at any meeting or on any telephone call.
7.    Seller’s Covenants and Obligations. Seller covenants with Buyer that, so
long as this Agreement remains in effect:
7.1    No Marketing or Transfer. So long as Buyer is not in breach of this
Agreement which breach remains uncured after notice from Seller for a period of
five (5) days, Seller shall not market or solicit offers for the purchase of all
or any portion of the Property. Seller shall not convey all or any portion of
the Property. Seller shall not remove any material amounts of Personal Property
from the Property except as may be required for necessary repairs and
replacements, and in the event of replacement, said replacement shall be of
equal or better quality or quantity as existed at the time of removal.


- 7 -



--------------------------------------------------------------------------------





7.2    Payment of Invoices. Seller shall pay in full all bills and invoices for
labor, goods, materials, services and utilities of any kind relating to the
Property which were contracted for by or on behalf of Seller.
7.3    Leases. Seller shall not enter into or consent to any Lease or Lease
amendment, modification or lease assignment for the Property or premises therein
without the prior approval of Buyer, which approval may be granted or withheld
in Buyer’s sole discretion. Buyer shall either approve or disapprove any
proposed Lease modification, amendment or assignment submitted to Buyer for
approval within five (5) business days of receipt. Buyer’s failure to expressly
approve or disapprove of any such proposed Lease modification, amendment or
assignment within said five (5) business day period shall conclusively
constitute Buyer’s approval of same. Seller shall deliver to Buyer, promptly
after receipt by Seller, a copy of all current written default and other
material notices to and from tenants during the term of this Agreement. Buyer
shall, at Close of Escrow assume the obligation to pay and shall pay all Lease
commissions, tenant improvement costs and other costs and expenses to the extent
arising from or in connection with any Lease modification, amendment or lease
assignment entered into with Buyer’s consent between the date hereof and the
Close of Escrow in accordance with this Section 7.3 and which first become due
following the Close of Escrow, such obligation to survive the Close of Escrow.
7.4    Operation and Maintenance. Subject to the terms and conditions of this
Agreement, Seller shall cause the Property to be operated and maintained only in
the ordinary and usual course of business and consistent with past practice,
throughout the entire period from the date hereof until the Close of Escrow.
Prior to the Review Period Expiration Date, Seller shall not enter into any
contract or agreement respecting the Property which shall continue in effect
following the Close of Escrow without the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed. In the event
Buyer delivers the Buyer’s Notice to Proceed, then following the Review Period
Expiration Date and prior to the Closing, Seller shall not enter into any
contract or agreement respecting the Property which shall continue in effect
following the Close of Escrow without the prior written consent of Buyer, which
consent may be granted or withheld in Buyer’s sole discretion.
7.5    Service Contracts. Seller shall not alter, amend or become a party to any
new Service Contract (as defined below) unless the Service Contract is
terminable after the Closing on no more than thirty (30) days’ notice and such
termination can occur without penalty or other cost to Buyer. Seller shall
deliver to Buyer, promptly after receipt by Seller, a copy of all current
written default and other material notices from the service providers under any
Service Contracts. Buyer hereby notifies Seller that Buyer elects to assume as
of Closing all of the Service Contracts, except the Service Contract for Waste
Management, each of the Service Contracts being assumed by Buyer shall be
Assumed Service Contracts. Seller shall deliver termination notices to the
counterparties under all Service Contracts, other than the Assumed Service
Contracts, at Closing, and shall use commercially reasonable efforts to have any
such Service Contracts terminate as of Closing at Seller’s cost and expense.
Buyer shall be responsible for the up to 30-day tail period for the Service
Contract with Waste Management if such Service Contract is not terminated
effective as of the Closing Date, provided, however, that Seller shall be
responsible for any termination penalty owed in connection with the termination
of any Service Contract (other than the Assumed Service Contracts) following the
Closing Date. Seller shall assign to Buyer at Closing all of the Assumed Service
Contracts.
7.6    New Title Matters. In the event that the Title Commitment is amended or
supplemented by the Title Company to include new exceptions that do not appear
on the Title Commitment delivered to Buyer as part of the Seller Information,
then Buyer shall have until five (5) business days following Buyer’s receipt of
any such amended or supplemented Title Commitment to notify Seller of any
disapproved item disclosed in the amended or supplemented Title Commitment. In
the event Seller is unwilling to commit to remove all of the new exceptions
objected to by Buyer prior to Closing, Buyer may terminate this Agreement by
delivering notice thereof in writing to Seller by the earlier to occur of (i)
the Close of Escrow or (ii) five (5) business days after Seller’s written notice
to Buyer of Seller’s unwillingness to eliminate one or more of such title
exceptions. If Buyer terminates this Agreement pursuant to its rights set forth
in the preceding sentence, the Deposit (less the Review Consideration), together
with all interest earned, shall be promptly returned to Buyer and neither party
shall have any further obligations under this Agreement, except that if the
recording


- 8 -



--------------------------------------------------------------------------------





of such new exception is a default by Seller under this Agreement, then
notwithstanding the foregoing, Buyer shall be entitled to all rights and
remedies provided in this Agreement upon the occurrence of a default by Seller.
7.7    Intentionally Deleted.
7.8    Estoppel Certificates.
7.8.1    Seller shall use its commercially reasonable efforts to deliver to
Buyer an Acceptable Estoppel Certificate (as defined below) from all of the
tenants of the Property at least three (3) business days prior to Closing.
Within three (3) business days after the Effective Date, Seller shall provide
drafts of the completed estoppels to Buyer for Buyer’s approval prior to such
estoppels being distributed to the tenants, provided that Buyer shall provide
any responses or requested changes within three (3) business days.
7.8.2    In the case of the estoppel certificates to be obtained from the
tenants, an “Acceptable Estoppel Certificate” shall mean an estoppel certificate
that: (i) is consistent with the terms and provisions of the copy of the
applicable tenant’s Lease provided by Seller to Buyer and the representations of
Seller contained in this Agreement, (ii) is substantially in the form of the
estoppel attached hereto as Exhibit H, or in the form of estoppel attached to
the applicable tenant’s Lease, if a form is so attached, or in the case of any
national or regional tenant, in the customary form used by such tenant,
reasonably acceptable to Buyer and conforming to the applicable estoppel
provisions of such tenant’s Lease, provided that in each case such estoppel
certificate may be appropriately modified for tenants with premises under
construction provided that such modifications conform to the applicable
provisions of the Lease with respect to such construction, (iii) is certified to
Buyer and its successors and assigns, (iv) is dated within forty-five days of
the Close of Escrow, (v) does not claim that Seller is in default or disclose a
state of facts which with notice and/or passage of time would result in a
default on the part of the applicable tenant or Seller, as landlord, under the
Lease, (vi) does not claim a Material offset or deduction to a tenant’s payment
obligations under its Lease or obligation for payment to or from Seller, as
applicable, (vii) does not make an affirmative Material claim against Seller,
(viii) has all blanks completed or marked as not applicable, as appropriate,
(ix) has all exhibits completed and attached, as applicable, and (x) does not
reveal rent paid more than one (1) month in advance past Closing. For
clarification purposes, an estoppel certificate that meets the foregoing
criteria shall nonetheless be an Acceptable Estoppel Certificate even though a
tenant modifies any statement in the estoppel certificate that it has no offset
rights and/or claims and/or that Seller is not in default under the applicable
lease by including a best or actual knowledge limitation, and/or if any or all
guarantors of the applicable lease do not execute such estoppel. As used in this
Section 7.8.2, “Material” means an amount in excess of $10,000 in the aggregate
per Acceptable Estoppel Certificate, subject to the Credit Threshold (as defined
below) in Section 14.2.1.
7.8.3    “Estoppel Requirement” means Seller shall have delivered to Buyer
Acceptable Estoppel Certificates from (A) Home Depot, T.J. Maxx/Homegoods, and
Sprout’s Farmers Market (collectively, the “Major Tenants”), and (B) such
additional tenants other than the Major Tenants occupying at least fifty percent
(50%) of the remaining leased square footage of the Improvements (i.e. the
leased square footage of the Improvements, less the square footage leased by the
Major Tenants).
7.9    SNDAs. Seller shall cooperate with Buyer in transmitting to tenants any
form of subordination, non-disturbance and attornment agreement (“SNDA”) desired
by Buyer’s lender prepared by Buyer and submitted to Seller for distribution to
the tenants. Seller shall thereafter use its commercially reasonable efforts to
deliver to Buyer at least five (5) business days prior to Closing an SNDA from
all of the tenants required by Buyer’s lender (the “SNDA Tenants”), which shall
include without limitation those tenants with memoranda of lease recorded
against the Property. As used in the preceding sentence, “commercially
reasonable efforts” shall mean contacting tenants four times by email requesting
the return of the SNDA, as requested by Buyer. If after using commercially
reasonable efforts Seller is unable to deliver the SNDAs from the SNDA Tenants,
Buyer shall be permitted, but not required, to contact the applicable SNDA
Tenants directly to obtain the necessary SNDAs prior to Closing, provided,
however, that Buyer’s right to contact said


- 9 -



--------------------------------------------------------------------------------





SNDA Tenant shall only apply to such SNDA Tenants that have previously delivered
an Acceptable Estoppel Certificate to Seller in accordance with this Agreement.
In the event that Buyer has not received SNDAs from the SNDA Tenants on or prior
to the date that is two (2) business days prior to Closing, Buyer shall have the
option to extend the Closing Date one or more times up to an aggregate of
fifteen (15) days to allow for receipt of the SNDAs.
7.10    Detention Pond Condition.
7.10.1    Seller shall use commercially reasonable efforts to commence and
Seller shall after such commencement diligently pursue the remediation of the
Detention Pond Condition prior to Closing in accordance with the Repair Contract
(as defined below) and the Repair Permit (as defined below) so as to cure of the
existing notice of violation from Cobb County with respect to the Detention Pond
Condition) (collectively, the “Detention Pond Condition Repair Work”) with a
consultant reasonably acceptable to Buyer (the “Detention Pond Consultant”) and
pursuant to a form of agreement with the Detention Pond Consultant (as may be
amended from time to time, the “Repair Contract”) reasonably acceptable to
Buyer, which Repair Contract may not be amended or modified without Buyer’s
consent, not to be unreasonably withheld, conditioned or delayed. Prior to the
date hereof, Seller has obtained the proposal for the Detention Pond Condition
Repair Work attached hereto as Schedule 8.1.11 (the “Existing Proposal”). As
soon as reasonably possible after the Effective Date, Seller shall obtain a
second proposal and scope of work for the Detention Pond Condition Repair Work
(the “Second Proposal”), and within five (5) days after receipt of the Second
Proposal, Seller shall determine whether the parties shall proceed with the
Existing Proposal or the Second Proposal for the remediation of the Detention
Pond Condition Repair Work. Seller shall enter into the Repair Contract and
provide a fully executed copy of same to Buyer no later than five (5) days prior
to Closing.


7.10.2    Seller shall obtain any necessary permits from Cobb County, Georgia
(the “Repair Permit”), and also permissions from adjoining landowners as may be
required in connection with the Detention Pond Condition Repair Work. Seller
shall keep Buyer reasonably informed of the progress of the Detention Pond
Condition Repair Work, and, following Closing, Buyer shall be permitted to
contact directly the Detention Pond Consultant. Prior to Closing, Seller shall
use reasonable efforts to set up status calls with the Detention Pond Consultant
as may be requested by Buyer. At Closing, Seller shall provide the Title Company
with any affidavits, lien waivers or other items as may be reasonably required
by the Title Company to issue Buyer’s Owner Policy (as defined below) and
Buyer’s lender’s title policy, each without exception for mechanics’ liens
related to the Detention Pond Condition Repair Work. Seller shall be responsible
for all costs to complete the Detention Pond Condition Repair Work, including
without limitation, and except the Excluded Overages (defined below), any
foreseen or unforeseen overages incurred in completing the Detention Pond
Condition Repair Work (“Overages”) and balancing deposits to the Deposit held by
Escrow Holder in accordance with Section 2(a)(3) of the Escrow Holdback
Agreement, which Overages and costs to complete the Detention Pond Condition
Repair Work shall be subject to the joinder by CIM Urban Income Investments,
L.P. attached to this Agreement. Notwithstanding the foregoing, Seller shall not
be responsible for any Overages incurred (i) following Seller’s assignment of
the Repair Contract to Buyer pursuant to Section 7.10.4 that result from events
first occurring or conditions first existing subsequent to the date of such
assignment by Seller, or (ii) due to any amendment to or modification by Buyer
of the Repair Contract not otherwise approved or deemed approved by Seller
pursuant to Section 7.10.5 below, following its assumption by Buyer, of the
scope of work performed by the Detention Pond Consultant thereunder
(collectively (i) and (ii), the “Excluded Overages”). In the event of any change
to the Repair Contract approved or deemed approved by the parties that increases
the cost of the Detention Pond Condition Repair Work, Seller shall deposit with
Escrow Holder pursuant to the Escrow Holdback Agreement (defined below) an
amount equal to 120% of any increased cost, less Excluded Overages, if any, to
complete the Detention Pond Condition Repair Work within three (3) business days
after the effective date of the amendment to the Repair Contract.


7.10.3    In the event Seller is unable to complete the Detention Pond Condition
Repair Work as of Closing, Buyer, Seller and Escrow Holder shall enter into at
Closing an agreement in the form attached hereto as Exhibit M (the “Escrow
Holdback Agreement”), pursuant to which Buyer shall


- 10 -



--------------------------------------------------------------------------------





holdback and deposit with Escrow Holder a portion of the Purchase Price equal to
120% of the estimated cost to complete the Detention Pond Condition Repair Work
as set forth in the Repair Contract, less any amounts paid by Seller to, and
confirmed by, the Detention Pond Consultant prior to Closing (the “Holdback
Amount”), upon which the completion and payment of the Detention Pond Condition
Repair Work shall be governed as set forth in the Escrow Holdback Agreement.


7.10.4    In the event that Seller has not completed the Detention Pond
Condition Repair Work, as reasonably determined by the Detention Pond
Consultant, prior to the date that is the earlier of the (a) estimated or
scheduled completion date in the Repair Contract or (b) the date thirty (30)
days after Closing (such earlier date being referred to herein as the “Scheduled
Completion Date”), as such Scheduled Completion Date (i) is extended by events
beyond the reasonable control of Seller or the Detention Pond Consultant
(including force majeure and discovery of unknown conditions), or (ii) is
extended upon written notice from Seller, in its sole discretion, to Buyer for
up to sixty (60) days, Buyer may, but shall not be required to, elect in writing
at any time prior to the completion of the Detention Pond Condition Repair Work,
to assume, and Seller shall assign to Buyer, the Repair Contract to enable Buyer
to cause the completion and payment of the Detention Pond Condition Repair Work
in accordance with the Repair Contract and the Escrow Holdback Agreement. The
Repair Contract shall contain the contractor’s consent to assign the Repair
Contract to Buyer and Buyer’s lender and acknowledgement that any indemnities by
such Detention Pond Consultant shall continue to apply to Seller. To the extent
that Seller has paid the Detention Pond Contractor any amounts in accordance
with the Repair Contract that have not been released from the Holdback Amount to
Seller prior to the date of such assignment of the Repair Contract to Buyer,
Seller shall be reimbursed for such payments to the Detention Pond Contractor in
accordance with the terms of the Escrow Holdback Agreement. Upon the completion
of the Detention Pond Condition Repair Work, any amounts remaining with Escrow
Holder pursuant to the Escrow Holdback Agreement shall be disbursed as set forth
in the Escrow Holdback Agreement. Upon such assignment by Seller, and assumption
by Buyer, of the Repair Contract and payment by Seller to the Detention Pond
Consultant for work performed prior to such assignment, Seller shall be released
from any and all obligations thereunder, and Buyer hereby releases Seller from
any actual damages, claims, liabilities, out of pocket costs, and expenses
arising from any Detention Pond Condition Repair Work performed subsequent to
such assignment and assumption, except to the extent arising from Seller’s
failure to make any required payments under the Repair Contract.


7.10.5    Notwithstanding such assignment by Seller, and assumption by Buyer, of
the Repair Contract, Seller shall remain responsible for the cost to complete
the Detention Pond Condition Repair Work in accordance with the Repair Contract,
but excluding any Excluded Overages; provided, however, prior to Buyer approving
any modification of the Repair Contract after such assignment to Buyer, Buyer
shall first provide such amendment or change order to Seller for review and
approval, not to be unreasonably withheld, conditioned or delayed and which
approval shall be deemed granted unless Seller objects to such modification in
writing within five (5) business days after receipt of the proposed modification
or change order to the Repair Contract.


7.10.6    Until Seller has completed the Detention Pond Condition Repair Work,
and subject to the Maximum Recovery (as defined below), Seller shall indemnify,
defend and hold harmless Buyer and its respective members, officers, directors,
shareholders, agents and employees (collectively, the "Indemnified Buyer
Parties") from and against any and all claims, demands, causes of action,
liabilities, losses, costs, damages and expenses (including reasonable
attorneys’ fees and expenses and court costs incurred in defending any such
claim or in enforcing this indemnity) (individually a “Detention Pond Claim” and
collectively, “Detention Pond Claims”) actually incurred by the Indemnified
Buyer Parties, or any of them, and arising from personal injury or death of
persons or loss, destruction or damage to property suffered as a result of the
Detention Pond Condition on the effective date of this Agreement, except to the
extent arising from the gross negligence or willful misconduct of Buyer.


7.10.7    Prior to entry on the Property after Closing by Seller or the
Detention Pond Consultant, Seller shall provide Buyer with certificates of
insurance demonstrating (i) that Seller is covered for Seller’s entry onto the
Property by commercial general liability insurance on an “occurrence basis” in a


- 11 -



--------------------------------------------------------------------------------





combined single limit of not less than $3,000,000 per event, and $4,000,000
aggregate, and (ii) that any contractor, subcontractor, or other consultant,
agent or representative entering on to the Property on behalf of Seller is
covered for such entry by commercial general liability insurance on an
“occurrence basis” in a combined single limit of not less than $1,000,000 per
event, and $2,000,000 aggregate, each naming Buyer and such other entities as
Buyer may designate in writing as additional insureds, and such insurance shall
be issued by insurance companies authorized to do business in the State where
the Property is located and rated A-VIII or better in the most current issue of
“Best’s Key Rating Guide” and shall be in place at the time of each such entry.
The provisions of this Section 7.10 shall survive Closing.
8.    Representations and Warranties; Releases; “As Is” Sale.
8.1.1    Seller’s Representations. Seller hereby represents and warrants to
Buyer as follows:
8.1.1    Valid Formation/Authority. Seller is a limited liability company, duly
organized and validly existing under the laws of the State of Delaware. Seller
has the full power, capacity, authority and legal right to execute and deliver
this Agreement and to perform its obligations hereunder (including, without
limitation, the conveyance of the Property to Buyer).
8.1.2    Due Execution. This Agreement and all other documents executed and
delivered by Seller pursuant to this Agreement shall constitute the legal, valid
and binding obligations of Seller in accordance with the terms of each
instrument. This Agreement and all other instruments delivered to Buyer:
(i) have been duly authorized by all necessary action on the part of Seller’s
officers and directors, (ii) to the best of Seller’s knowledge, have received
all required governmental approvals, (iii) to the best of Seller’s knowledge, do
not violate any law, (iv) do not conflict with or constitute a default under any
indenture, agreement or other instrument to which Seller is a party or by which
Seller, any officers or directors of Seller, or the Property may be bound, and
(v) to the best of Seller’s knowledge, are not threatened with invalidity or
enforceability by any action, proceeding or investigation pending or threatened
by or against Seller, any officer or director of Seller, or the Property.
8.1.3    Pending Actions. Except as set forth on Schedule 8.1.3 attached hereto,
there is no suit, action, arbitration, judgment, order, decree, condemnation
action or other proceeding that is pending (or to Seller’s knowledge,
threatened) against Seller or the Property.
8.1.4    Leases. The Lease Schedule contains a true and complete schedule of all
Leases of the Property. The documents constituting the Leases that Seller has
delivered to Buyer are true and complete copies of the Leases affecting the
Property in Seller’s possession, including any and all renewals, extensions,
amendments, letter agreements, assignments, and guarantees related thereto. The
rent roll attached hereto as Schedule 8.1.4-A is the rent roll used by Seller in
its operation of the Property. Seller has not assigned its rights in any of the
Leases or the rents payable thereunder or any interest therein that will not be
released at Closing. Schedule 8.1.4-B contains a true and complete schedule of
all outstanding and unpaid free rent, tenant improvement costs and allowances,
and leasing commissions, for the current term of all Leases (the “Unpaid Lease
Expenses”). The Leases are in full force and effect and, to the best of Seller’s
knowledge, there are no existing defaults by Seller, as landlord, or any state
of facts which with the passage of time or the giving of notice or both, would
constitute an event of default by Seller, as landlord, or any tenant under any
of the Leases except as shown on Schedule 8.1.4-C, and Seller has not provided
any tenant a current notice of default except as shown on Schedule 8.1.4-C. No
tenant is currently auditing any CAM expenses, except as shown on Schedule
8.1.4-D and, as between Seller and Buyer, Seller shall be responsible for any
and all costs, expenses and claims of such tenants with respect to such audits
and the results thereof. No tenant under any Lease is delinquent more than
thirty (30) days in the payment of rent under any Lease, except as shown on
Schedule 8.1.4-E. Seller has received no written notice of any bankruptcy or
insolvency proceedings pending or threatened in writing with respect to the
tenants under the Leases. The copies of the brokerage agreements made available
to Buyer with the Seller Information are true and correct copies of all
brokerage agreements in effect with respect to the Property, and Seller has


- 12 -



--------------------------------------------------------------------------------





provided copies of all brokerage agreements in effect with respect to the
Property to Buyer. Seller has paid all amounts due and payable under the
brokerage agreements.
8.1.5    Service Contracts. A true and complete schedule of all service
contracts relating to the Property (the “Service Contracts”) is attached hereto
as Schedule 8.1.5 (the “Service Contracts Schedule”). Seller has provided true
and complete copies of the Service Contracts to Buyer with the Seller
Information, and all Service Contracts and are in full force and effect. Except
as set forth on the Service Contract Schedule, there are no defaults by Seller
or, to Seller’s knowledge, any other party under the Service Contracts. Except
as set forth on the Service Contract Schedule, there are no contracts,
agreements, arrangements or contractual obligations relating to the operation or
management of the Property to which Seller is a party and that would be binding
on Buyer or the Property after the Close of Escrow.
8.1.6    Environmental Reports. The environmental reports listed on Schedule
8.1.6 (the “Environmental Reports”) are the only environmental reports in
Seller’s possession or control, and Seller has provided to Buyer complete copies
of the Environmental Reports to the extent in Seller’s possession. Seller has
not received any written notice that the Property is in violation of any
applicable Environmental Law.
8.1.7    OFAC. Seller is not an individual, corporation, partnership, joint
venture, association, joint stock company, trust, trustee, estate, limited
liability company, unincorporated organization, real estate investment trust,
government or any agency or political subdivision thereof, or any other form of
entity (collectively, a “Person”) with whom a United States citizen, entity
organized under the laws of the United States or its territories or entity
having its principal place of business within the United States or any of its
territories (collectively, a “U.S. Person”) is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the Office of Foreign Assets Control, Department of the Treasury (“OFAC”)
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise. Neither Seller
nor (to Seller’s knowledge) any Person who is affiliated with or owns an
interest in Seller (collectively, a “Seller Party”) does business with,
sponsors, or provides assistance or support to, the government of, or any person
located in, any country, or with any other person, targeted by any of the
economic sanctions of the United States administered by OFAC; Seller is not
owned or controlled (within the meaning of the regulations promulgating such
sanctions or the laws authorizing such promulgation) by any such government or
person; and any payments and/or proceeds received by Seller under the terms of
this Agreement will not be used to fund any operations in, finance any
investments or activities in or make any payments to, any country, or to make
any payments to any person, targeted by any of such sanctions.
8.1.8    Patriot Act. Neither Seller nor (to Seller’s knowledge) any Seller
Party, nor (to Seller’s knowledge) any Person having a beneficial interest in
Seller, nor any Person for whom Seller is acting as agent or nominee, nor (to
Seller’s knowledge) any Person providing funds to Seller (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any laws, regulations and sanctions, state and
federal, criminal and civil, that (1) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (2) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (3) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (4) are designed
to disrupt the flow of funds to terrorist organizations, including without
limitation the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the “Patriot Act”),
the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq., the Trading with the Enemy
Act, 50 U.S.C. App. Section 1 et seq., the International Emergency Economic
Powers Act, 50 U.S.C. Section 1701 et seq., and the sanction regulations
promulgated pursuant thereto by the OFAC, as well as laws relating to prevention
and detection of money laundering in 18 U.S.C. Sections 1956 and 1957 (all of
such laws, regulations and sanctions are referred to collectively as “Anti-Money
Laundering Laws”); (ii) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; (iii) has had any of its funds


- 13 -



--------------------------------------------------------------------------------





seized or forfeited in any action under any Anti-Money Laundering Laws; (iv) is
a person or entity that resides or has a place of business in a country or
territory which is designated as a Non-Cooperative Country or Territory by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (v) is a “Foreign Shell Bank”
within the meaning of the Patriot Act (i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision); (vi)
is a person or entity that resides in, or is organized under the laws of, a
jurisdiction designated by the Secretary of the Treasury under Section 311 or
312 of the Patriot Act as warranting special measures due to money laundering
concerns; (vii) is an entity that is designated by the Secretary of the Treasury
as warranting such special measures due to money laundering concerns; or (viii)
is a person or entity that otherwise appears on any United States
government-provided list of known or suspected terrorists or terrorist
organizations.
8.1.9    Compliance. Except as described on Schedule 8.1.9 (the “Existing
Violations”), Seller has not received any written notice that the Property is in
violation of any applicable law, statute, or ordinance or of any recorded
document encumbering the Property that will not be released at or prior to
Closing. Seller shall cause all Existing Violations to be remedied to Buyer’s
reasonable satisfaction on or prior to three (3) business days prior to Closing;
notwithstanding the foregoing to the contrary, the Existing Violation regarding
the Detention Pond Condition shall be governed by Section 7.10 of this
Agreement.
8.1.10    Capital Improvement Work. Except as set forth on Schedule 8.1.10,
there is no ongoing capital improvement work at the Property being performed by,
through or under Seller. All capital improvement work at the Property being
performed by, through or under Seller will be fully completed and paid for in
full prior to Closing.
8.1.11    FIRPTA. Seller is not a foreign person subject to withholding tax as
required by Section 1445 of the Internal Revenue Code.
8.1.12    Detention Pond Condition. Seller has provided Buyer with all written
materials and proposals from any third party vendors in Seller’s possession
regarding the remediation of the Detention Pond Condition.
8.1.13    ERISA. Neither Seller nor any of its affiliates is a:


(a)    fiduciary (as defined by section 3 (21) of the Employee Retirement Income
Security Act of 1974 (“ERISA”)); or
(b)    other party-in-interest (as defined by section 3 (14) of ERISA); or
(c)    disqualified person (as defined by section 4975 (e) (2) of the Internal
Revenue Code of 1986, as amended (the “Code”))
with respect to any


(i)    plan (as defined by section 4975 (e) (1) of the Code); or
(ii)    employee benefit plan (as defined by section 3 (3) of ERISA).
At the Closing, Seller shall reaffirm and restate the above representations and
warranties, subject to disclosure of any changes in facts or circumstances that
may have occurred since the date hereof. As reaffirmed and restated at Closing,
the aforesaid representations and warranties shall survive the Closing for a
period of nine (9) months (the “Survival Period”), after which time Seller shall
have no liability with respect thereto unless Buyer shall have asserted a breach
thereof in a written notice delivered to Seller prior


- 14 -



--------------------------------------------------------------------------------





to the expiration of the Survival Period and initiated litigation to enforce
such claim within sixty (60) days after Buyer’s notice to Seller (as such period
may be extended with Seller’s written consent).
Notwithstanding anything to the contrary provided hereinabove, if prior to
Closing, Seller notifies Buyer, or if Buyer reasonably determines, that there is
a material inaccuracy or change in any of the representations and warranties
made by Seller above, and the direct and non-consequential damages to Buyer
would be in excess of the Threshold as defined in Section 14.2.1 (and such
inaccuracy or change is not a default of Seller pursuant to Section 14.2), then
Buyer may, at its option, either (i) terminate this Agreement or (ii) waive such
breach and proceed to Closing with no adjustment in the Purchase Price and
Seller shall have no further liability as to such matter thereafter; provided,
however, Buyer shall not be entitled to terminate this Agreement pursuant to the
foregoing sentence to the extent that Buyer had actual knowledge of the material
inaccuracy of any such representation or warranty prior to the Review Period
Expiration Date. In the event Buyer terminates this Agreement pursuant to this
paragraph, the Deposit, along with any interest earned thereon (less the Review
Consideration) shall be promptly refunded to Buyer and, except as provided in
Section 14.2, neither Buyer nor Seller shall thereafter have any other rights or
remedies hereunder other than obligations expressly surviving termination of
this Agreement.
8.2    Limitation on Seller’s Representations and Warranties. For the avoidance
of doubt, all of the representations and warranties of Seller contained herein
are qualified by the Seller Information delivered by Seller to Buyer, the Title
Commitment received by Buyer as of the Effective Date, any reports,
investigations, surveys, tests and/or analyses prepared by or on behalf of Buyer
or received by Buyer as of the Effective Date. Further, (i) if the Data Site is
updated with new information and Buyer is notified in writing thereof, or (ii)
Buyer first obtains actual knowledge of new information that makes any of the
representations and warranties of Seller contained herein untrue from any source
whatsoever (including as a result of Buyer’s due diligence studies, tests,
inspections and investigations), and Buyer elects to close the transaction, then
the representations and warranties of Seller contained herein are deemed
modified by such information; provided, however, that if any fact or
circumstance is discovered by or disclosed to Buyer within three (3) business
days prior to the Closing Date, Buyer shall be entitled to extend Closing by
three (3) additional business days in order to review such new fact or
circumstance. In no event shall Seller be deemed to have breached any of the
representations and warranties contained in this Agreement to the extent the
facts or conditions alleged to constitute such breach were actually known by
Buyer prior to the Effective Date.
8.3    Knowledge of Parties.
8.3.1    Whenever a representation, warranty or covenant is made in this
Agreement on the basis of the “knowledge” or “best knowledge” of Seller, such
representation, warranty or covenant is made: (i) solely on the basis of the
actual, as distinguished from implied, imputed, or constructive knowledge of the
designated person(s) described in (ii) below on the date that such
representation or warranty is made, without duty of inquiry or investigation;
and (ii) solely on the basis of the knowledge of Seller’s Knowledge Party
without attribution to such specific individual of facts and matters otherwise
within the personal knowledge of any other former or existing affiliates, agents
or employees of Seller or any third parties. In no event shall Seller’s
Knowledge Party have any liability under this Agreement for any reason. Seller
hereby represents that Seller’s Knowledge Party is the person within Seller’s
organization having the most comprehensive knowledge of the matters set forth in
Section 8.1 above.
8.3.2    Whenever a representation, warranty or covenant is made in this
Agreement on the basis of the “knowledge” or “best knowledge” of Buyer, or on
the basis that Buyer has received notice thereof, such representation, warranty
or covenant is made: (i) solely on the basis of the actual, as distinguished
from implied, imputed, or constructive knowledge of the designated person(s)
described in (ii) below on the date that such representation or warranty is
made, without duty of inquiry or investigation; and (ii) solely on the basis of
the knowledge of Buyer’s Knowledge Party without attribution to such specific
individual of facts and matters otherwise within the personal knowledge of any
other former or existing affiliates, agents or employees of Buyer or any third
parties. In no event shall Buyer’s Knowledge Party have any liability under this
Agreement for any reason.


- 15 -



--------------------------------------------------------------------------------





8.4    NO OTHER REPRESENTATIONS OR WARRANTIES. EXCEPT FOR SELLER’S COVENANTS,
REPRESENTATIONS AND WARRANTIES AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND/OR
IN ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AS OF THE CLOSE
OF ESCROW (COLLECTIVELY, “SELLER’S CLOSING DOCUMENTS”), BUYER ACKNOWLEDGES,
UNDERSTANDS AND AGREES THAT SELLER HAS NOT MADE AND IS NOT NOW MAKING, AND
SELLER SPECIFICALLY DISCLAIMS, ANY AND ALL, REPRESENTATIONS, WARRANTIES OR
GUARANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST,
PRESENT OR FUTURE, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO (I) MATTERS OF TITLE, (II)
ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY OR ANY PORTION THEREOF
(INCLUDING, WITHOUT LIMITATION, THE EXISTENCE OF MOLD, WATER DAMAGE, FUNGI,
BACTERIA AND/OR OTHER BIOLOGICAL GROWTH OR BIOLOGICAL GROWTH FACTORS), (III)
GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE
CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS REGARDING THE
WITHDRAWAL OF WATER AND EARTHQUAKE FAULTS AND THE RESULTING DAMAGE OF PAST
AND/OR FUTURE EARTHQUAKES, (IV) WHETHER, AND TO THE EXTENT TO WHICH, THE
PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL
FLOOD HAZARD, (V) DRAINAGE, (VI) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF
INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR
SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY UNDERSHORING, (VII)
ZONING TO WHICH THE PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT, (VIII) THE
AVAILABILITY OF UTILITIES TO THE PROPERTY OR ANY PORTION THEREOF INCLUDING,
WITHOUT LIMITATION, WATER, SEWER, GAS, TELEPHONE AND ELECTRICITY, (IX) USAGES OF
ADJOINING PROPERTY, (X) ACCESS TO THE PROPERTY OR ANY PORTION THEREOF, (XI) THE
VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE,
DESIGN, QUALITY, DESCRIPTIONS, SUITABILITY, STRUCTURAL INTEGRITY, OPERATION,
TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF THE PROPERTY OR ANY PORTION
THEREOF, (XII) INCOME, EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RESTRICTIONS,
RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO THE PROPERTY OR ANY PART
THEREOF, (XIII) THE PRESENCE OF HAZARDOUS MATERIALS (AS DEFINED BELOW) IN OR ON,
UNDER OR IN THE VICINITY OF THE PROPERTY, (XIV) THE CONDITION OR USE OF THE
PROPERTY OR COMPLIANCE OF THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE
FEDERAL, STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE
OR ZONING ORDINANCES, CODES OR OTHER SIMILAR LAWS OR COVENANTS, INCLUDING
WITHOUT LIMITATION RENT CONTROL AND AFFORDABLE HOUSING PROVISIONS, (XV) THE
EXISTENCE OR NON-EXISTENCE OF UNDERGROUND STORAGE TANKS, (XVI) ANY OTHER MATTER
AFFECTING THE STABILITY OR INTEGRITY OF THE PROPERTY OR ANY PORTION THEREOF,
(XVII) THE POTENTIAL FOR FURTHER DEVELOPMENT OF THE PROPERTY, (XVIII) THE STATUS
OF THE CONVERSION OF THE PROPERTY TO CONDOMINIUM FORM OF OWNERSHIP, (XIX) THE
EXISTENCE OR NONEXISTENCE OF VESTED LAND USE, ZONING OR BUILDING ENTITLEMENTS
AFFECTING THE PROPERTY, (XX) THE MERCHANTABILITY OF THE PROPERTY OR FITNESS OF
THE PROPERTY FOR ANY PARTICULAR PURPOSE (BUYER HEREBY AFFIRMING THAT BUYER HAS
NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT OR FURNISH THE PROPERTY FOR
ANY PARTICULAR PURPOSE, AND THAT SELLER MAKES NO WARRANTY THAT THE PROPERTY IS
FIT FOR ANY PARTICULAR PURPOSE, INCLUDING CONDOMINIUM OWNERSHIP), (XXI) TAX
CONSEQUENCES (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT, USE OR PROVISIONS
RELATING TO ANY TAX CREDITS), OR (XXII) ANY OF THE OTHER MATTERS CONTEMPLATED TO
BE INSPECTED OR INVESTIGATED BY IT, INCLUDING WITHOUT LIMITATION THOSE MATTERS
THAT ARE DESCRIBED IN SECTION 8.5, BELOW.
8.5    Condition of Property. Buyer represents and warrants, which
representations and warranties shall survive the Close of Escrow and not be
merged with the Deed, that Buyer is a knowledgeable, sophisticated and
experienced purchaser and owner of properties such as the Property or has
retained or shall retain such advisors and consultants as are necessary to fully
and adequately investigate all aspects


- 16 -



--------------------------------------------------------------------------------





of the Property, that, subject to the express covenants, representations and
warranties of Seller set forth in this Agreement and/or in the Seller’s Closing
Documents, Buyer has fully investigated or shall fully investigate the Property
and all relevant aspects of it, and has conducted or shall conduct tests,
investigations and studies as Buyer deems reasonably necessary to fully evaluate
the Property and all aspects thereof prior to the Review Period Expiration Date,
that Buyer has received or will obtain such additional professional analyses and
studies concerning the Property, on its own and through the use of consultants,
as Buyer and its advisors and consultants deem prudent in reaching by the Review
Period Expiration Date the decision to purchase the Property, and that Buyer is
familiar with the general condition of the Property. Buyer understands and
acknowledges that the Property may be subject to earthquake, fire, floods,
erosion, high water table, dangerous underground soil conditions, hazardous
materials and similar occurrences that may alter its condition or affect its
suitability for any proposed use. Seller shall have no responsibility or
liability with respect to any such occurrence or condition, subject to the
express covenants, representations and warranties of Seller set forth in this
Agreement and/or in the Seller’s Closing Documents. Subject to the express
covenants, representations and warranties of Seller set forth in this Agreement
and/or in the Seller’s Closing Documents, Buyer represents and warrants that
Buyer is acting, and will act, only upon information obtained by Buyer directly
from Buyer’s own inspection of the Property. Notwithstanding anything to the
contrary contained in this Agreement, the suitability or lack of suitability of
the Property for any proposed or intended use, or availability or lack of
availability of (i) permits or approvals of governmental or regulatory
authorities, or (ii) easements, licenses or other rights with respect to any
such proposed or intended use of the Property, shall not affect the rights or
obligations of the Buyer hereunder.
8.6    No Side Agreements or Representations. No person acting on behalf of
Seller is authorized to make, and by execution hereof, Buyer acknowledges that
no person has made, any representation, agreement, statement, warranty,
guarantee or promise regarding the Property or the transaction contemplated
herein or the zoning, construction, physical condition or other status or
attribute of the Property except as may be expressly set forth in this Agreement
and/or in the Seller’s Closing Documents. No representation, warranty,
agreement, statement, guarantee or promise, if any, made by any person acting on
behalf of Seller which is not contained in this Agreement and/or in the Seller’s
Closing Documents will be valid or binding on Seller.
8.7    Limited Liability. Buyer on its own behalf and on behalf of its agents,
members, partners, shareholders, employees, representatives, related and
affiliated entities, successors and assigns (collectively, the “Buyer Parties”)
hereby agrees that, except as expressly provided herein or in the Seller’s
Closing Documents, in no event or circumstance shall any of the shareholders,
members, partners, employees, representatives, officers, directors, agents,
property management company, or affiliated or related entities of Seller or of
Seller’s property management company, namely CIM Group, L.P. and its affiliated
entities, have any personal liability under this Agreement, or to any of Buyer’s
creditors, or to any other party in connection with the Property. Seller on its
own behalf and on behalf of its agents, members, partners, shareholders,
employees, representatives, related and affiliated entities, successors and
assigns hereby agrees that in no event or circumstance shall any of the
shareholders, members, partners, employees, representatives, officers,
directors, agents, or affiliated or related entities of Buyer have any personal
liability under this Agreement.
8.8    Release. Buyer on its own behalf and on behalf of each of the Buyer
Parties hereby agrees that, except as to the “Excepted Matters” (as hereinafter
defined), each of Seller, Seller’s shareholders, partners or members, as the
case may be, and each of their respective partners, members, trustees,
directors, officers, employees, representatives, property managers, asset
managers, agents, attorneys, affiliated and related entities, heirs, successors
and assigns (collectively, the “Releasees”) shall be, and are hereby, fully and
forever released and discharged by Buyer from any and all liabilities, losses,
claims, demands, damages (of any nature whatsoever), causes of action, costs,
penalties, fines, judgments, attorneys’ fees, consultants’ fees and costs and
experts’ fees (collectively, the “Claims”) with respect to any and all Claims,
whether direct or indirect, known or unknown, foreseen or unforeseen, that may
arise on account of or in any way be connected with the Property as of the Close
of Escrow, including, without limitation, the physical, environmental and
structural condition of the Property or any law or regulation applicable
thereto, including,


- 17 -



--------------------------------------------------------------------------------





without limitation, any Claim or matter (regardless of when it first appeared)
relating to or arising from (i) the presence of any environmental problems, or
the use, presence, storage, release, discharge, or migration of Hazardous
Materials (as hereinafter defined) on, in, under or around the Property
regardless of when such Hazardous Materials were first introduced in, on or
about the Property, in each case latent or otherwise, (ii) any patent or latent
defects or deficiencies with respect to the Property, (iii) any and all matters
related to the Property or any portion thereof, including without limitation,
the condition and/or operation of the Property and each part thereof, (iv) the
presence, release and/or remediation of asbestos and asbestos containing
materials in, on or about the Property regardless of when such asbestos and
asbestos containing materials were first introduced in, on or about the
Property, and (v) any construction defects, errors, omissions or other
conditions, latent or otherwise, affecting the Property, or any portion thereof.
This release includes claims of which Buyer is presently unaware or which Buyer
does not presently suspect to exist which, if known by Buyer, would materially
affect Buyer’s release to Seller. Except with respect to the Excepted Matters,
Buyer hereby waives and agrees not to commence any action, legal proceeding,
cause of action or suits in law or equity, of whatever kind or nature,
including, but not limited to, a private right of action under the federal
superfund laws, 42 U.S.C. Section 9601 et seq. or any applicable state or local
law, statute, regulation or ordinance (as such may be amended, supplemented or
replaced from time to time), directly or indirectly, against the Releasees or
their agents in connection with Claims released as described above. As to the
release provided for above, Buyer expressly waives the benefit of any statute
that provides that a general release does not release claims not known to the
releasing party at the time of the release and all similar provisions or rules
of law. As between Buyer and Seller, Buyer elects to and does assume all risk
for such Claims so released heretofore and hereafter arising, whether now known
or unknown by Buyer. In this connection and to the extent permitted by law,
Buyer hereby agrees, represents and warrants, which agreements, representations
and warranties shall survive the Close of Escrow and not be merged with the
Deed, that (i) Buyer realizes and acknowledges that factual matters now unknown
to it may have given or may hereafter give rise to Claims which are presently
unknown, unanticipated and unsuspected, and (ii) the waivers and releases herein
have been negotiated and agreed upon in light of that realization and that Buyer
nevertheless hereby intends to release, discharge and acquit Seller from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses. Without limiting the foregoing, if Buyer has actual
knowledge of (a) a default in any of the covenants, agreements or obligations to
be performed by Seller under this Agreement and/or (b) any breach or inaccuracy
in any representation of Seller made in this Agreement, and Buyer nonetheless
elects to proceed to close Escrow, then, upon the consummation of the Close of
Escrow, Buyer shall be conclusively deemed to have waived any such default
and/or breach or inaccuracy and shall have no Claim against Seller or hereunder
with respect thereto. Notwithstanding anything to the contrary herein, Seller
shall not have any liability whatsoever to Buyer with respect to any matter
actually known by Buyer prior to the Close of Escrow. Notwithstanding anything
herein to the contrary (including the foregoing release and assumption of risk),
(a) Buyer shall have the right to defend (but Buyer has no right to assert, file
or otherwise proceed with a contribution, indemnity or other claim against
Seller) government and third-party claims by alleging that Seller (or someone
acting on Seller’s behalf), not Buyer, is liable for such claims and Buyer has
no obligation to indemnify Seller for governmental or third party claims
asserted before or after the Closing as a result of any act or omission taken or
failed to be taken by or on Seller’s behalf prior to the Closing, (b) the
release shall not apply to claims made by tenants of the Property (1) who did
not deliver an estoppel certificate to Buyer and (2) who allege defaults by
Seller, as landlord, related to the period of Seller’s ownership of the Property
and (c) the release shall not apply to third-party tort claims relating to the
Property and occurring during Seller’s ownership of the Property.
As used herein, the “Excepted Matters” shall mean Claims resulting from a breach
or default by Seller under this Agreement and/or any of the Seller’s Closing
Documents.
Seller has given Buyer material concessions regarding this transaction in
exchange for agreeing to the provisions of this Section 8.8. Seller and Buyer
have each initialed this Section 8.8 to further indicate their awareness and
acceptance of each and every provision hereof. The provisions of this Section
8.8 shall survive the Close of Escrow and shall not be deemed merged into any
instrument or conveyance delivered at the Close of Escrow.


- 18 -



--------------------------------------------------------------------------------





/s/ JSA                 /s/ DT
Buyer’s Initials                    Seller’s Initials


As used herein, “Hazardous Materials” means any pollutants, hazardous or toxic
substances or wastes, or contaminated materials including oil and oil products,
asbestos, urea formaldehyde and all other materials and substances designated or
regulated as hazardous or toxic substances or wastes, pollutants or contaminated
materials under any Environmental Law (as hereinafter defined). As used herein,
“Environmental Laws” means the Clean Water Act, Clean Air Act, Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Superfund Amendment and Reauthorization Act,
the Toxic Substances Control Act, the Occupational Safety and Health Act, and
all other Federal, State or local environmental statutes, rules and regulations
as enacted or amended from time to time and all licenses, permits, certificates
or like authorizations promulgated under any of the foregoing.
8.9    AS-IS Condition of Property. Buyer specifically acknowledges, represents
and warrants that prior to the Close of Escrow, it and its agents and
representatives will have thoroughly inspected the Property and observed the
physical characteristics and condition of the Property. Notwithstanding anything
to the contrary contained in this Agreement, Buyer further acknowledges and
agrees that Buyer is purchasing the Property subject to all applicable laws,
rules, regulations, codes, ordinances and orders. By Buyer purchasing the
Property, and upon the occurrence of the Close of Escrow, except for the
Excepted Matters, Buyer waives any and all right or ability to make a claim of
any kind or nature against any of the Releasees for any and all deficiencies or
defects in the physical characteristics and condition of the Property and
expressly agrees to acquire the Property with any and all of such deficiencies
and defects and subject to all matters in Buyer’s actual knowledge with respect
to the Property. Buyer further acknowledges and agrees that except for any
covenants, representations and warranties of Seller expressly made by Seller in
this Agreement and/or in any of the Seller’s Closing Documents, neither Seller
nor any of Seller’s employees, agents, representatives or other Releasees have
made any representations, warranties or agreements by or on behalf of Seller of
any kind whatsoever, whether oral or written, express or implied, statutory or
otherwise, as to any matters concerning the Property, the condition of the
Property, the size of the Property, the size of the improvements thereon
(including without limitation, any discrepancies in the actual rentable square
footage of any leased premises within the improvements), the present use of the
Property or the suitability of the Property for Buyer’s intended purposes, use
or investment. Subject to the express covenants, representations and warranties
of Seller set forth in this Agreement and/or in the Seller’s Closing Documents,
Buyer hereby acknowledges, agrees and represents that the Property is to be
purchased, conveyed and accepted by Buyer in its present condition, “AS IS”,
“WHERE IS” AND WITH ALL FAULTS, and that no patent or latent defect or
deficiency in the condition of the Property whether or not known or discovered,
shall affect the rights of either Seller or Buyer hereunder, nor shall the
Purchase Price be reduced as a consequence thereof. Subject to the express
covenants, representations and warranties of Seller set forth in this Agreement
and/or in the Seller’s Closing Documents, the Seller Information shall be deemed
furnished as a courtesy to Buyer but without any warranty of any kind from or on
behalf of Seller. Buyer hereby represents and warrants to Seller that Buyer has
performed, or prior to the Close of Escrow will perform, an independent
inspection and investigation of the Property and also has investigated or will
investigate and has or will have knowledge of operative or proposed governmental
laws and regulations including without limitation, land use laws and regulations
to which the Property may be subject. Buyer further represents that, except for
any covenants, representations and warranties expressly made by Seller in this
Agreement and/or in any of the Seller’s Closing Documents, it shall acquire the
Property solely upon the basis of its independent inspection and investigation
of the Property, including without limitation, its independent investigation and
inspection as to (i) the quality, nature, habitability, merchantability, use,
operation, value, marketability, adequacy or physical condition of the Property
or any aspect or portion thereof, including, without limitation, structural
elements, foundation, roof, appurtenances, access, landscaping, parking
facilities, electrical, mechanical, HVAC, plumbing, sewage, and utility systems,
facilities and appliances, soils, geology and groundwater, or whether the
Property lies within a special flood hazard area, an area of potential flooding,
a very high fire hazard severity zone, a wildland fire area, an earthquake fault
zone or a seismic hazard zone, (ii) the dimensions or lot size of the Property
or the square footage of the improvements thereon or of any tenant space
therein, (iii) the development or income potential, or rights of or relating to,
the Property


- 19 -



--------------------------------------------------------------------------------





or its use, habitability, merchantability, or fitness, or the suitability, value
or adequacy of the Property for any particular purpose, (iv) the zoning or other
legal status of the Property or any other public or private restrictions on the
use of the Property, (v) the compliance of the Property or its operation with
any applicable codes, laws, regulations, statutes, ordinances, covenants,
conditions and restrictions of any governmental or regulatory agency or
authority or of any other person or entity (including, without limitation,
Environmental Laws and the American with Disabilities Act), (vi) the ability of
Buyer to obtain any necessary governmental approvals, licenses or permits for
Buyer’s intended use or further development of or improvements on the Property,
(vii) the presence or absence of Hazardous Materials on, in, under, above or
about the Property or any adjoining or neighboring property, (viii) the quality
of any labor and materials used in any improvements, (ix) the condition of title
to the Property, (x) the leases, contracts or any other agreements affecting the
Property or the intentions of any party with respect to the negotiation and/or
execution of any lease or contract with respect to the Property,
(xi) intentionally deleted, (xii) the economics of, or the income and expenses,
revenue or expense projections or other financial matters, relating to the
operation of the property, (xiii) the manner or quality of the construction or
materials, if any, incorporated into the Property, (xiv) the content,
completeness or accuracy of the due diligence materials or the Title Commitment,
(xv) the conformity of the improvements to any plans or specifications for the
Property, including any plans and specifications that may have been or may be
provided to Buyer, (xvi) the conformity of the Property to past, current or
future applicable zoning or building requirements, (xvii) deficiency of any
undershoring or drainage with respect to the Property, and (xviii) intentionally
deleted. Without limiting the generality of the foregoing, Buyer expressly
acknowledges and agrees that Buyer is not relying on any representation or
warranty of Seller, nor any other Seller Releasee, whether implied, presumed or
expressly provided at law or otherwise, arising by virtue of any statute, common
law or other legally binding right or remedy in favor of Buyer except as
expressly provided in this Agreement and/or in the Seller’s Closing Documents.
Buyer further acknowledges and agrees that Seller is not under any duty to make
any inquiry regarding any matter that may or may not be known to the Seller or
any member, partner, officer, employee, attorney, property manager, agent or
broker of Seller. Buyer acknowledges that the Purchase Price has been fully
negotiated by the parties hereto so as to reflect the “AS IS,” “WHERE IS” and
WITH ALL FAULTS nature of the purchase and sale transaction described herein,
and any faults, liabilities, defects or other adverse matters that may be
associated with the Property. All of Buyer’s representations, warranties,
acknowledgements, agreements, understandings and other statements contained in
this Section 8.9 shall survive the Close of Escrow in perpetuity, shall not
merge with the Deed or any other closing documents and shall be deemed
incorporated into the Deed.
By initialing below, Buyer acknowledges that (a) this Section 8.9 has been read
and fully understood, (b) Buyer has had the chance to ask questions of its
counsel about its meaning and significance, and (c) Buyer has accepted and
agreed to the terms set forth in this Section 8.9.
/s/ JSA                         /s/ DT
Buyer’s Initials                    Seller’s Initials


Except as otherwise provided in this Agreement, any reports, repairs or work
required by Buyer are the sole responsibility of Buyer, and Buyer agrees that
there is no obligation on the part of Seller to make any changes, alterations or
repairs to the Property. The provisions of this Section 8.9 shall survive the
Close of Escrow and shall not be deemed merged into any instrument or conveyance
delivered at the Close of Escrow.
8.10    Buyer’s Representations, Warranties and Covenants. In addition to
Buyer’s other representations, warranties and covenants set forth elsewhere in
this Agreement, Buyer hereby represents, warrants and covenants that:
8.10.1    Formation; Authority. Buyer is duly formed, validly existing and in
good standing under the laws of the jurisdiction of its formation. Buyer has
full power and authority to enter into this Agreement and the instruments
referenced herein, and to consummate the transactions contemplated hereby. All
requisite action has been taken by Buyer in connection with the entering into of
this Agreement


- 20 -



--------------------------------------------------------------------------------





and the instruments referenced herein, and the consummation of the transactions
contemplated hereby. The individuals executing this Agreement and the
instruments referenced herein on behalf of Buyer have the legal power, right and
actual authority to bind Buyer to the terms and conditions hereof and thereof.
8.10.2    Due Execution. This Agreement and all other documents executed and
delivered by Buyer pursuant to this Agreement shall constitute the legal, valid
and binding obligations of Seller in accordance with the terms of each
instrument. To the best of Buyer’s knowledge, this Agreement and all other
instruments delivered by Buyer pursuant to this Agreement (a) do not conflict
with or constitute a default under any indenture, agreement or other instrument
to which Buyer is a party or by which Buyer, or any officers or directors of
Buyer may be bound, and (b) are not threatened with invalidity or enforceability
by any action, proceeding or investigation pending or threatened by or against
Buyer, or any officer or director of Buyer.
8.10.3    OFAC. Buyer is not a Person with whom a U.S. Person is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under United States law, regulation, executive orders and
lists published by OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise. Neither Buyer nor any Person who is affiliated with or owns an
interest in Buyer (collectively, a “Buyer Party”) does business with, sponsors,
or provides assistance or support to, the government of, or any person located
in, any country, or with any other person, targeted by any of the economic
sanctions of the United States administered by OFAC; Buyer is not owned or
controlled (within the meaning of the regulations promulgating such sanctions or
the laws authorizing such promulgation) by any such government or person; and
any payments and/or proceeds received by Buyer under the terms of this Agreement
will not be used to fund any operations in, finance any investments or
activities in or make any payments to, any country, or to make any payments to
any person, targeted by any of such sanctions.
8.10.4    Buyer’s Funds. Buyer has taken, and shall continue to take until the
Close of Escrow, such measures as are required by law to assure that all funds
tendered by or on behalf of Buyer to the Seller pursuant to or in connection
with this Agreement, whether on account of the Purchase Price or otherwise, are
derived (i) from transactions that do not violate or contravene United States
law in any way nor, to the extent such funds originate outside the United
States, do not violate or contravene the laws of the jurisdiction in which they
originated in any way, including without limitation anti-money laundering laws;
and (ii) from permissible sources under United States law and to the extent such
funds originate outside the United States, under the laws of the jurisdiction in
which they originated.
8.10.5    Patriot Act. Neither Buyer nor any Buyer Party, nor any Person having
a beneficial interest in Buyer, nor any Person for whom Buyer is acting as agent
or nominee, nor any Person providing funds to Buyer (i) is under investigation
by any governmental authority for, or has been charged with, or convicted of,
money laundering, drug trafficking, terrorist related activities, any crimes
which in the United States would be predicate crimes to money laundering, or any
violation of any laws, regulations and sanctions, state and federal, criminal
and civil, that (1) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (2) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers or
otherwise engaged in activities contrary to the interests of the United States;
(3) require identification and documentation of the parties with whom a
Financial Institution conducts business; or (4) are designed to disrupt the flow
of funds to terrorist organizations, including without limitation the Patriot
Act or Anti-Money Laundering Laws; (ii) has been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; (iii) has had any of its funds
seized or forfeited in any action under any Anti-Money Laundering Laws; (iv) is
a person or entity that resides or has a place of business in a country or
territory which is designated as a Non-Cooperative Country or Territory by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (v) is a “Foreign Shell Bank”
within the meaning of the Patriot Act (i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision); (vi)
is a person or entity that resides in, or is organized under


- 21 -



--------------------------------------------------------------------------------





the laws of, a jurisdiction designated by the Secretary of the Treasury under
Section 311 or 312 of the Patriot Act as warranting special measures due to
money laundering concerns; (vii) is an entity that is designated by the
Secretary of the Treasury as warranting such special measures due to money
laundering concerns; or (viii) is a person or entity that otherwise appears on
any United States government-provided list of known or suspected terrorists or
terrorist organizations.
Buyer’s representations, warranties and covenants set forth above shall survive
the Close of Escrow for the Survival Period.
8.11    Governmental Approvals. Except as may be expressly set forth in this
Agreement, Buyer’s obligation to purchase the Property shall not be subject to
or conditioned upon Buyer’s obtaining any variances, zoning amendments,
subdivision maps, lot line adjustment, or other discretionary governmental act,
approval or permit.
9.    Conditions to Close of Escrow.
9.1    Buyer’s Conditions. Buyer’s obligation to purchase the Property and to
close Escrow is subject to and conditioned upon the satisfaction or Buyer’s
written waiver of each of the following conditions at or before the Close of
Escrow or such other timeframe as may be set forth below:
9.1.1    Provided that Buyer obtains the Survey (and such Survey meets ALTA
standards) and delivers same to the Title Company, the Title Company shall have
unconditionally committed to issue an ALTA extended coverage owner’s policy of
title insurance (the “Owner Policy”) with a liability amount not less than the
Purchase Price, naming Buyer, as the insured, showing fee simple title to the
Property to be vested in Buyer, subject only to the Approved Title Conditions.
9.1.2    Seller’s timely delivery to Escrow Holder of the items described in
Section 10.1 below.
9.1.3    Seller not being in material default in the performance of any of its
obligations under this Agreement past any applicable notice and cure period;
provided however, the Closing Date shall be extended in accordance with Section
14.3 below to allow the notice and cure period to fully run prior to the
extended Closing Date.
9.1.4    All representations and warranties of Seller set forth in this
Agreement, as they may be amended or deemed amended or modified with Buyer’s
acceptance pursuant to the terms of this Agreement, shall be true and correct in
all material respects as of the Close of Escrow.
9.1.5    Seller’s satisfaction of the Estoppel Requirement on or prior to the
date that is three (3) business days prior to the Closing Date.
9.1.6    No tenant under any Lease covering 10,000 rentable square feet or more
in the Improvements shall have (i) made a general assignment for the benefit of
its creditors, (ii) admitted in writing its inability to pay its debts as they
become due, (iii) filed any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or any other proceeding for the relief of debts in
general, nor shall any such proceeding have been instituted by or against any
tenant or any guarantor thereof.
9.1.7    Seller shall have obtained and delivered to Buyer executed estoppel
certificates in the form attached hereto as Exhibit J (each, a “Declaration
Estoppel”), dated within thirty (30) days of the Closing Date, with respect to
that certain Declaration of Reciprocal Easements and Operation Agreement dated
as of August 14, 1989 (as amended and assigned, the “Declaration”), provided,
however, that Seller’s delivery of each Declaration Estoppel shall only be a
condition precedent to Buyer’s obligation to purchase the Property and close
Escrow pursuant to this Agreement in the event Seller (or its affiliates


- 22 -



--------------------------------------------------------------------------------





under common control) is in control of all parties required to execute the
Declaration Estoppel. Seller agrees to use commercially reasonable efforts to
obtain each Declaration Estoppel prior to Closing.
The terms of this Section 9.1 are solely for the benefit of Buyer, and Seller
shall have no additional right or remedy hereunder as a result of the exercise
by Buyer of any of its rights under this Section 9.1. If any of the foregoing
conditions is not fulfilled on or before the scheduled Close of Escrow
contemplated in Section 4.2 or such other timeframe as may be set forth above,
Buyer, at its option, may either (i) elect to complete the transactions
contemplated by this Agreement, (ii) delay the Close of Escrow one or more times
for a period of up to thirty (30) days in the aggregate to allow the
satisfaction of any unsatisfied condition or (iii) terminate this Agreement,
whereupon Escrow Holder shall promptly return to Buyer the Deposit, along with
any interest earned thereon, less the Review Consideration, and neither party
shall have any further rights or obligations under this Agreement, except those
that expressly survive the termination of this Agreement, except that if the
failure of any such condition specified in this Section 9.1 is a breach or
default by Seller, then Buyer shall have such rights and remedies as are
provided in this Agreement upon the occurrence of such breach or default by
Seller.
9.2    Seller’s Conditions. Seller’s obligation to sell the Property and to
close the Escrow is subject to and conditioned upon the satisfaction or Seller’s
written waiver of each of the following conditions at or before the Close of
Escrow:
9.2.1    Buyer’s timely delivery into Escrow of all sums and documents required
from Buyer to close Escrow, as set forth in Sections 2 and 3.3 above and Section
10 below.
9.2.2    Buyer’s timely delivery to Escrow Holder of the items described in
Section 10.2 below.
9.2.3    Buyer not being in material default in the performance of any of its
obligations under this Agreement past any applicable notice and cure period;
provided however, the Closing Date shall be extended in accordance with Section
14.1 below to allow the notice and cure period to fully run prior to the
extended Closing Date.
9.2.4    All representations and warranties of Buyer set forth in this Agreement
shall be true and correct in all material respects as of the Close of Escrow.
The terms of this Section 9.2 are solely for the benefit of Seller, and Buyer
shall have no additional right or remedy hereunder as a result of the exercise
by Seller of any of its rights under this Section 9.2.
10.    Deliveries to Escrow Holder.
10.1    Seller’s Deliveries. Seller shall deliver or cause to be delivered to
Escrow Holder by 12:00 noon, Local Time, on or prior to the scheduled date of
the Close of Escrow the following documents:
10.1.1    The Deed, duly executed and acknowledged by Seller, in the form of
Exhibit B, and if reasonably requested by Buyer, an additional quitclaim deed in
form and substance reasonably acceptable to Buyer using the legal description
approved by Buyer and set forth in the Survey;
10.1.2    A counterpart assignment and assumption of leases and contracts in the
form of Exhibit E pursuant to which Seller shall assign to Buyer Seller’s right,
title and interest in the Leases and Assumed Service Contracts as of the Close
of Escrow (“Assignment and Assumption of Leases and Contracts”);


- 23 -



--------------------------------------------------------------------------------





10.1.3    A bill of sale, duly executed by Seller, in the form of Exhibit F (the
“Bill of Sale”);
10.1.4    A counterpart general assignment, duly executed by Seller, in the form
of Exhibit G (the “General Assignment”);
10.1.5    A certification duly executed by Seller under penalty of perjury in
the form of Exhibit C stating that Seller is not a foreign corporation, a
foreign partnership, a foreign trust, or a foreign estate, as those terms are
defined in the Internal Revenue Code and the income tax regulations promulgated
under the Internal Revenue Code, together with any required state form removing
the obligation to withhold any portion of the proceeds;
10.1.6    A certificate signed by Seller indicating that the representations and
warranties set forth in Section 8.1 are true and correct as of the Close of
Escrow, or, if there have been changes, describing such changes; and
10.1.7    Written notice of sale, in form and substance reasonably acceptable to
Buyer, executed by Seller or Seller’s asset manager and addressed to the tenants
stating that Buyer has acquired the Property and instructing the tenants to pay
all future amounts owed under the Leases to Buyer, which notice of sale shall be
distributed by Seller to all tenants under Leases at the Property upon Closing;
10.1.8    Written notice of sale, in form and substance reasonably acceptable to
Buyer, executed by Seller and addressed to counterparties under the Assumed
Service Contracts stating that Buyer has acquired the Property and assumed
Seller’s rights and obligations under the Service Contracts to the extent first
arising from and after the Closing Date, which notice of sale shall be
distributed by Seller to all counterparties under the Assumed Service Contracts
upon Closing;
10.1.9    An affidavit required by the laws of the State of Georgia confirming
that Seller is a resident of the State of Georgia, or if Seller is not a
resident of the State of Georgia, an affidavit of Seller’s gain or loss with
respect to the sale of the Property to Buyer;
10.1.10     With respect to all letters of credit which constitute security
deposits, Seller will deliver originals of all such letters of credit to Buyer
together with an assignment of all rights of Seller thereunder and any consents
necessary to effectuate such assignment. If such assignments and consents are
not delivered at Closing, Seller agrees to diligently pursue them after Closing,
and Seller shall make demand under and take such other actions under the
applicable letter(s) of credit as Buyer may reasonably direct and for the
benefit of Buyer until the applicable letter(s) of credit is effectively
transferred to Buyer. Seller’s obligations in the immediately prior sentence
shall survive the Closing;
10.1.11     A Seller’s Affidavit Regarding Brokers as required by law, together
with a final lien waiver executed by the Seller’s Broker;
10.1.12     All original estoppels and SNDAs in Seller’s possession;
10.1.13     An assignment of declarant’s rights with respect to the Declaration
in the form attached hereto as Exhibit L;
10.1.14    All warranty transfer forms necessary to transfer any active
warranties for the Property, including, but not limited to, any roof warranties;
and




- 24 -



--------------------------------------------------------------------------------





10.1.15     Pursuant to Section 21 below, a Permitted Assignee of Buyer may
include a publicly registered real estate investment trust, and therefore Seller
further agrees to make its books and records relating to the Property reasonably
available for inspection and audit by Buyer or its agents (the covenants of
Seller described by this sentence shall survive the Closing for the Survival
Period). Buyer may also review and make copies of any of Seller's files, books
and records relating to the Property. Buyer shall be responsible for any and all
out-of-pocket costs associated with this audit. Seller shall reasonably
cooperate (at no out of pocket cost to Seller) with Buyer’s auditor in the
conduct of such audit. Without limiting the foregoing, (i) Buyer or its
designated independent or other auditor may audit Seller’s operating statements
of the Property, at Buyer’s expense, and Seller shall provide such documentation
as Buyer or its auditor may reasonably request in order to complete such audit,
and (ii) Seller shall furnish to Buyer such financial and other information as
may be reasonably required by Buyer or any affiliate of Buyer to make any
required filings with the U.S. Securities and Exchange Commission (“SEC”) or
other governmental authority. Seller shall maintain its records for use under
this Section 10.1.14 for the Survival Period. This Section shall expressly
survive Closing for the Survival Period.
10.1.16    An owner’s affidavit in the form attached hereto as Exhibit K for the
Title Company as reasonably required for issuance of the Owner Policy, and such
proof of Seller’s authority and authorization to enter into this Agreement and
the transactions contemplated hereby, and such proof of the power and authority
of the individual(s) executing and/or delivering any instruments, documents or
certificates on behalf of Seller to act for and bind Seller, as may be
reasonably required by Title Company.
10.2    Buyer’s Deliveries. By 12:00 noon, Local Time, on or prior to the
scheduled date of the Close of Escrow, Buyer shall deliver or cause to be
delivered to Escrow Holder:
10.2.1    A counterpart of the Assignment and Assumption of Leases and
Contracts;
10.2.2    A counterpart of the General Assignment; and
10.2.3    Such proof of Buyer’s authority and authorization to enter into this
Agreement and the transactions contemplated hereby, and such proof of the power
and authority of the individual(s) executing and/or delivering any instruments,
documents or certificates on behalf of Buyer to act for and bind Buyer, as may
be reasonably required by Title Company.
The parties hereto shall jointly deposit any required transfer declarations or
declarations of value and appropriate closing statements, all in form and to the
extent reasonably requested by Escrow Holder. Seller shall also deliver to Buyer
at Closing originals of the Leases, Assumed Service Contracts, warranties and
permits, if any, in the possession of Seller or Seller’s agents, including,
without limitation, any warranties covering the roof or any other part of the
Improvements, and any correspondence with respect thereto, together with such
non-proprietary leasing and property manuals, files and records which are
material in connection with the continued operation, leasing and maintenance of
the Property.
By 1:00 PM Local Time, Buyer shall deliver all sums that Buyer is required to
deliver to Escrow Holder pursuant to Sections 2, 3.3, 11 and 12 in order to
permit Escrow Holder to close Escrow by 3:00 PM Local Time on the date of the
Close of Escrow.
Possession of the Property shall be delivered to Buyer upon Close of Escrow,
subject to all tenants in possession under the Leases.
11.    Costs and Expenses. Transaction Taxes and Closing Costs.
11.1    Seller and Buyer shall execute such returns, questionnaires and other
documents as shall be required with regard to all applicable real property
transaction taxes imposed by applicable federal, state or local law or
ordinance;


- 25 -



--------------------------------------------------------------------------------





11.2    Seller shall pay the fees of any counsel representing Seller in
connection with this transaction. Seller shall also pay the following costs and
expenses:
11.2.1    Any transfer tax, sales tax, documentary stamp tax or similar tax
which becomes payable by reason of the transfer of the Property from Seller to
Buyer;
11.2.2    The cost of causing roof and other warranties to be
assigned/transferred to Buyer, including any inspection fee and warranty
transfer fee; and
11.2.3    One-half of the escrow fee, if any, which may be charged by the Escrow
Agent or Title Company.
11.3    Buyer shall pay the fees of any counsel representing Buyer in connection
with this transaction. Buyer shall also pay the following costs and expenses:
11.3.1    One-half of the escrow fee, if any, which may be charged by the Escrow
Agent or Title Company;
11.3.2    The fee for the title examination and the Title Commitment and the
premium for the Owner’s Policy of Title Insurance to be issued to Buyer by the
Title Company at Closing, and all endorsements thereto;
11.3.3    Any prepayment penalty or yield maintenance costs relating to the
payoff of the existing loan (the “Prepayment Penalty”) in an amount equal to
$850,000.00 (the “Buyer’s Portion of Prepayment Penalty”), which Buyer’s Portion
of the Prepayment Penalty and any Prepayment Overage paid by Buyer shall
constitute a portion of the Purchase Price, subject to Section 11.4 below;


11.3.4    The fees for preparing and recording the Deed;
11.3.5    The cost of the Survey.
11.4    In the event that the Prepayment Penalty is in excess of $850,000,
Seller shall pay such excess up to a maximum of $250,000, and if the Prepayment
Penalty is in excess of $1,100,000, Seller may terminate this Agreement unless
Buyer agrees to pay the portion of the Prepayment Penalty in excess of
$1,100,000 (such excess being referred to herein as the “Prepayment Overage”),
and Seller shall request from Seller’s lender and use reasonable efforts to
provide to Buyer reasonable backup evidence of the calculation of the Prepayment
Penalty, to the extent obtainable by Seller's lender; in the event of such
termination, Buyer shall be entitled to the return of the Deposit.


11.5    All costs and expenses incident to this transaction and the closing
thereof, and not specifically described above, shall be paid by the party
incurring same.
11.6    The provisions of this Section 11 shall survive the Closing.
12.    Prorations, Adjustments and Holdback.
12.1    Prorations and Adjustments. The following items shall be prorated and
adjusted between Buyer and Seller at the Close of Escrow based upon the actual
number of days in the calendar month in which the Close of Escrow occurs, the
date of the Close of Escrow being an income and expense day for Buyer, all such
obligations to survive Close of Escrow:
12.1.1    Real property taxes and assessments with respect to the Property shall
be prorated and adjusted between Buyer and Seller at the Close of Escrow, based
upon the most recent official real property tax information available from the
County Assessor’s office where the Property is located or


- 26 -



--------------------------------------------------------------------------------





other assessing authorities, such that Seller shall be responsible for all taxes
and assessments levied against the Property and applicable to the period through
and including the day prior to the Close of Escrow, and Buyer shall be
responsible for all taxes and assessments levied against the Property and
applicable to the period from and after the date of Close of Escrow. Seller
reserves the right to meet with governmental officials and to contest with Buyer
any assessment or reassessment concerning or affecting Seller’s obligations with
respect to real property taxes and assessments on the Property, and Buyer
promptly shall deliver to Seller any refund with respect to such real property
taxes and assessments applicable to any period prior to the Close of Escrow,
subject to any reimbursement to tenants required under the Leases and less the
costs incurred by Buyer in obtaining any such refund.
12.1.2    Monthly rents of tenants under the Leases, as and when collected. No
credit shall be given the Seller for accrued and unpaid rent or any other
non-current sums due from tenants until these sums are paid. Buyer shall
cooperate with Seller after Close of Escrow to attempt to collect any rent under
the Leases that has accrued as of the Close of Escrow. For a period of ninety
(90) days after the Closing, Buyer shall bill tenants for all amounts due under
their Leases accruing prior to the Closing (including, without limitation, base
rent, percentage rent, additional rent, or other tenant charges for the year in
which the Closing occurs) (collectively, “Delinquent Rents”) and shall use
reasonable efforts to collect from tenants any base rent, percentage rent,
additional rent, or other tenant charges owing with respect to the period prior
to the Closing; provided, however, Buyer shall not be obligated to sue any
tenants or exercise any legal remedies under the Leases (including, but not
limited to, the termination of Leases or the recovery of possession of the
leased premises) or to incur any expense over and above its own regular
collection expenses or any other liability. After such ninety day period, Seller
may commence legal proceedings against any tenant after the Closing with respect
to any Delinquent Rents. All payments collected from tenants after Close of
Escrow shall first be applied to any rent due to Buyer for the period after the
end of the month in which Close of Escrow occurs, then to any costs incurred by
Buyer in collecting Delinquent Rents, then to rent due in the month in which the
Close of Escrow occurs, and finally, to any rent due to Seller for the period
prior to Close of Escrow. In addition, Buyer shall be given a credit for the
amount of any unapplied security deposits (including any interest required under
any Leases or by law) placed by tenants pursuant to their Leases. Such credit
shall be deemed a transfer by Seller to Buyer to the extent of the amount
actually credited by Seller to Buyer at Closing, and acceptance by Buyer from
Seller, of such security deposits to the extent of the amount actually credited
by Seller to Buyer at Closing. At the Close of Escrow, at no cost to Seller,
Seller will assign over any letters of credit held by Seller in connection with
the Leases, provided, however, that should Seller be unable to effectuate the
assignment of any such letter of credit by the Close of Escrow, Seller shall
have a reasonable period of time not to exceed thirty (30) days after the Close
of Escrow and until such letters of credit are transferred to Buyer, Seller
agrees to take all actions required by Section 10.1.10 of this Agreement. Buyer
shall indemnify, defend and hold harmless Seller and Seller’s agents and
representatives with respect to any and all claims made with respect to tenant
security deposits to the extent such security deposit was actually credited by
Seller to Buyer at Closing, in accordance with the preceding sentence.
12.1.3    Until the Final Adjustment Date (as defined below), when the
adjustment described in Section 12.1.5 is made, all amounts received by Seller
as interim payments of charges to tenants for maintenance and operating costs,
real estate taxes, insurance and similar amounts (collectively, “Tenant Expense
Charges”) before the Close of Escrow shall be retained by Seller, except that
all interim payments of Tenant Expense Charges received by either party for the
month in which the Close of Escrow occurs shall be prorated as between Seller
and Buyer based upon the number of days in that month and the party receiving
the interim payment shall remit to (if received on or after the Close of Escrow)
or credit (if received before the Close of Escrow) the other party its
proportionate share. All amounts received by Buyer from tenants as interim
payments of Tenant Expense Charges on or after the Close of Escrow shall be
retained by Buyer until the year-end adjustment and determination of Seller’s
allocable share thereof as of the Final Adjustment Date. No later than the Final
Adjustment Date, Seller’s allocable share of actual Tenant Expense Charges for
Leases in effect and pursuant to which tenants are required to pay Tenant
Expense Charges as of the Close of Escrow shall be determined by multiplying the
total payments due from each tenant for such fiscal year (the sum of estimated
payments plus or minus year-end adjustments) by a fraction, the numerator of


- 27 -



--------------------------------------------------------------------------------





which is Seller’s actual cost of providing common area maintenance services and
taxes (as the case may be) prior to the Close of Escrow (within that portion of
the fiscal year prior to the Close of Escrow in which the applicable Lease is in
effect and the tenant thereunder is required to pay Tenant Expense Charges), and
the denominator of which is the cost of providing such services and paying such
taxes for the entire fiscal year (or that portion of the fiscal year in which
the applicable Lease is in effect and the tenant thereunder is required to pay
Tenant Expense Charges). Seller shall not be entitled to Tenant Expense Charges
under Leases with respect to which tenants are not required to pay Tenant
Expense Charges prior to the Close of Escrow. If, on the basis of amounts
actually incurred and the estimated payments received by Seller, Seller has
retained amounts in excess of its allocable share, it shall remit, within thirty
(30) days after notice from Buyer of the excess owed Buyer, such excess to
Buyer. If, on the basis of the foregoing amounts, Seller has retained less than
its allocable share (the “Seller Shortfall”), Buyer shall use reasonable efforts
for a period of ninety (90) days after the Final Adjustment Date to collect the
Seller Shortfall from the tenants of the Property and, to the extent collected
by Buyer, Buyer shall promptly remit the Seller Shortfall, net of reasonable
costs of collection, including without limitation, reasonable attorney’s fees,
to Seller. Buyer shall not be obligated to expend any funds or commence legal
proceedings to collect any Seller Shortfall. After such ninety day period,
Seller may commence legal proceedings against any tenant at the Property after
Closing with respect to any Seller Shortfall.
12.1.4    At Closing, percentage rents (if any) shall be separately apportioned
based on the percentage rents actually collected by Seller. Such apportionment
shall be made separately for each tenant who is obligated to pay percentage rent
on the basis of the fiscal year set forth in the tenant’s Lease for the
determination and payment of percentage rent. Any percentage rent received from
a tenant after the Close of Escrow shall be applied as follows: (a) Buyer shall
be entitled to a pro-rata portion of such percentage rent payment based on the
number of days within the applicable percentage rent fiscal year period that
Buyer owned the Property and (b) Seller shall be entitled to a pro-rata portion
of such percentage rent payment based on the number of days within the
applicable percentage rent period that Seller owned the Property.
12.1.5    No later than May 30 in the calendar year following the year in which
Close of Escrow occurs (the “Final Adjustment Date”), Seller and Buyer shall
make a final adjustment in accordance with the provisions of this Section 12.1.5
of Tenant Expense Charges and other items of additional rents for which final
adjustments or prorations could not be determined at the Closing, if any,
because of the lack of actual statements, bills or invoices for the current
period, the year-end adjustment of common area maintenance, taxes and like
items, the unavailability of final sales figures or amounts for any other
reason. Except to the extent otherwise provided in Section 12.1.3, any net
adjustment in favor of Buyer or Seller is to be paid in cash by the other no
later than thirty (30) days after such final adjustment has been made.
12.1.6    Seller and Buyer shall endeavor to have all meters for utilities
servicing the Property and not billed directly to any tenant or other third
party, including (without limitation) water, sewer, gas and electricity, read
for the period to and including the day of the Close of Escrow. To the extent
this is unavailable, Seller shall credit Buyer based on the average utility
expense of the previous three (3) months prior to closing.
12.1.7    Buyer shall update Schedule 8.1.4-B as of Closing, and Seller shall
provide a credit to Buyer at the Close of Escrow for all Unpaid Lease
Obligations then outstanding, other than Unpaid Lease Obligations relating to
Leases signed after the Effective Date and approved by Buyer pursuant to Section
7.3 hereof.
12.1.8    All other items customarily prorated and/or adjusted at closing in the
locality in which the Property is situated, except that Seller’s insurance
policies with respect to the Property shall not apply to protect Buyer from and
after the Close of Escrow, and Buyer shall procure its own insurance from and
after the Close of Escrow.
12.2    Errors. If any errors or omissions are made regarding adjustments and
prorations as set forth above, the parties shall make the appropriate
corrections promptly upon discovery, provided that


- 28 -



--------------------------------------------------------------------------------





the error or omission is discovered on or before the Final Adjustment Date. Any
error or omission not discovered within that period shall not be subject to
adjustment. The amount necessary to correct any adjustment or proration that is
to be corrected under the foregoing shall be paid in cash to the party entitled
to the amount in question. The parties’ obligations under this Section 12.2
shall survive the Close of Escrow.
13.    Disbursements and Other Actions by Escrow Holder.
Upon the Close of Escrow, Escrow Holder shall promptly undertake all of the
following in the manner indicated:
13.1    Cause the Deed and any other documents that the parties to this
Agreement may mutually direct, to be recorded in the Official Records of the
County.
13.2    Disburse all funds deposited with Escrow Holder by Buyer as follows:
13.2.1    Deduct all amounts, if any, chargeable to the account of Buyer under
the terms of this Agreement, and pay those amounts to the parties entitled to
them.
13.2.2    Pay to the parties entitled to all amounts chargeable to the account
of Seller under the terms of this Agreement, including the commission described
in Section 16 below.
13.2.3    Pay the remaining balance of the Purchase Price as directed by Seller.
13.2.4    When all of the foregoing disbursements have been made, refund any
remaining balance to Buyer.
13.3    Direct the Title Company to issue the Title Policy and deliver an
original to Buyer.
13.4    Deliver to both Buyer and Seller a closing statement showing the
distribution, application, receipt and earnings of all funds of such party
processed through Escrow.
13.5    Deliver to Buyer the Bill of Sale.
13.6    Deliver to both Buyer and Seller a counterpart of the Assignment and
Assumption of Leases and Contracts and the General Assignment (in each case
executed by the other party).
14.    Default; Termination Absent Default.
14.1    Buyer’s Default. In the event of a Buyer breach or default under this
Agreement which remains uncured after notice from Seller for a period of three
(3) business days (except with respect to Buyer’s failure to close the
transaction contemplated by this Agreement on the Closing Date, in which case
there shall be no cure period; provided, however, if Buyer wires the funds to
Escrow Agent by the Closing Date, but the Escrow Agent cannot wire the funds to
Seller’s lender by such lender’s wire cutoff time, then the Closing Date shall
be extended to the following business day and all prorations shall be
re-prorated for such following business day), during which the Closing Date
shall be extended as necessary to permit the running of the full three (3)
business day cure period, Seller, as its sole and exclusive remedy for such
default at law, in equity and under this Agreement, may elect to terminate this
Agreement by giving written notice of such election to Buyer and Escrow Holder,
whereupon:
14.1.1    This Agreement and the rights and obligations of Buyer and Seller
hereunder shall terminate, except as and to the extent specifically provided
otherwise in this Agreement, and Seller shall be entitled to retain the Deposit
as liquidated damages in accordance with Section 22 of this Agreement;


- 29 -



--------------------------------------------------------------------------------





14.1.2    Escrow Holder is instructed to promptly return to Buyer and Seller all
other documents and other items deposited by them, respectively, into Escrow
that are then held by Escrow Holder;
14.1.3    Buyer shall promptly deliver to Seller or destroy all Seller
Information provided to Buyer by Seller, with such delivery or destruction
obligation to survive the termination of this Agreement; and
14.1.4    Buyer shall be solely responsible for the payment of any cancellation
charges payable by or to Escrow Holder and the Title Company (“Cancellation
Charges”).
14.2    Buyer’s Remedies for Seller’s Breach of Representations and Warranties.
14.2.1    Pre-Closing Remedies. If following the Effective Date and prior to the
Close of Escrow, (A) Buyer first obtains actual knowledge (whether through its
own efforts, by notice from Seller or otherwise) that any of the representations
or warranties made herein by Seller were untrue, inaccurate or incorrect in a
material respect when made and shall give Seller notice thereof prior to the
Close of Escrow, or (B) Seller shall notify Buyer that a representation or
warranty made herein by Seller was untrue, inaccurate or incorrect in a material
respect when made, then Seller may, in its sole discretion, elect by notice to
Buyer to adjourn the Close of Escrow one or more times for up to fifteen (15)
days in the aggregate in order to cure or correct such untrue, inaccurate or
incorrect representation or warranty by giving at least five (5) business days’
prior written notice (if possible). If Buyer’s damages as a result of such
representations or warranties being so untrue, inaccurate or incorrect are or
would be, in the aggregate, less than $250,000.00 (which aggregate amount shall
take into account the repetitive nature of any damages suffered by Buyer as a
result of such breach), (the “Threshold”), and such misrepresentations or
breaches of warranty are not cured or corrected by Seller at or before the Close
of Escrow (whether or not the Close of Escrow is adjourned as provided above),
Buyer shall nevertheless be deemed to, and shall, waive such misrepresentations
or breaches of warranty and shall consummate the transactions contemplated
hereby without any reduction of or credit against the Purchase Price, provided,
however, that in the event Buyer’s damages as a result of such representations
or warranties being so untrue, inaccurate or incorrect are or would be, in the
aggregate, greater than $25,000 (the “Credit Threshold”) (which aggregate amount
shall take into account the repetitive nature of any damages suffered by Buyer
as a result of such breach, but in no event shall exceed $225,000), and such
misrepresentations or breaches of warranty are not cured or corrected by Seller
at or before the Close of Escrow, Buyer shall receive a credit against the Base
Purchase Price in the amount equal to the damages suffered by Buyer in excess of
the Credit Threshold. If Buyer’s damages as a result of such representations or
warranties being untrue, inaccurate or incorrect when made are or would be, in
the aggregate, equal to or greater than the Threshold, and such
misrepresentations or breaches of warranty are not cured or corrected by Seller
at or before the Close of Escrow (whether or not the Close of Escrow is
adjourned as provided above), then Buyer, as its sole remedy for any and all
such untrue, inaccurate or incorrect representations or warranties, shall elect
either (x) to waive such misrepresentations or breaches of warranties and
consummate the transactions contemplated hereby without any reduction of or
credit against the Purchase Price, or (y) to terminate this Agreement by notice
given to Seller at or before the Close of Escrow, in which event this Agreement
shall be terminated, Buyer shall promptly return to Seller or destroy all Seller
Information provided to Buyer, with such delivery or destruction obligation to
survive the termination of this Agreement, the Deposit (less the Review
Consideration) shall be returned to Buyer, together with any interest earned on
it while held by Escrow Holder, Seller shall reimburse Buyer for all of Buyer’s
actual out of pocket costs and expenses incurred in connection with the
transaction (and any financing thereof) contemplated by this Agreement in the
aggregate amount of up to One Hundred Thousand and No/100 Dollars ($100,000.00),
and neither party shall have any further rights, obligations or liabilities
hereunder except for the obligations of Buyer and Seller that survive the
termination of this Agreement.
14.2.2    Post-Closing Remedies. Notwithstanding anything contained in this
Agreement to the contrary, in the event the Close of Escrow occurs, Buyer hereby
expressly waives, relinquishes and releases any right or remedy available to it
at law, in equity or under this Agreement to make a claim against Seller for
damages that Buyer incurs or may incur, or to rescind this Agreement and


- 30 -



--------------------------------------------------------------------------------





the transactions contemplated hereby, as the result of any of Seller’s
representations or warranties being untrue, inaccurate or incorrect when made if
(1) Buyer had actual knowledge or is “deemed to have known” at the time of the
Close of Escrow that such representation or warranty was untrue, inaccurate or
incorrect when made and Buyer nevertheless consummates the purchase of the
Property hereunder, or (2) Buyer’s damages as a result of such representations
or warranties being so untrue, inaccurate or incorrect are, in the aggregate
(which aggregate amount shall take into account the repetitive nature of any
damages suffered by Buyer as a result of such breach), less than the Threshold.
Buyer shall be “deemed to have known” at the time of the Close of Escrow that a
representation or warranty was untrue, inaccurate or incorrect when made if any
Seller Information listed on Exhibit D attached hereto and posted to the Data
Site on the Effective Date, the Title Commitment and the recorded documents
identified therein, or any estoppel certificates delivered to Buyer pursuant to
Section 7.7, or any other information or materials obtained by Buyer prior to
the Close of Escrow contains any information which contradicts such
representation or warranty by Seller, or if Seller shall notify Buyer in writing
prior to the Close of Escrow that such representation or warranty was untrue,
inaccurate, or incorrect when made. Seller’s representations and warranties
contained in Section 8.1, as reaffirmed and restated by Seller at Closing, shall
survive the Close of Escrow for the Survival Period, unless Buyer asserts a
breach of any such representation or warranty in a written notice delivered to
Seller prior to the expiration of the Survival Period, in which case such
applicable representation or warranty shall survive until Buyer’s claims set
forth in such written notice have been resolved. For purposes of this Agreement,
references to “Buyer’s knowledge,” “the knowledge of Buyer,” or words of similar
import shall be deemed to refer solely to the actual and not constructive
knowledge of Buyer’s Knowledge Party.
14.2.3    Cap on Damages for Breach of Seller Representation or Warranty.
Notwithstanding any other provision of this Agreement, and without in any way
diminishing any other provision of this Agreement that would limit Seller’s
representations and warranties set forth herein or Seller’s liability if one or
more of Seller’s representations set forth herein should be untrue and/or if one
or more of Seller’s warranties should be breached, in no event shall Seller’s
liability for such untrue representation or breached warranty exceed 2% of the
Purchase Price (the “Maximum Recovery”).
14.2.4    Limits Supported by Separate Value. Buyer and Seller hereby
acknowledge and agree that the limitations on Buyer’s ability to recover, and of
Seller’s liability for, damages arising out of breaches of Seller’s
representations and warranties set forth in this Agreement have been separately
negotiated by the parties. Accordingly, Buyer hereby covenants and agrees that
Buyer shall be estopped from asserting any liability for untrue representations
by Seller or breaches by Seller of warranties set forth in this Agreement (1) if
Buyer had actual knowledge or is “deemed to have known” (in accordance with
Section 14.2.2 above) that such representation or warranty was untrue,
inaccurate or incorrect at the time of the Close of Escrow and Buyer
nevertheless consummates the purchase of the Property hereunder, or (2) if Close
of Escrow should occur and Buyer’s damages as a result of such representations
or warranties being untrue, inaccurate or incorrect are, in the aggregate (which
aggregate amount shall take into account the repetitive nature of any damages
suffered by Buyer as a result of such breach), less than the Threshold. Buyer’s
acknowledgement, covenant and estoppel set forth in this Section 14.2.4 shall
survive the Close of Escrow in perpetuity.
14.3    Seller’s Pre-Closing Default. In the event of a Seller breach or default
under this Agreement (a “Seller Breach”) which remains uncured after notice from
Buyer for a period of ten (10) days (except with respect to Seller’s failure to
close the transaction contemplated by this Agreement on the Closing Date, in
which case there shall be no cure period), during which the Closing Date shall
be extended as necessary to permit the running of the full ten (10) day cure
period, Buyer may elect by written notice given to Seller and Escrow Holder to
either:
14.3.1    Terminate this Agreement, whereupon the rights and obligations of
Buyer and Seller shall terminate, except as and to the extent specifically
provided otherwise in this Agreement, and (1) Seller shall promptly reimburse
Buyer for all actual out of pocket costs and expenses incurred in connection
with the transaction contemplated by this Agreement in the aggregate amount of
up to One Hundred Thousand and No/100 Dollars ($100,000.00), (2) Escrow Holder
shall promptly deliver the Deposit


- 31 -



--------------------------------------------------------------------------------





(less the Review Consideration) to Buyer, together with any interest earned on
it while held by Escrow Holder, and in addition Escrow Holder is instructed to
return to Buyer and Seller all other documents and other items deposited by
them, respectively, into Escrow that are then held by Escrow Holder, and (3)
Seller shall be solely responsible for the payment of any Cancellation Charges;
or
14.3.2    Buyer may enforce specific performance of this Agreement against
Seller, provided that Buyer shall only have the right to file an action for
specific performance and file a lis pendens only if (i) all conditions precedent
for Seller’s benefit have been fulfilled in all material respects or waived in
writing (provided, however, that Buyer’s proof of funds from a bank with a
United States office (which proof of funds may include, to the extent
applicable, reasonable confirmation from any lender that any required funds from
such lender shall be wire transferred into Escrow upon Seller’s delivery of the
items described in Sections 10 and 11 shall be deemed to satisfy the requirement
for funding as a condition precedent to Closing); (ii) Buyer is not in material
breach of any of its material obligations under this Agreement, which is
continuing beyond three (3) business days following Buyer’s receipt of written
notice thereof from Seller, and (iii) any action for specific performance shall
be filed within forty-five (45) days after the date otherwise scheduled for
Close of Escrow. With respect to subitem (i) of this Section 14.3.2, Buyer (a)
in no event shall be required to deposit an amount equal to the Purchase Price
in order to satisfy such condition, but shall be obligated to demonstrate the
availability of such funds promptly within one (1) business day of the date on
which Close of Escrow was scheduled to occur; and (b) if deposited with Escrow
Holder such Purchase Price shall be released back to Buyer immediately upon
Buyer’s request for same to Escrow Holder. EXCEPT AS OTHERWISE SET FORTH IN THIS
SECTION 14.3.2, BUYER WAIVES ALL OTHER RIGHTS TO FILE ANY ACTION FOR SPECIFIC
PERFORMANCE OR TO FILE A LIS PENDENS. Notwithstanding anything to the contrary
hereinabove provided, in the event Buyer elects to pursue an action for specific
performance in compliance with the foregoing and if such action is unsuccessful
(not as a result of a Buyer default of its obligations under this Agreement or a
failure of conditions precedent that do not constitute a Seller default) or
subsequently is withdrawn by Buyer, then this Agreement shall terminate and the
terms set forth in Section 14.3.1 above shall be applicable. Failure to file an
action for specific performance within the time period permitted pursuant to
this Section 14.3.2 shall be deemed an election for Section 14.3.1.
14.3.3    Notwithstanding anything to the contrary contained herein, in the
event specific performance with respect to Seller’s obligation to convey the
Property pursuant to and in accordance with this Agreement is not an available
remedy as a result of Seller’s conveyance of the Property (or any portion
thereof) to another person or entity, then Buyer may pursue the right to seek to
recover any and all damages, provided Buyer’s damages shall be limited to any
amounts received by Seller in excess of the Base Purchase Price and all
enforcement costs per Section 24.
The terms of this Section 14.3 shall survive the termination of this Agreement.
14.4    Termination Without Default. In the event any condition set forth in
Section 9 is not waived and is not timely satisfied for a reason other than the
default of Buyer or Seller under this Agreement, or if this Agreement is
terminated by either party under any provision of this Agreement giving that
party the right to do so (other than as a result of the breach or default by the
other party to this Agreement), then upon written notice by the party benefited
by the unsatisfied condition to the other party and to Escrow Holder:
14.4.1    This Agreement, the Escrow and the rights and obligations of Buyer and
Seller under this Agreement shall terminate except as and to the extent
otherwise expressly provided in this Agreement;
14.4.2    Any and all Cancellation Charges shall be divided equally between
Buyer and Seller;
14.4.3    Escrow Holder shall promptly return to Buyer the Deposit (along with
any interest earned on those funds while held by Escrow Holder) less the Review
Consideration and any and all Cancellation Charges;


- 32 -



--------------------------------------------------------------------------------





14.4.4    Buyer shall promptly deliver to Seller or destroy all Seller
Information provided to Buyer by Seller, with such delivery or destruction
obligation to survive the termination of this Agreement; and
14.4.5    Escrow Holder shall promptly return to Seller and Buyer, respectively,
all documents deposited by each that are then held by Escrow Holder.
14.5    Other Remedies. Nothing in this Section 14 shall limit Buyer’s and
Seller’s respective rights and remedies against the other with respect to the
parties’ respective obligations to indemnify and hold the other party harmless
pursuant to any provisions contained in this Agreement or to pay enforcement
costs, or with respect to any other obligations surviving the termination or the
Close of Escrow under the express terms of this Agreement.
15.    Damage or Condemnation Prior to Closing. Seller shall promptly notify
Buyer of any damage to the Property that has occurred, and of any condemnation
proceedings that are commenced against the Property, after the execution of this
Agreement and prior to the Close of Escrow, of which Seller has actual
knowledge. If such damage occurs or any such condemnation proceeding is
commenced and is Material, as hereinafter defined, then Buyer may terminate this
Agreement. If Buyer does not terminate this Agreement, then this Agreement shall
continue in effect, without delay or abatement of the Purchase Price, in which
event Seller shall pay over or assign and transfer to Buyer at the Close of
Escrow all of Seller’s rights with respect to any insurance and/or condemnation
proceeds that Seller may have received or be entitled to receive in connection
therewith, and, in the case of a casualty, Buyer shall receive a credit at
Closing in an amount equal to the deductible under any insurance policy
maintained by Seller which covers any such casualty or loss of rent.
15.1    In the event of termination of this Agreement by Buyer pursuant to the
above, the Deposit and all other funds deposited into Escrow by Buyer (together
with interest on the Deposit during the period that it is held, but only while
it was held, in the Escrow) shall be returned to Buyer (less the Review
Consideration), Buyer shall promptly deliver to Seller or destroy the Seller
Information provided by Seller to Buyer, with such delivery or destruction
obligation to survive the termination of this Agreement, and thereafter neither
party shall have any further rights or obligations under this Agreement, except
for any indemnification given by either party to the other, and Buyer’s
obligations to restore the Property as required by Section 5.2 (solely to the
extent such damage arises as a result of Buyer’s or Buyer’s Representatives’
activities or inspections with respect to the Property), Buyer’s and Seller’s
obligations under Sections 16, 24 and 25, and each parties’ obligation to bear
one-half of any Cancellation Charges).
15.2    For purposes of this Section 15, with respect to a taking by eminent
domain, the term “Material” shall mean (i) any taking which materially impairs
access to the Property, (ii) the taking of all or any portion of the
Improvements, (iii) a taking which reduces the number of parking spaces located
on the Property below the number required to comply with requirements of
applicable law, the terms of any Approved Title Conditions, or the terms of any
Lease, (iv) a taking which gives any tenant the right to terminate its Lease or
permanently abate or reduce its rent (unless such right is waived in writing by
such tenant), or (v) the taking of any portion of the Property having a
reasonably estimated value or having a cost of repair or replacement of an
amount equal to One Million and No/100 Dollars ($1,000,000.00) or more. With
respect to a casualty, the term “Material” shall mean any casualty such that (i)
the cost of repairs is reasonably expected to be One Million and No/100 Dollars
($1,000,000.00) or more, or (ii) gives any tenant the right to terminate its
Lease or permanently abate or reduce its rent (unless such right is waived in
writing by such tenant), or (iii) is a casualty which results in the Seller’s
insurance company either not recognizing Buyer as an assignee of Seller’s
interest in such insurance policies or not confirming that the casualty is fully
insured (other than for the deductible) and Seller not agreeing to credit Buyer
at Closing for any such uninsured or underinsured amount.
16.    Brokers. Seller is represented by Seller’s Broker in connection with the
transaction contemplated in this Agreement. Except for commissions payable to
Seller’s Broker to be paid pursuant to separate agreements, Buyer and Seller
each warrant to the other that no fees or commissions are due or


- 33 -



--------------------------------------------------------------------------------





owing to any finders or brokers as a result of the respective activities of it
in connection with this transaction. In the event of any other claim for
brokers’ or finders’ fees or commissions in connection with negotiations between
the parties relating to the Property, the negotiation, execution or consummation
of this Agreement or the purchase and sale of the Property, then Buyer
indemnifies Seller, and shall hold harmless and defend Seller, from and against
any claim from any broker or finder representing or engaged by Buyer or any
claim based upon the alleged statement, representation or agreement by Buyer
relating to broker’s or finders’ fees or commissions. Seller shall indemnify,
hold harmless and defend Buyer from and against any claim from any broker or
finder representing or engaged by Seller for this transaction or any claim based
upon the alleged statement, representation or agreement by Seller relating to
broker’s or finders’ fees or commissions. The foregoing indemnities shall
survive the Close of Escrow or the termination of this Agreement for any reason.
17.    Notices. All notices and demands given under the terms of Agreement shall
be in writing and may be effected by personal delivery, including by any
commercial courier or overnight delivery service, by United States registered or
certified mail, return receipt requested, with all postage and fees fully
prepaid, or by e-mail with confirmation of delivery receipt. Notices shall be
effective upon receipt by the party being given notice, as indicated by the
return receipt if mailed or confirmation of delivery if emailed provided email
notices given after 6:00 p.m. Local Time on a business day shall be deemed given
on the next business day; except that if a party has relocated without providing
the other party with its new address for service of notices, or if a party
refuses delivery of a notice upon its tender, the notice shall be effective upon
the attempt to serve the notice at the last address given for service of notices
upon that party. Alternatively, notices may be served by facsimile transmission,
in which case service shall be deemed effective only upon receipt by the party
serving the notice of telephonic or return facsimile transmission confirmation
that the party to whom the notice is directed has received a complete and
legible copy of the notice, and provided facsimile notices given after 6:00 p.m.
Local Time on a business day shall be deemed given on the next business day.
Notices shall be addressed as provided in the Basic Provisions. Any address for
service of notice on either party may be changed by that party serving a notice
upon the other of the new address, except that any change of address to a post
office box shall not be effective unless a street address is also specified for
use in effectuating personal service.
18.    Required Actions of Buyer and Seller. Buyer and Seller shall execute all
instruments and documents and take all other actions that may be reasonably
required in order to consummate the purchase and sale contemplated in this
Agreement. Without limiting the generality of the foregoing, in the event that
Seller elects to dispose of the Property in the form of a tax-deferred exchange,
rather than a sale (which election may be made in Seller’s sole and absolute
discretion), Buyer shall cooperate with Seller in arranging or structuring a
tax-deferred exchange of the Property complying with the requirements of Code
Section 1031. Buyer shall execute additional escrow instructions, documents,
agreements, or instruments in forms required by Seller to allow Seller to effect
the exchange in full compliance with the requirements of Code Section 1031 and
the regulations thereunder, so long as such exchange can be accomplished at, and
such documents and other items present, no additional cost or risk to Buyer and
so long as the same causes no delay in the Close of Escrow. In addition, without
limiting the generality of the foregoing, in the event that Buyer elects to
acquire the Property as part of a tax-deferred exchange, rather than a purchase
(which election may be made in Buyer’s sole and absolute discretion), Seller
shall cooperate with Buyer in arranging or structuring a tax-deferred exchange
of the Property complying with the requirements of Code Section 1031 and to
execute additional escrow instructions, documents, agreements, or instruments in
forms required by Buyer to allow Buyer to effect the exchange in full compliance
with the requirements of said Code Section 1031 and the regulations thereunder,
so long as such exchange can be accomplished at, and such documents and other
items present, no additional cost or risk to Seller and so long as the same
causes no delay in the Close of Escrow.
19.    Partial Invalidity. If any term or provision of this Agreement, or its
application to any person or circumstance, shall be invalid or unenforceable to
any extent, the remainder of this Agreement, and the application of the term or
provision to persons or circumstances other than those as to which it is held
invalid


- 34 -



--------------------------------------------------------------------------------





or unenforceable, shall not be affected, and each term and provision of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.
20.    Waiver. No waiver by Buyer or Seller of any of the terms or conditions of
this Agreement or any of their respective rights under this Agreement shall be
effective unless such waiver is in writing and signed by the party charged with
the waiver. No delay in enforcement of any provision or right contained in this
Agreement by either of Buyer or Seller shall constitute a waiver of such
provision or right. No waiver of any breach of any covenant or provision shall
be deemed a waiver of any preceding or succeeding breach of that or any other
covenant or provision. No extension of time for performance of any obligation or
act shall be deemed an extension of the time for performance of any other
obligation or act.
21.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the respective successors and assigns of Buyer and
Seller. Except as otherwise provided in this Section 21, this Agreement may not
be assigned by Buyer without the prior written consent of Seller, and any such
assignment or attempted assignment by Buyer shall constitute a default by Buyer
hereunder and shall be null and void. Notwithstanding the foregoing, Buyer may
assign its rights under this Agreement to an entity affiliated with Buyer or an
entity in which Buyer acts as an investment advisor or investment manager
(collectively, a “Permitted Transferee”), provided that (a) Buyer gives written
notice of such assignment to both Seller and Escrow Holder not later than two
(2) business days prior to the scheduled Close of Escrow, and (b) pending
Closing, such assignment shall not relieve Buyer of any covenant,
representation, obligation or liability hereunder, and Buyer shall continue to
be obligated for its assignee’s performance hereunder; provided that once
Closing occurs, the assigning party (but not the assignee) shall be relieved of
all of its obligations arising under this Agreement.
22.    Liquidated Damages. SELLER AND BUYER HAVE CONSIDERED AND DISCUSSED THE
POSSIBLE CONSEQUENCES TO SELLER IN THE EVENT THAT THE ESCROW FAILS TO CLOSE.
SELLER AND BUYER HAVE DETERMINED AND AGREE THAT IT WOULD BE IMPRACTICAL OR
EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES TO SELLER OCCURRING IN THE EVENT
OF BUYER’S DEFAULT UNDER THIS AGREEMENT UNDER SECTION 14.1 HEREOF. HAVING MADE
DILIGENT BUT UNSUCCESSFUL ATTEMPTS TO ASCERTAIN THE ACTUAL COMPENSATORY DAMAGES
SELLER WOULD SUFFER IN THE EVENT OF BUYER’S NONPERFORMANCE OF BUYER’S
OBLIGATIONS UNDER THIS AGREEMENT, THE PARTIES AGREE THAT A REASONABLE ESTIMATE
OF THE DAMAGES IS AN AMOUNT EQUAL TO THE DEPOSIT, PLUS ANY INTEREST EARNED ON
THE DEPOSIT DELIVERED BY BUYER TO ESCROW HOLDER HEREUNDER, AND IN THE EVENT OF
BUYER’S DEFAULT UNDER SECTION 14.1 OF THIS AGREEMENT, BUYER AND SELLER AGREE
THAT AS SELLER’S SOLE AND EXCLUSIVE RIGHT OR REMEDY, SELLER SHALL BE ENTITLED AT
ITS ELECTION TO RECEIVE AND RETAIN AS FULLY AGREED LIQUIDATED DAMAGES THE SUM OF
(A) THE ENTIRE DEPOSIT, PLUS (B) INTEREST EARNED THEREON. THE FOREGOING SHALL
NOT, HOWEVER, LIQUIDATE OR LIMIT BUYER’S OBLIGATIONS OR SELLER’S RIGHTS AGAINST
BUYER ARISING IN CONNECTION WITH BUYER’S OBLIGATIONS UNDER SECTION 5.2 OR
SECTIONS 24 OR 25, OR ANY INDEMNITY PROVIDED BY BUYER PURSUANT TO THIS
AGREEMENT.
/s/ JSA                     /s/ DT
Buyer’s Initials                    Seller’s Initials


As material consideration to each party’s agreement to the liquidated damages
provisions stated above, each party hereby agrees to waive any and all rights
whatsoever to contest the validity of the liquidated damage provisions for any
reason whatsoever, including, but not limited to, that such provision was
unreasonable under circumstances existing at the time this Agreement was made,
each party hereby expressly acknowledging the reasonableness of the liquidated
damages provisions stated above.
23.    Waiver of Right to Trial by Jury. SELLER AND BUYER HEREBY EXPRESSLY
WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH
RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH OR RELATED TO, OR
INCIDENTAL TO, THE


- 35 -



--------------------------------------------------------------------------------





DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO, SELLER AND BUYER HEREBY AGREE
THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE
DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR
THEIR RIGHT TO TRIAL BY JURY.
24.    Attorneys’ Fees. If either party becomes involved in litigation,
arbitration, reference to a retired judge or other neutral referee, or other
legal process arising out of this Agreement or in connection with any bankruptcy
proceeding relating to a party, the court in the litigation or arbitrator,
retired judge or other referee in the arbitration or reference, or neutral party
in such other legal process, shall award legal expenses (including, but not
limited to reasonable attorneys’ fees and court costs) to the prevailing party.
The award for legal expenses shall not be computed in accordance with any
schedule, but shall be as necessary to fully reimburse all reasonable attorneys’
fees and other legal expenses actually incurred in good faith, regardless of the
size of the judgment, it being the express intention of the parties to fully
compensate the prevailing party for all the reasonable attorneys’ fees and other
legal expenses paid or incurred by it in good faith in connection therewith.
25.    Property Information and Confidentiality.
25.1    Confidentiality. Buyer agrees that, prior to the Close of Escrow, all
Property Information (as defined below) shall be kept strictly confidential
(using the same degree of care that Buyer uses to prevent disclosure of its own
confidential information) and shall not, without the prior consent of Seller, be
disclosed by Buyer or Buyer’s Representatives, in any manner whatsoever, in
whole or in part, and will not be used by Buyer or Buyer’s Representatives,
directly or indirectly, for any purpose other than evaluating the Property,
except for disclosure to governmental authorities required by law or in
connection with evaluating the purchase and prospective use and/or development
of the Property. Moreover, Buyer agrees that, prior to the Close of Escrow, the
Property Information will be transmitted only to Buyer’s Representatives and
such governmental authorities as required by law or who need to know the
Property Information for the purpose of evaluating the Property, and who are
informed by the Buyer of the confidential nature of the Property Information.
The provisions of this Section 25.1 shall in no event apply to Property
Information which is a matter of public record and shall not prevent Buyer from
complying with laws, including, without limitation, governmental regulatory,
disclosure, tax and reporting requirements, or prevent Buyer from pursuing its
rights under this Agreement in a legal or quasi-legal proceeding. It is
understood and agreed that the foregoing shall not preclude Buyer from
discussing the substance or any relevant details of the transaction contemplated
in this Agreement, or preclude Buyer from sharing information relating to the
Property, on a confidential basis, with Buyer’s members, shareholders,
directors, officers, employees engineers, direct or indirect owners, affiliates,
attorneys, accountants, professional consultants, advisors, rating agencies,
potential co-investors, or potential lenders.
25.2    Publicity. Buyer and Seller, for the benefit of each other, hereby agree
that between the date hereof and the Close of Escrow, they will not release or
cause or permit to be released any press notices, publicity (oral or written) or
advertising promotion relating to, or otherwise publicly announce or disclose or
cause or permit to be publicly announced or disclosed, in any manner whatsoever,
the terms, conditions or substance of this Agreement or the transactions
contemplated herein, without first obtaining the written consent of the other
party hereto. It is understood that the foregoing shall not preclude either
party from discussing the substance or any relevant details of the transactions
contemplated in this Agreement, subject to the terms of Section 25.1, with any
of its attorneys, accountants, professional consultants or advisors, rating
agencies, or potential lenders or co-investors, as the case may be, or prevent
either party hereto from complying with laws, including, without limitation,
governmental regulatory, disclosure, tax and reporting requirements, or prevent
either party from pursuing its rights under this


- 36 -



--------------------------------------------------------------------------------





Agreement in a judicial or arbitration proceeding. After Close of Escrow,
neither party shall publicly disseminate the terms and conditions of this
Agreement to the extent the same are not a matter of public record, and except
as may be necessary to comply with applicable laws, including without limitation
governmental regulatory, disclosure, tax, or reporting requirements, or to
pursue its rights under this Agreement in a legal or quasi-legal proceeding,
provided that each party may disclose the Closing of the transaction without
disclosing the Purchase Price or the other party to this Agreement.
25.3    Intentionally deleted.
25.4    Delivery of Property Information. In the event this Agreement is
terminated, Buyer and Buyer’s Representatives shall promptly deliver to Seller
or destroy all originals and copies of the Seller Information, subject to any of
Buyer’s internal record retention policies.
25.5    Property Information. As used in this Agreement, the term “Property
Information” shall mean (i) all information and documents in any way relating to
the Property, the operation thereof or the sale thereof (including, without
limitation, the leases and contracts) furnished to Buyer or Buyer’s
Representatives, by Seller or any of Seller’s affiliates, or their agents or
representatives, including, without limitation, their contractors, engineers,
attorneys, accountants, consultants, brokers or advisors, and (ii) all analyses,
compilations, data, studies, reports or other information or documents prepared
or obtained by Buyer or Buyer’s Representatives containing or based, in whole or
in part, on the information or documents described in the preceding clause (i),
or the Buyer’s investigations, or otherwise reflecting their review or
investigation of the Property.
25.6    Equitable Relief. In addition to any other remedies available to Seller,
Seller shall have the right to seek equitable relief, including, without
limitation, injunctive relief or specific performance against Buyer or Buyer’s
Representatives in order to enforce the provisions of this Section 25 and
Section 6.3. In addition to any other remedies available to Buyer, Buyer shall
have the right to seek equitable relief, including, without limitation,
injunctive relief or specific performance against Seller or in order to enforce
the provisions of this Section 25.
25.7    Survival. The provisions of this Section 25 shall survive the Close of
Escrow or the termination of this Agreement for any reason for a period of two
(2) years.
26.    Entire Agreement; Amendment. This Agreement (including all exhibits
attached) is the final expression of, and contains the entire agreement between,
the parties with respect to the subject matter addressed in this Agreement and
supersedes all prior understandings with respect to that subject matter. This
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligation under this Agreement be waived, except by written instrument signed
by the party to be charged or by its agent duly authorized in writing. The
parties do not intend to confer any benefit under this Agreement on any person,
firm or corporation other than Buyer and Seller.
27.    Time of Essence. Seller and Buyer acknowledge and agree that time is
strictly of the essence with respect to each and every term condition,
obligation and provision of this Agreement.
28.    Construction of Agreement. The parties hereby agree that the language of
this Agreement shall not be construed against any party, and neither party shall
be deemed or determined to be the drafting party of this Agreement for purposes
of any generally applicable rule of construction to the effect that ambiguous
provisions are to be construed in the manner less or least favorable to the
drafting party, but rather in accordance with its fair meaning. Headings at the
beginning of each paragraph and subparagraph (if any) are solely for the
convenience of the parties and are not a part of this Agreement. Whenever
required by the context of this Agreement, the singular shall include the plural
and the masculine shall include the feminine and vice versa. This Agreement
shall not be construed as if it had been prepared by one of the parties, but
rather as if both parties had prepared it. Unless otherwise indicated, all
references to paragraphs and subparagraphs are to paragraphs and subparagraphs
in this Agreement. All exhibits referred to in this


- 37 -



--------------------------------------------------------------------------------





Agreement are attached and incorporated into this Agreement by this reference.
In the event the date on which Buyer or Seller is required to take any action
under the terms of this Agreement is not a business day, the actions shall be
taken on the next succeeding business day.
29.    Governing Law. This Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the laws of the State where the
Property is located. Each party agrees to submit to the jurisdiction of the
courts of the County, as necessary to effectuate the terms of this Agreement,
and that proper venue in any matter so litigated shall be in the County.
30.    Effect of Delivery; Expiration. This Agreement shall not be binding or
enforceable unless and until it is executed and delivered by both parties.
31.    Counterparts. This Agreement may be executed in counterparts each of
which so executed and delivered shall be deemed an original, but all of which
taken together shall constitute but one and the same instrument.


[No further text; signatures appear on the following page]


- 38 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.
Seller:


4101 Roswell Road (Marietta), LLC
a Delaware limited liability company






By: /s/ David Thompson
Name: David Thompson
Its: Vice President and Chief Financial Officer




Buyer:


RREEF AMERICA, L.L.C., a Delaware limited liability company


By: /s/ Jeff Anderson
Name: Jeff Anderson
Its: Vice President


By: /s/ Peter Heigl
Name: Peter Heigl
Its: Vice President


The undersigned accepts its appointment as Escrow Holder in accordance with the
foregoing terms and conditions and confirms that it has opened an escrow upon
those terms and conditions:
Escrow Holder:


First American Title Insurance Company




By:                    
Its:                






- 39 -



--------------------------------------------------------------------------------





JOINDER
 
By execution hereof, the undersigned hereby joins the Agreement to which this
page is attached for the purpose of agreeing to be jointly and severally liable
(together with Seller), if Close of Escrow occurs, the payment by Seller to
Buyer of amounts owing by Seller under Sections 7.10, 8, 12, 14.2.2 (subject to
Section 14.2.3), 14.3.3, 16, 24, and 25. Such liability, if any, of the
undersigned pursuant to the preceding sentence shall be subject to and limited
by all of the terms and conditions set forth in the annexed Agreement applicable
to Seller’s liability in connection therewith, including, without limitation and
to the extent applicable, the Maximum Recovery and the Survival Period. In
addition, in no event shall the undersigned have any liability for any
occurrence or liability preceding the undersigned’s acquiring an interest in
Seller and the Property which, for the avoidance of doubt, occurred on December
30, 2016. The provisions of this Joinder shall survive the Closing for the
duration of the Survival Period (and in the event of a claim under Sections 12,
16, 24 and 25 for such longer period as necessary to reach full resolution of
such claims), unless Buyer shall have asserted a claim hereunder in a written
notice delivered to Seller prior to the expiration of the Survival Period and
initiated litigation to enforce such claim within forty-five days after Buyer’s
notice to Seller (as such period may be extended with Seller’s written consent),
in which case this Joinder shall survive until the final resolution of such
claim, but only with respect to such claim.


CIM Urban Income Investments, L.P.
By _________________, its general partner
                                                                       
    By:________________________
                                                                       
    Name:_____________________
                                                                       
    Title:_______________________




- 40 -



--------------------------------------------------------------------------------






Exhibit A
Legal Description
Parcel 1:
Declarant's Parcel
17.7059 Acres
All that tract or parcel of land lying and being in Land Lots 903 and 904 of the
16th District, 2nd Section
of Cobb County, Georgia, and being more particularly described as follows:


To find the True Point of Beginning commence at the corner common to Land Lots
897, 898, 903, and 904; thence South 86 degrees 19 minutes 08 seconds East along
the Land Lot line common to Land Lot 898 and 903 a distance of 238.79 feet to a
point, said point being the True Point of Beginning; From the True Point of
Beginning as thus established, continue South 86 degrees 19 minutes 08 seconds
East along said Land Lot line a distance of 695.00 feet to a point; thence
leaving said Land Lot line run South 15 degrees 12 minutes 00 seconds East a
distance of 203.67 feet to a ½ inch rebar on the Northwestern right-of-way line
of Roswell Road (a/k/a Georgia Highway No. 120) (having a variable right-of-way
width); thence South 56 degrees 52 minutes 40 seconds West along said
right-of-way line a distance of 1,254.02 feet to a point; thence leaving said
right-of-way line, run North 33 degrees 06 minutes 47 seconds West a distance of
196.76 feet to a point, thence North 56 degrees 53 minutes 13 seconds East a
distance of 200.00 feet to a point; thence North 03 degrees 17 minutes 01 second
East a distance of 98.85 feet to a point; thence North 86 degrees 42 minutes 59
seconds West a distance of 399.74 feet to a point; thence South 03 degrees 17
minutes 01 second West a distance of 42.00 feet to a point; thence North 86
degrees 42 minutes 59 seconds West a distance of 307.00 feet to a point; thence
North 03 degrees 17 minutes 01 second East a distance of 345.00 feet to a point;
thence South 86 degrees 42 minutes 59 seconds East a distance of 555.00 feet to
a point; thence North 56 degrees 53 minutes 13 seconds East a distance of 443.81
feet to the True Point of Beginning.


Parcel 2:
Detention Pond Tract
1.4054 Acres
All that tract or parcel of land lying and being in Land Lot 904 of the 16th
District, 2nd Section of Cobb
County, Georgia, and being more particularly described as follows:


To find the True Point of Beginning commence at the corner common to Land Lots
897, 898, 903, and 904; thence South 86 degrees 19 minutes 08 seconds East along
the Land Lot line common to Land Lots 898 and 903 a distance of 238.79 feet to a
point; thence leaving said Land Lot line run South 56 degrees 53 minutes 13
seconds West a distance of 443.81 feet to a point; thence North 86 degrees 42
minutes 59 seconds West a distance of 555.00 feet to a point; thence North 53
degrees 17 minutes 28 seconds West a distance of 356.98 feet to a point, said
point being the True Point of Beginning; From the True Point of Beginning as
thus established, thence South 03 degrees 13 minutes 58 seconds West a distance
of 165.93 feet to a point; thence South 86 degrees 46 minutes 02 seconds East a
distance of 66.00 feet to a point; thence South 03 degrees 13 minutes 58 seconds
West a distance of 16.00 feet to a point; thence South 47 degrees 55 minutes 07
seconds West a distance of 180.00 feet to a point; thence North 66 degrees 43
minutes 26 seconds West a distance of 169.36 feet to a point; thence North 03
degrees 13 minutes 58 seconds East a distance of 92.91 feet to a point; thence
North 48 degrees 13 minutes 58 seconds East a distance of 35.36 feet to a point;
thence


Exhibit A-1



--------------------------------------------------------------------------------





North 03 degrees 13 minutes 58 seconds East a distance of 134.12 feet to a
point; thence South 86 degrees 42 minutes 59 seconds East a distance of 194.68
feet to the True Point of Beginning.


Parcel 3:
20 Foot Drainage Easement
All that tract or parcel of land lying and being in Land Lot 904 of the 16th
District, 2nd Section of Cobb
County, Georgia, and being more particularly described as follows:


To find the True Point of Beginning commence at the corner common to Land Lots
897, 898, 903, and 904; thence South 86 degrees 19 minutes 08 seconds East along
the Land Lot line common to Land Lots 898 and 903 a distance of 238.79 feet to a
point; thence leaving said Land Lot line run South 56 degrees 53 minutes 13
seconds West a distance of 443.81 feet to a point; thence North 86 degrees 42
minutes 59 seconds West a distance of 555.00 feet to a point; thence North 53
degrees 17 minutes 28 seconds West a distance of 356.98 feet to a point; thence
North 86 degrees 42 minutes 59 seconds West a distance of 194.68 feet to a
point; thence South 03 degrees 13 minutes 58 seconds West a distance of 134.12
feet to a point; thence South 48 degrees 13 minutes 58 seconds West a distance
of 35.36 feet to a point; thence South 03 degrees 13 minutes 58 seconds West a
distance of 33.30 feet to a point, said point being the True Point of Beginning;
from the True Point of Beginning as thus established, thence North 74 degrees 46
minutes 09 seconds West a distance of 39.56 feet to a point; thence South 15
degrees 13 minutes 51 seconds West a distance of 20.00 feet to a point; thence
South 74 degrees 46 minutes 09 seconds East a distance of 43.81 feet to a point;
thence North 03 degrees 13 minutes 58 seconds East a distance of 20.45 feet to
the True Point of Beginning.


Parcel 4:
All that tract or parcel of land lying and being in Land Lots 898 and 903 of the
16th District, 2nd Section
of Cobb County, Georgia, and being more particularly described as follows:


To find the True Point of Beginning, begin at the corner common to Land Lots
897, 898, 903 and 904, said District, Section and County; thence leave said
corner and travel along the Land Lot Line common to Land Lots 898 and 903, said
District, Section and County South 86 degrees 19 minutes 08 seconds East a
distance of 810.97 feet to a point on said Land Lot Line, said point being the
Point of Beginning; from the Point of Beginning as thus established, leave said
Land Lot Line and travel North 11 degrees 54 minutes 17 seconds East a distance
of 157.94 feet to an open top found on the southwestern Right-of-Way Line of New
Providence Church Road (Right-of-Way varies); thence travel along said
southwestern Right-of-Way Line South 62 degrees 32 minutes 33 seconds East a
distance of 172.56 feet to a ½ inch rebar found; thence leave said Right-of-Way
Line and travel South 28 degrees 14 minutes 34 seconds West a distance of 103.89
feet to a point; thence travel South 59 degrees 32 minutes 56 seconds West a
distance of 11.62 feet to a point; thence travel North 15 degrees 12 minutes 00
seconds West a distance of 15.08 feet to a 1½ inch open top found on the Land
Lot Line common to Land Lots 898 and 903, said District, Section and County;
thence travel along said Land Lot Line North 86 degrees 19 minutes 08 seconds
West a distance of 122.82 feet to a point, said point being the Point of
Beginning.


All as shown on that certain Survey entitled "Survey for SFERS Real Estate Corp.
J., a Delaware corporation", prepared by Metro Engineering and Surveying Co.,
Inc.", bearing the seal and certification of Chester M. Smith, Georgia
Registered Land Surveyor No. 1445, dated January 16, 1995.






Exhibit A-2



--------------------------------------------------------------------------------





Parcel 5:
Easements and other interests in real property contained in that certain
Declaration Of Reciprocal Easements And Operation Agreement by Oxford-Cochran
#1, L.P., a Georgia limited partnership, dated August 14, 1989, filed for record
on August 16, 1989 and recorded at Deed Book 5437, Page 318, aforesaid records;
as thereafter amended by that First Amendment To Declaration Of Reciprocal
Easements And Operation Agreement, dated October 22, 1993, filed for record on
December 13, 1993 and recorded at Deed Book 7883, Page 468, aforesaid records;
as thereafter further amended by that Second Amendment To Declaration Of
Reciprocal Easements And Operation Agreement, dated October 8, 2001, filed for
record on October 22, 2001 and recorded at Deed Book 13433, Page 1311, aforesaid
records; as thereafter further amended by that Third Amendment To Declaration Of
Reciprocal Easements And Operation Agreement, dated August 4, 2006, filed for
record on August 24, 2006 and recorded at Deed Book 14377, Page 6191, aforesaid
records.


Parcel 6:
Easements and other interests in real property as reserved in that certain
Limited Warranty Deed from Oxford-Cochran #1, L.P., a Georgia limited
partnership to Home Depot U.S.A., Inc., a Delaware corporation, dated August 14,
1989, filed for record on August 16, 1999 and recorded at Deed Book 5437, Page
353, aforesaid records.


Parcel 7:
Easements and other interests in real property as reserved in that certain
Quitclaim Deed from SFERS Real Estate Corp. J, a Delaware corporation, dated
November 17, 1994, filed for record on March 6, 1995 and recorded at Deed Book
8755, Page 211, aforesaid records.


Parcel 8:
Easements and other interests in real property as reserved in that certain
Agreement by and between SFERS Real Estate Corp. J, a Delaware corporation;
Barry Staples, Executor of the Estate of William Roy Moon, and J.D. Moon; and
Indian Ridge Investors, L.P., a Georgia limited partnership, dated February 6,
1995, filed for record on March 6, 1995 and recorded at Deed Book 8755, Page
215, aforesaid records.




Exhibit A-3



--------------------------------------------------------------------------------






Exhibit B
Form of Deed
After recording, return to:
_____________________
_____________________
_____________________
Attn: ________________


LIMITED WARRANTY DEED


THIS LIMITED WARRANTY DEED (this “Deed”) is made as of this ____ day of
__________, 20___, by ________________ (“Grantor”), in favor of
__________________, a ___________________ (“Grantee”) (“Grantor” and “Grantee”
to include their respective successors, legal representatives, and assigns where
the context requires or permits).
W I T N E S S E T H:
GRANTOR, in consideration of the sum of Ten and No/100 Dollars ($10.00) and
other valuable consideration, the receipt and sufficiency whereof are hereby
acknowledged, has granted, bargained, sold, conveyed, and confirmed, and does
hereby grant, bargain, sell, convey, and confirm unto Grantee, all those certain
tracts or parcels of land lying and being in ____________ County, ____________,
as more particularly described in Exhibit “A” attached hereto and made a part
hereof (the “Property”), TOGETHER WITH all rights, servitudes, licenses,
interests, privileges, easements, tenements, hereditaments, and appurtenances to
the Property or in anywise appertaining thereto, including any rights, title and
interest of Grantor in and to adjacent streets, alleys or rights-of-way and
including any air rights above such tracts and parcels and any land situate
under any overhead viaducts that may cross any such tracts and parcels, subject
only to the “Permitted Exceptions” described on Exhibit “B” attached hereto and
made a part hereof;
TO HAVE AND TO HOLD the Property, together with all and singular the rights,
members, and appurtenances thereof, to the same being, belonging, or in anywise
appertaining, to the only proper use, benefit, and behoof of Grantee forever in
FEE SIMPLE, subject only to the Permitted Exceptions; and
GRANTOR WILL WARRANT and forever defend the right and title to the Property,
subject to the Permitted Exceptions, unto Grantee, its successors and assigns,
against the claims of any persons owning, holding, or claiming by, through, or
under Grantor but not otherwise.
IN WITNESS WHEREOF, Grantor has hereunto caused this Deed to be executed under
seal by its duly authorized representative as of the date and year first above
written.


Exhibit B-1



--------------------------------------------------------------------------------







Signed, sealed, and delivered
in the presence of:
______________________________
Unofficial Witness
______________________________
Notary Public
My Commission Expires:
_____________________________
(NOTARIAL SEAL)
GRANTOR:




By:___________________
Name:
Title:







Exhibit B-2



--------------------------------------------------------------------------------





ACKNOWLEDGEMENT


A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.







STATE OF CALIFORNIA        )
) ss.
COUNTY OF ___________        )


On ___________________ before me, __________________ (here insert name and title
of the officer), personally appeared                                       
(insert name(s) of signer(s)) who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.










Signature                                  (Seal)






Exhibit B-3



--------------------------------------------------------------------------------





EXHIBIT A TO GRANT DEED




LEGAL DESCRIPTION
























































Exhibit B-4



--------------------------------------------------------------------------------





EXHIBIT B TO GRANT DEED




PERMITTED EXCEPTIONS




Exhibit B-5



--------------------------------------------------------------------------------






Exhibit C
CERTIFICATION OF NON-FOREIGN STATUS


Section 1445 of the Internal Revenue Code provides that the transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required by the
disposition of a U.S. real property interest by ___________,
__________(“Seller”), the undersigned certifies the following on behalf of
Seller:
1.    Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2.    Seller’s U.S. employer identification number is;
3.    Seller has an office address at 4700 Wilshire Boulevard, Los Angeles,
California 90010; and
4.    Seller is not a disregarded entity as defined in United States Internal
Revenue Code Section 1.1445-2(b)(2)(iii).
Seller and the undersigned understand that this Certification may be disclosed
to the Internal Revenue Service by transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.


Dated: ________________, 2019


____________________________________
[Signature]


____________________________________
[Title]








Exhibit C-1



--------------------------------------------------------------------------------






Exhibit D
SELLER INFORMATION


This exhibit has been excluded from this filing in its entirety because it both
(i) is not material and (ii) would be competitively harmful if publicly
disclosed.




































Exhibit D-1



--------------------------------------------------------------------------------






Exhibit E
ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (“Assignment”) is
executed by_______________, LLC, a Delaware limited liability company
(“Seller”), in favor of _______________, a _______________ (“Buyer”), with
reference to the following facts:
A.    Seller and Buyer, have entered into that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated as of _________________, 2019
(“Purchase Agreement”), in which Seller has agreed to sell, and Buyer has agreed
to purchase, Seller’s fee interest in the real property described in Exhibit “A”
attached hereto (collectively, the “Property”).
B.    Pursuant to the Purchase Agreement, Seller has agreed to assign to Buyer
all of Seller’s right, title and interest to those certain leases (including
guarantees of leases) for premises in the buildings located on the Property as
the same may heretofore have been amended, modified and/or supplemented, all as
listed on Exhibit “C” attached hereto (collectively, the “Leases”) and all of
Seller’s right, title and interest to the contracts listed on Exhibit “B”
attached hereto (the “Service Contracts”).
THEREFORE, for valuable consideration, Seller and Buyer agree as follows:
1.    Assignment. Seller hereby assigns, sells and transfers to Buyer, on the
terms specified in the Purchase Agreement, all of Seller’s right, title and
interest in and to the Leases and Service Contracts.
2.    Assumption. Buyer hereby assumes all of the benefits and burdens of and
obligations of Seller under the Leases and Service Contracts to the extent
arising from and after the date hereof, and Buyer acknowledges its receipt of
those certain deposits provided by the tenants pursuant to the Leases to the
extent specified on Exhibit “C” attached hereto.
3.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original, and both of which together shall constitute
one and the same instrument.
4.    Construction; Headings. All amendments and modifications of, and
supplements to, this Assignment must be in writing and executed by Buyer and
Seller. This Assignment has been drafted through a joint collaborative effort of
the parties, each of which has been represented by competent, qualified,
independent counsel, and by such counsel; accordingly, since this Assignment and
its provisions were the subject of such a joint and collaborative effort, any
ambiguity in this Assignment or any of its provisions shall not be construed in
favor of or against either of the parties. If any provision of this Assignment
or application thereof to any person or circumstance shall to any extent be
invalid or unenforceable, the remainder of this Assignment (including the
application of such provision to persons or circumstances other than those to
which it is held invalid or unenforceable) shall not be affected thereby, and
each provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law. The headings to sections or paragraphs of this
Agreement are for convenient reference only and shall not be used in
interpreting this Assignment.
5.    Governing Law. This Assignment shall be governed by and interpreted in
accordance with the laws of the State of Georgia.
6.    Attorneys’ Fees. If either party becomes involved in litigation,
arbitration, reference to a retired judge or other neutral referee, or other
legal process arising out of this Assignment or in connection with any
bankruptcy proceeding relating to a party, the court in the litigation or
arbitrator, retired judge or other referee in the arbitration or reference, or
neutral party in such other legal process, shall award legal expenses
(including, but not limited to reasonable attorneys’ fees and court costs) to
the prevailing party. The award for legal expenses shall not be computed in
accordance with any schedule, but shall be as


Exhibit E-1



--------------------------------------------------------------------------------





necessary to fully reimburse all reasonable attorneys’ fees and other legal
expenses actually incurred in good faith, regardless of the size of the
judgment, it being the express intention of the parties to fully compensate the
prevailing party for all the reasonable attorneys’ fees and other legal expenses
paid or incurred by it in good faith in connection therewith.
Dated: _____________, 2019




Seller:


____________________, LLC, a Delaware limited liability
company




By:                    
Name:                    
Its:                    




Buyer:


                    




By:                    
Name:                    
Its:                    








Exhibit E-2



--------------------------------------------------------------------------------






Exhibit F
FORM OF BILL OF SALE
For TEN DOLLARS ($10.00) and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, __________________, LLC, a
Delaware limited liability company (“Seller”), in connection with Seller’s sale
of certain real property located in _____________, and more particularly
described on Exhibit A attached hereto and by this reference incorporated
herein, and improvements located thereupon (collectively, the “Property”),
hereby conveys to _________________________(“Buyer”), without representation or
warranty, except that Seller warrants to Buyer that it owns fee title to the
Property free and clear of all liens and otherwise as set forth in that certain
Purchase and Sale Agreement and Joint Escrow Instructions dated as of
_________________, 2018, between Seller and Buyer, all tangible personal
property owned by Seller, if any, located on or in or used in connection with
the operation, maintenance or management of the Property, but excluding any
property owned by tenants of the Property.
IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of __________,
2019.
Seller:


____________________, LLC, a Delaware limited liability
company




By:                    
Name:                    
Its:                    








Exhibit F-1



--------------------------------------------------------------------------------






Exhibit G
FORM OF GENERAL ASSIGNMENT
THIS GENERAL ASSIGNMENT (this “Assignment”) is entered into as of _________,
2019, by ________________, LLC, a Delaware limited liability company (“Seller”),
and _____________________ (“Buyer”), with reference to the following:
WHEREAS, as contemplated by the terms of that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated as of _____, 2019 (“Purchase
Agreement”), in which Seller has agreed to sell, and Buyer has agreed to
purchase, the real property described in Exhibit A attached hereto and the
improvements located thereupon (collectively, the “Property”), Assignor desires
by this Assignment to assign to Assignee all of Assignor’s right, title and
interest in and to: (i) all transferable permits, licenses, certificates and
other governmental approvals related to the Property (the “Permits”); and (ii)
all right, title and interest of Seller in and to any and all intangible
property owned by Seller and used in the ownership, use and/or operation of the
Property, including, without limitation, all warranties, guaranties, the right
to use any trade name now used in connection with the Property, the books and
records relating to the Property, including computer discs, tapes and other data
bases or software, inventory records, building management records, payroll
records and all other books and records and all other books and records relating
to the operation and management of the Property (collectively, the “Intangible
Property”).
NOW, THEREFORE, in consideration of the covenants, agreements and promises set
forth hereinbelow, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto do agree as
follows:
1.
Assignment. Seller hereby assigns, absolutely and irrevocably, to Buyer all of
Seller’s right, title, interest and obligations in, to and under the Permits and
Intangible Property; provided that with respect to the assignment of obligations
under the Permits and Intangible Property, Seller hereby assigns only the
obligations under the Permits and Intangible Property to the extent arising from
and after the date of this Assignment. Except as expressly provided in the
Purchase Agreement, this Assignment is made without representation, warranty or
recourse of any kind, express or implied.

2.
Acceptance. Buyer accepts the foregoing assignment

3.
Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of Seller and Buyer and their respective successors and assigns.

4.
Governing Law. This Assignment shall be governed by, construed and enforced in
accordance with the internal laws of the State of Georgia.

5.
Counterparts. This Assignment may be executed in counterparts, and when
together, such executed original counterparts shall constitute but one original
hereof.

6.
Attorneys’ Fees. If either party becomes involved in litigation, arbitration,
reference to a retired judge or other neutral referee, or other legal process
arising out of this Assignment or in connection with any bankruptcy proceeding
relating to a party, the court in the litigation or arbitrator, retired judge or
other referee in the arbitration or reference, or neutral party in such other
legal process, shall award legal expenses (including, but not limited to
reasonable attorneys’ fees and court costs) to the prevailing party. The award
for legal expenses shall not be computed in accordance with any schedule, but
shall be as necessary to fully reimburse all reasonable attorneys’ fees and
other legal expenses actually incurred in good faith, regardless of the size of
the judgment, it being the express intention of the parties to



Exhibit G-1



--------------------------------------------------------------------------------





fully compensate the prevailing party for all the reasonable attorneys’ fees and
other legal expenses paid or incurred by it in good faith in connection
therewith.
IN WITNESS WHEREOF, Seller and Buyer have executed this Assignment as of the day
and year first written above.
Seller:


____________________, LLC, a Delaware limited liability
company




By:                    
Name:                    
Its:                    




Buyer:


                    




By:                    
Title:                    








Exhibit G-2



--------------------------------------------------------------------------------






Exhibit H
ESTOPPEL CERTIFICATE
[SUBJECT TO LENDER REVIEW AND APPROVAL]
TO:    Seller:


Buyer:        _____________________, its successors and assigns (“Buyer”)


Lender:
Nationwide Life Insurance Company, its successors and/or assigns (“Lender”)



RE:    Lease dated _____________, ____ (the “Lease”)
for ____________________ (the “Property”)


Ladies and Gentlemen:
The undersigned is Tenant under the Lease. Tenant certifies to Buyer and Lender
and acknowledges and agrees that each of the following may be relied upon by
Buyer and Lender:
1.    The following information concerning the Lease is true and correct:


Landlord: _________________________________________ (“Landlord”)


Tenant: ___________________________________________ (“Tenant”)


Premises: _______________________________________(“Premises”)
containing __________ rentable square feet


Amendments, Modifications, Assignments Assumptions or Subleases after lease
execution:                                        


Commencement Date:                                    


Expiration Date of Term:                                


Monthly payments under the Lease


Monthly Base Rental:
Time Period
Base Monthly Rental
__/__/__ - __/__/__
$______________
__/__/__ - __/__/__
$______________
__/__/__ - __/__/__
$______________



Additional Monthly Rental:
Percentage Rent:
 
______%
 
OF
           $ _________
 
Operating Expenses:
□
Pro-rata
OR
□
$ _________
Insurance:
□
Pro-rata
OR
□
$ _________
Taxes:
□
Pro-rata
OR
□
$ _________
Other Expenses:
□
Pro-rata
OR
□
$ _________



Exhibit H-1





--------------------------------------------------------------------------------









Base Year (if applicable):                            


Renewal Option(s):                                


Amount and Form of Security Deposit:                            


2.
The Lease contains the entire agreement between Landlord and Tenant with respect
to the subject matter thereof, has not been modified or amended except as
indicated above, no options to purchase or rights of first refusal to purchase
are contained therein, and there are no other agreements between them, oral or
written, regarding the Premises or the Property.

3.
The Lease (modified as indicated above) is presently in full force and effect in
accordance with its terms and Tenant has accepted the Premises.

4.
All rent and additional rent payable under the Lease as of the date of this
letter has been paid in full except as follows: _______________________. No rent
or additional rent to become payable under the Lease has been paid more than
thirty (30) days in advance except as follows: ____________________________.
Tenant’s pro-rata share of operating expenses is _____%.

5.
To the best of Tenant’s knowledge, no party to the Lease is in default
thereunder, and no event has occurred which, with the giving of notice or the
passage of time, or both, would constitute a default thereunder.

6.
Tenant has no counterclaims, defenses or offsets to its obligations under the
Lease or to the enforcement of any of the landlord’s rights thereunder.

7.
The improvements and space required to be furnished according to the Lease have
been duly delivered by the Landlord and accepted by the Tenant. There are no
unfinished tenant improvements required to be completed by Landlord as of the
date hereof or any outstanding and unpaid tenant improvement allowances owing to
Tenant as of the date hereof, except:
                                            



8.
There are no rent concessions, rebates, free rents or similar inducements except
as set forth in the Lease.

9.
The Lease is subject and subordinate to any and all existing and future
mortgages and any ground lease of the Premises.

10.
Landlord has completed all Tenant operating expense reconciliations for calendar
years 2018 and prior. There are no current disputes with Landlord regarding
tenant operating expense reconciliations, and no ongoing operating expense
audits are underway or have been requested by Tenant.

11.
The following is (are) guarantor(s) of Tenant’s obligation under the Lease:
________________ and the address of the guarantor(s) is:
_________________________________________________________

12.
Address for notices to Tenant under the Lease:

______________________________


Exhibit H-2





--------------------------------------------------------------------------------





Tenant acknowledges that Buyer and Lender have requested this letter in
connection with a proposed sale and financing of the Premises, and that Buyer
and Lender may rely on the information set forth in this letter.


                    


By:                    
Name:                    
Title:                    
Dated:                    




Exhibit H-3





--------------------------------------------------------------------------------








Exhibit I
Intentionally deleted.








Exhibit I-1





--------------------------------------------------------------------------------






Exhibit J
Form of Declaration Estoppel
[attached]


Exhibit J-1





--------------------------------------------------------------------------------







TITLE ESTOPPEL CERTIFICATE
(Regarding Declaration of Reciprocal Easements and Operation Agreement)




_______________, 2019




RREEF America L.L.C.,
its successors and assigns, and its lender,
its successors and assigns
222 S. Riverside Plaza, 26th Floor
Chicago, IL 60606
Attention: Jeff Anderson


Nationwide Life Insurance Company, its successors and/or assigns
One Nationwide Plaza, Fifth Floor, Columbus, Ohio 43215
ATTN: Real Estate Investments (1-05-701)


 
 
 



Re:
Providence Square Shopping Center, having an address of 4101 Roswell Road,
Marietta, Cobb County, Georgia, more particularly described on Exhibit A
attached hereto (the “Property”)



Gentlemen:


This Title Estoppel Certificate (this “Certificate”) is made as of the date set
forth above by the undersigned with reference to that certain Declaration of
Reciprocal Easements and Operation Agreement (as amended, the “Declaration”)
made by Oxford-Cochran #1, L.P., a Georgia limited partnership, dated August 14,
1989, filed for record August 16, 1989, and recorded in Deed Book 5437, Page
318, with the Clerk of Superior Court of Cobb County, Georgia, as amended by
that certain First Amendment to Declaration of Reciprocal Easements and
Operation Agreement by and between Oxford-Cochran #1, L. P., a Georgia limited
partnership and Home Depot U.S.A., Inc., a Delaware corporation, dated October
22, 1993, filed for record December 13, 1993, and recorded in Deed Book 7883,
Page 468, aforesaid records, as further amended by that certain Second Amendment
to Declaration of Reciprocal Easements and Operation Agreement made by SFERS
Real Estate Corp. J., a Delaware corporation, dated October 8, 2001, filed for
record October 22, 2001, and recorded in Deed Book 13433, Page 1311, aforesaid
records, and as further amended by that certain Third Amendment to Declaration
of Reciprocal Easements and Operation Agreement made by SFERS Real Estate Corp.
J., a Delaware corporation, dated August 4, 2006, filed for record August 24,
2006, and recorded in Deed Book 14377, Page 6191, aforesaid records, with
respect to the premises described therein, including the above-referenced
Property. All capitalized terms used herein shall have the meaning ascribed to
them under the Declaration unless otherwise defined herein.


The undersigned understands that RREEF America L.L.C., a Delaware limited
liability company, or its successors and assigns (collectively, the “Buyer”)
intends to purchase the Property from 4101 Roswell Road (Marietta), LLC, a
Delaware limited liability company (the “Seller”), which Property is encumbered


Exhibit J-2





--------------------------------------------------------------------------------





by the Declaration. The undersigned further understands that Seller and Buyer
desire to confirm the status of the compliance of Seller and the Property under
the Declaration, and acknowledges that Buyer, Nationwide Life Insurance Company
(together with its successors and/or assigns, “Lender”), and First American
Title Insurance Company, as the title company issuing an owner’s policy and loan
policy for title insurance with respect to the Property (the “Title Company”),
will each be relying upon the accuracy of the information set forth herein.


The undersigned, with respect to the Declaration, does hereby certify to the
Buyer, Seller, Lender and Title Company as follows:


1.The undersigned has the power and authority under the Declaration to confirm
the status of compliance by the owners and properties subject to the
Declaration.


2.No amendment, modification or supplement to the Declaration exists except as
noted above, and the Declaration is in full force and effect.


3.Seller has fully performed its construction obligations relating to the
Property, and, to the
undersigned's actual knowledge, all improvements located thereon were approved
in accordance with Article VI of the Declaration.


4.Neither the Seller nor the Seller’s Property is in default of any duties,
obligations, conditions, restrictions or covenants of the Declaration and there
does not exist any condition with which the giving of notice or passage of time
(or both) could constitute a breach or a violation of any of the terms and
provisions of the Declaration.


(Remainder of Page Intentionally Left Blank)




Exhibit J-3





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Certificate to be duly
executed as of the date first above written.




 
DECLARANT:


4101 ROSWELL ROAD (MARIETTA), LLC,
a Delaware limited liability company (successor by conversion to SFERS Real
Estate Corp. J, a Delaware corporation)






By: ___________________________
Name: _________________________
Title: ___________________________













Exhibit J-4





--------------------------------------------------------------------------------





EXHIBIT A
Legal Description of the Property






Parcel 1:


Declarant's Parcel
17.7059 Acres


All that tract or parcel of land lying and being in Land Lots 903 and 904 of the
16th District, 2nd Section of Cobb County, Georgia, and being more particularly
described as follows:


To find the True Point of Beginning commence at the corner common to Land Lots
897, 898, 903, and 904; thence South 86 degrees 19 minutes 08 seconds East along
the Land Lot line common to Land Lot 898 and 903 a distance of 238.79 feet to a
point, said point being the True Point of Beginning; From the True Point of
Beginning as thus established, continue South 86 degrees 19 minutes 08 seconds
East along said Land Lot line a distance of 695.00 feet to a point; thence
leaving said Land Lot line run South 15 degrees 12 minutes 00 seconds East a
distance of 203.67 feet to a ½ inch rebar on the Northwestern right-of-way line
of Roswell Road (a/k/a Georgia Highway No. 120) (having a variable right-of-way
width); thence South 56 degrees 52 minutes 40 seconds West along said
right-of-way line a distance of 1,254.02 feet to a point; thence leaving said
right-of-way line, run North 33 degrees 06 minutes 47 seconds West a distance of
196.76 feet to a point, thence North 56 degrees 53 minutes 13 seconds East a
distance of 200.00 feet to a point; thence North 03 degrees 17 minutes 01 second
East a distance of 98.85 feet to a point; thence North 86 degrees 42 minutes 59
seconds West a distance of 399.74 feet to a point; thence South 03 degrees 17
minutes 01 second West a distance of 42.00 feet to a point; thence North 86
degrees 42 minutes 59 seconds West a distance of 307.00 feet to a point; thence
North 03 degrees 17 minutes 01 second East a distance of 345.00 feet to a point;
thence South 86 degrees 42 minutes 59 seconds East a distance of 555.00 feet to
a point; thence North 56 degrees 53 minutes 13 seconds East a distance of 443.81
feet to the True Point of Beginning.


Parcel 2:


Detention Pond Tract
1.4054 Acres


All that tract or parcel of land lying and being in Land Lot 904 of the 16th
District, 2nd Section of Cobb County, Georgia, and being more particularly
described as follows:


To find the True Point of Beginning commence at the corner common to Land Lots
897, 898, 903, and 904; thence South 86 degrees 19 minutes 08 seconds East along
the Land Lot line common to Land Lots 898 and 903 a distance of 238.79 feet to a
point; thence leaving said Land Lot line run South 56 degrees 53 minutes 13
seconds West a distance of 443.81 feet to a point; thence North 86 degrees 42
minutes 59 seconds West a distance of 555.00 feet to a point; thence North 53
degrees 17 minutes 28 seconds West a distance of 356.98 feet to a point, said
point being the True Point of Beginning; From the True Point of Beginning as
thus established, thence South 03 degrees 13 minutes 58 seconds West a distance
of 165.93 feet to a point; thence South 86 degrees 46 minutes 02 seconds East a
distance of 66.00 feet to a point; thence South 03 degrees 13 minutes 58 seconds
West a distance of 16.00 feet to a point; thence South 47 degrees 55 minutes 07
seconds West a distance of 180.00 feet to a point; thence North 66 degrees 43
minutes 26 seconds West a distance of 169.36 feet to a point; thence North 03
degrees 13 minutes 58 seconds East a distance of 92.91


Exhibit J-5





--------------------------------------------------------------------------------





feet to a point; thence North 48 degrees 13 minutes 58 seconds East a distance
of 35.36 feet to a point; thence North 03 degrees 13 minutes 58 seconds East a
distance of 134.12 feet to a point; thence South 86 degrees 42 minutes 59
seconds East a distance of 194.68 feet to the True Point of Beginning.


Parcel 3:


20 Foot Drainage Easement


All that tract or parcel of land lying and being in Land Lot 904 of the 16th
District, 2nd Section of Cobb County, Georgia, and being more particularly
described as follows:


To find the True Point of Beginning commence at the corner common to Land Lots
897, 898, 903, and 904; thence South 86 degrees 19 minutes 08 seconds East along
the Land Lot line common to Land Lots 898 and 903 a distance of 238.79 feet to a
point; thence leaving said Land Lot line run South 56 degrees 53 minutes 13
seconds West a distance of 443.81 feet to a point; thence North 86 degrees 42
minutes 59 seconds West a distance of 555.00 feet to a point; thence North 53
degrees 17 minutes 28 seconds West a distance of 356.98 feet to a point; thence
North 86 degrees 42 minutes 59 seconds West a distance of 194.68 feet to a
point; thence South 03 degrees 13 minutes 58 seconds West a distance of 134.12
feet to a point; thence South 48 degrees 13 minutes 58 seconds West a distance
of 35.36 feet to a point; thence South 03 degrees 13 minutes 58 seconds West a
distance of 33.30 feet to a point, said point being the True Point of Beginning;
from the True Point of Beginning as thus established, thence North 74 degrees 46
minutes 09 seconds West a distance of 39.56 feet to a point; thence South 15
degrees 13 minutes 51 seconds West a distance of 20.00 feet to a point; thence
South 74 degrees 46 minutes 09 seconds East a distance of 43.81 feet to a point;
thence North 03 degrees 13 minutes 58 seconds East a distance of 20.45 feet to
the True Point of Beginning.


Parcel 4:


All that tract or parcel of land lying and being in Land Lots 898 and 903 of the
16th District, 2nd Section of Cobb County, Georgia, and being more particularly
described as follows:


To find the True Point of Beginning, begin at the corner common to Land Lots
897, 898, 903 and 904, said District, Section and County; thence leave said
corner and travel along the Land Lot Line common to Land Lots 898 and 903, said
District, Section and County South 86 degrees 19 minutes 08 seconds East a
distance of 810.97 feet to a point on said Land Lot Line, said point being the
Point of Beginning; from the Point of Beginning as thus established, leave said
Land Lot Line and travel North 11 degrees 54 minutes 17 seconds East a distance
of 157.94 feet to an open top found on the southwestern Right-of-Way Line of New
Providence Church Road (Right-of-Way varies); thence travel along said
southwestern Right-of-Way Line South 62 degrees 32 minutes 33 seconds East a
distance of 172.56 feet to a ½ inch rebar found; thence leave said Right-of-Way
Line and travel South 28 degrees 14 minutes 34 seconds West a distance of 103.89
feet to a point; thence travel South 59 degrees 32 minutes 56 seconds West a
distance of 11.62 feet to a point; thence travel North 15 degrees 12 minutes 00
seconds West a distance of 15.08 feet to a 1½ inch open top found on the Land
Lot Line common to Land Lots 898 and 903, said District, Section and County;
thence travel along said Land Lot Line North 86 degrees 19 minutes 08 seconds
West a distance of 122.82 feet to a point, said point being the Point of
Beginning.


All as shown on that certain Survey entitled "Survey for SFERS Real Estate Corp.
J., a Delaware corporation", prepared by Metro Engineering and Surveying Co.,
Inc.", bearing the seal and certification of Chester M. Smith, Georgia
Registered Land Surveyor No. 1445, dated January 16, 1995.




Exhibit J-6





--------------------------------------------------------------------------------









Parcel 5:


Easements and other interests in real property contained in that certain
Declaration Of Reciprocal Easements And Operation Agreement by Oxford-Cochran
#1, L.P., a Georgia limited partnership, dated August 14, 1989, filed for record
on August 16, 1989 and recorded at Deed Book 5437, Page 318, aforesaid records;
as thereafter amended by that First Amendment To Declaration Of Reciprocal
Easements And Operation Agreement, dated October 22, 1993, filed for record on
December 13, 1993 and recorded at Deed Book 7883, Page 468, aforesaid records;
as thereafter further amended by that Second Amendment To Declaration Of
Reciprocal Easements And Operation Agreement, dated October 8, 2001, filed for
record on October 22, 2001 and recorded at Deed Book 13433, Page 1311, aforesaid
records; as thereafter further amended by that Third Amendment To Declaration Of
Reciprocal Easements And Operation Agreement, dated August 4, 2006, filed for
record on August 24, 2006 and recorded at Deed Book 14377, Page 6191, aforesaid
records.


Parcel 6:


Easements and other interests in real property as reserved in that certain
Limited Warranty Deed from Oxford-Cochran #1, L.P., a Georgia limited
partnership to Home Depot U.S.A., Inc., a Delaware corporation, dated August 14,
1989, filed for record on August 16, 1999 and recorded at Deed Book 5437, Page
353, aforesaid records.


Parcel 7:


Easements and other interests in real property as reserved in that certain
Quitclaim Deed from SFERS Real Estate Corp. J, a Delaware corporation, dated
November 17, 1994, filed for record on March 6, 1995 and recorded at Deed Book
8755, Page 211, aforesaid records.


Parcel 8:


Easements and other interests in real property as reserved in that certain
Agreement by and between SFERS Real Estate Corp. J, a Delaware corporation;
Barry Staples, Executor of the Estate of William Roy Moon, and J.D. Moon; and
Indian Ridge Investors, L.P., a Georgia limited partnership, dated February 6,
1995, filed for record on March 6, 1995 and recorded at Deed Book 8755, Page
215, aforesaid records.


Exhibit J-7





--------------------------------------------------------------------------------







TITLE ESTOPPEL CERTIFICATE
(Regarding Declaration of Reciprocal Easements and Operation Agreement)




_______________, 2019




RREEF America L.L.C.,
its successors and assigns, and its lender,
its successors and assigns
222 S. Riverside Plaza, 26th Floor
Chicago, IL 60606
Attention: Jeff Anderson


Nationwide Life Insurance Company, its successors and/or assigns
One Nationwide Plaza, Fifth Floor, Columbus, Ohio 43215
ATTN: Real Estate Investments (1-05-701)


 
4101 Roswell Road (Marietta), LLC
c/o 4700 Wilshire Blvd.
Los Angeles, CA 90010
Attention: __________


 



Re:
Providence Square Shopping Center, having an address of 4101 Roswell Road,
Marietta, Cobb County, Georgia, more particularly described on Exhibit A
attached hereto (the “Property”)



Gentlemen:


This Title Estoppel Certificate (this “Certificate”) is made as of the date set
forth above by the undersigned with reference to that certain Declaration of
Reciprocal Easements and Operation Agreement (as amended, the “Declaration”)
made by Oxford-Cochran #1, L.P., a Georgia limited partnership, dated August 14,
1989, filed for record August 16, 1989, and recorded in Deed Book 5437, Page
318, with the Clerk of Superior Court of Cobb County, Georgia, as amended by
that certain First Amendment to Declaration of Reciprocal Easements and
Operation Agreement by and between Oxford-Cochran #1, L. P., a Georgia limited
partnership and Home Depot U.S.A., Inc., a Delaware corporation, dated October
22, 1993, filed for record December 13, 1993, and recorded in Deed Book 7883,
Page 468, aforesaid records, as further amended by that certain Second Amendment
to Declaration of Reciprocal Easements and Operation Agreement made by SFERS
Real Estate Corp. J., a Delaware corporation, dated October 8, 2001, filed for
record October 22, 2001, and recorded in Deed Book 13433, Page 1311, aforesaid
records, and as further amended by that certain Third Amendment to Declaration
of Reciprocal Easements and Operation Agreement, dated August 4, 2006, filed for
record August 24, 2006, and recorded in Deed Book 14377, Page 6191, aforesaid
records, with respect to the premises described therein, including the
above-referenced Property. All capitalized terms used herein shall have the
meaning ascribed to them under the Declaration unless otherwise defined herein.




Exhibit J-8





--------------------------------------------------------------------------------





The undersigned understands that RREEF America L.L.C., a Delaware limited
liability company, or its successors and assigns (collectively, the “Buyer”)
intends to purchase the Property from 4101 Roswell Road (Marietta), LLC, a
Delaware limited liability company (the “Seller”), which Property is encumbered
by the Declaration. The undersigned further understands that Seller and Buyer
desire to confirm the status of the compliance of Seller and the Property under
the Declaration, and acknowledges that Buyer, Nationwide Life Insurance Company
(together with its successors and/or assigns, “Lender”), and First American
Title Insurance Company, as the title company issuing an owner’s policy and loan
policy for title insurance with respect to the Property (the “Title Company”),
will each be relying upon the accuracy of the information set forth herein.


The undersigned, with respect to the Declaration, does hereby certify to the
Buyer, Seller, Lender and Title Company as follows:


1.The undersigned has the power and authority under the Declaration to confirm
the status of compliance by Seller and the Property with the Declaration.


2.No amendment, modification or supplement to the Declaration exists except as
noted above, and the Declaration is in full force and effect.


3.Neither the Seller nor the Seller’s Property is in default of any duties,
obligations, conditions, restrictions or covenants of the Declaration, and there
does not exist any condition with which the giving of notice or passage of time
(or both) could constitute a breach or a violation of any of the terms and
provisions of the Declaration.


4.Copies of all notices to be provided under the Declaration, including copies
to the holder of a “First Mortgage” pursuant to Article 7.01(a) of the
Declaration shall also be sent to Lender at the address shown above.




(Remainder of Page Intentionally Left Blank)




Exhibit J-9





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Certificate to be duly
executed as of the date first above written.




 
HOME DEPOT U.S.A., INC.,
a Delaware corporation






By: ___________________________
Name: _________________________
Title: ___________________________















Exhibit J-10





--------------------------------------------------------------------------------





EXHIBIT A
Legal Description of the Property






Parcel 1:


Declarant's Parcel
17.7059 Acres


All that tract or parcel of land lying and being in Land Lots 903 and 904 of the
16th District, 2nd Section of Cobb County, Georgia, and being more particularly
described as follows:


To find the True Point of Beginning commence at the corner common to Land Lots
897, 898, 903, and 904; thence South 86 degrees 19 minutes 08 seconds East along
the Land Lot line common to Land Lot 898 and 903 a distance of 238.79 feet to a
point, said point being the True Point of Beginning; From the True Point of
Beginning as thus established, continue South 86 degrees 19 minutes 08 seconds
East along said Land Lot line a distance of 695.00 feet to a point; thence
leaving said Land Lot line run South 15 degrees 12 minutes 00 seconds East a
distance of 203.67 feet to a ½ inch rebar on the Northwestern right-of-way line
of Roswell Road (a/k/a Georgia Highway No. 120) (having a variable right-of-way
width); thence South 56 degrees 52 minutes 40 seconds West along said
right-of-way line a distance of 1,254.02 feet to a point; thence leaving said
right-of-way line, run North 33 degrees 06 minutes 47 seconds West a distance of
196.76 feet to a point, thence North 56 degrees 53 minutes 13 seconds East a
distance of 200.00 feet to a point; thence North 03 degrees 17 minutes 01 second
East a distance of 98.85 feet to a point; thence North 86 degrees 42 minutes 59
seconds West a distance of 399.74 feet to a point; thence South 03 degrees 17
minutes 01 second West a distance of 42.00 feet to a point; thence North 86
degrees 42 minutes 59 seconds West a distance of 307.00 feet to a point; thence
North 03 degrees 17 minutes 01 second East a distance of 345.00 feet to a point;
thence South 86 degrees 42 minutes 59 seconds East a distance of 555.00 feet to
a point; thence North 56 degrees 53 minutes 13 seconds East a distance of 443.81
feet to the True Point of Beginning.


Parcel 2:


Detention Pond Tract
1.4054 Acres


All that tract or parcel of land lying and being in Land Lot 904 of the 16th
District, 2nd Section of Cobb County, Georgia, and being more particularly
described as follows:


To find the True Point of Beginning commence at the corner common to Land Lots
897, 898, 903, and 904; thence South 86 degrees 19 minutes 08 seconds East along
the Land Lot line common to Land Lots 898 and 903 a distance of 238.79 feet to a
point; thence leaving said Land Lot line run South 56 degrees 53 minutes 13
seconds West a distance of 443.81 feet to a point; thence North 86 degrees 42
minutes 59 seconds West a distance of 555.00 feet to a point; thence North 53
degrees 17 minutes 28 seconds West a distance of 356.98 feet to a point, said
point being the True Point of Beginning; From the True Point of Beginning as
thus established, thence South 03 degrees 13 minutes 58 seconds West a distance
of 165.93 feet to a point; thence South 86 degrees 46 minutes 02 seconds East a
distance of 66.00 feet to a point; thence South 03 degrees 13 minutes 58 seconds
West a distance of 16.00 feet to a point; thence South 47 degrees 55 minutes 07
seconds West a distance of 180.00 feet to a point; thence North 66 degrees 43
minutes 26 seconds West a distance of 169.36 feet to a point; thence North 03
degrees 13 minutes 58 seconds East a distance of 92.91


Exhibit J-11





--------------------------------------------------------------------------------





feet to a point; thence North 48 degrees 13 minutes 58 seconds East a distance
of 35.36 feet to a point; thence North 03 degrees 13 minutes 58 seconds East a
distance of 134.12 feet to a point; thence South 86 degrees 42 minutes 59
seconds East a distance of 194.68 feet to the True Point of Beginning.


Parcel 3:


20 Foot Drainage Easement


All that tract or parcel of land lying and being in Land Lot 904 of the 16th
District, 2nd Section of Cobb County, Georgia, and being more particularly
described as follows:


To find the True Point of Beginning commence at the corner common to Land Lots
897, 898, 903, and 904; thence South 86 degrees 19 minutes 08 seconds East along
the Land Lot line common to Land Lots 898 and 903 a distance of 238.79 feet to a
point; thence leaving said Land Lot line run South 56 degrees 53 minutes 13
seconds West a distance of 443.81 feet to a point; thence North 86 degrees 42
minutes 59 seconds West a distance of 555.00 feet to a point; thence North 53
degrees 17 minutes 28 seconds West a distance of 356.98 feet to a point; thence
North 86 degrees 42 minutes 59 seconds West a distance of 194.68 feet to a
point; thence South 03 degrees 13 minutes 58 seconds West a distance of 134.12
feet to a point; thence South 48 degrees 13 minutes 58 seconds West a distance
of 35.36 feet to a point; thence South 03 degrees 13 minutes 58 seconds West a
distance of 33.30 feet to a point, said point being the True Point of Beginning;
from the True Point of Beginning as thus established, thence North 74 degrees 46
minutes 09 seconds West a distance of 39.56 feet to a point; thence South 15
degrees 13 minutes 51 seconds West a distance of 20.00 feet to a point; thence
South 74 degrees 46 minutes 09 seconds East a distance of 43.81 feet to a point;
thence North 03 degrees 13 minutes 58 seconds East a distance of 20.45 feet to
the True Point of Beginning.


Parcel 4:


All that tract or parcel of land lying and being in Land Lots 898 and 903 of the
16th District, 2nd Section of Cobb County, Georgia, and being more particularly
described as follows:


To find the True Point of Beginning, begin at the corner common to Land Lots
897, 898, 903 and 904, said District, Section and County; thence leave said
corner and travel along the Land Lot Line common to Land Lots 898 and 903, said
District, Section and County South 86 degrees 19 minutes 08 seconds East a
distance of 810.97 feet to a point on said Land Lot Line, said point being the
Point of Beginning; from the Point of Beginning as thus established, leave said
Land Lot Line and travel North 11 degrees 54 minutes 17 seconds East a distance
of 157.94 feet to an open top found on the southwestern Right-of-Way Line of New
Providence Church Road (Right-of-Way varies); thence travel along said
southwestern Right-of-Way Line South 62 degrees 32 minutes 33 seconds East a
distance of 172.56 feet to a ½ inch rebar found; thence leave said Right-of-Way
Line and travel South 28 degrees 14 minutes 34 seconds West a distance of 103.89
feet to a point; thence travel South 59 degrees 32 minutes 56 seconds West a
distance of 11.62 feet to a point; thence travel North 15 degrees 12 minutes 00
seconds West a distance of 15.08 feet to a 1½ inch open top found on the Land
Lot Line common to Land Lots 898 and 903, said District, Section and County;
thence travel along said Land Lot Line North 86 degrees 19 minutes 08 seconds
West a distance of 122.82 feet to a point, said point being the Point of
Beginning.


All as shown on that certain Survey entitled "Survey for SFERS Real Estate Corp.
J., a Delaware corporation", prepared by Metro Engineering and Surveying Co.,
Inc.", bearing the seal and certification of Chester M. Smith, Georgia
Registered Land Surveyor No. 1445, dated January 16, 1995.




Exhibit J-12





--------------------------------------------------------------------------------





Parcel 5:


Easements and other interests in real property contained in that certain
Declaration Of Reciprocal Easements And Operation Agreement by Oxford-Cochran
#1, L.P., a Georgia limited partnership, dated August 14, 1989, filed for record
on August 16, 1989 and recorded at Deed Book 5437, Page 318, aforesaid records;
as thereafter amended by that First Amendment To Declaration Of Reciprocal
Easements And Operation Agreement, dated October 22, 1993, filed for record on
December 13, 1993 and recorded at Deed Book 7883, Page 468, aforesaid records;
as thereafter further amended by that Second Amendment To Declaration Of
Reciprocal Easements And Operation Agreement, dated October 8, 2001, filed for
record on October 22, 2001 and recorded at Deed Book 13433, Page 1311, aforesaid
records; as thereafter further amended by that Third Amendment To Declaration Of
Reciprocal Easements And Operation Agreement, dated August 4, 2006, filed for
record on August 24, 2006 and recorded at Deed Book 14377, Page 6191, aforesaid
records.


Parcel 6:


Easements and other interests in real property as reserved in that certain
Limited Warranty Deed from Oxford-Cochran #1, L.P., a Georgia limited
partnership to Home Depot U.S.A., Inc., a Delaware corporation, dated August 14,
1989, filed for record on August 16, 1999 and recorded at Deed Book 5437, Page
353, aforesaid records.


Parcel 7:


Easements and other interests in real property as reserved in that certain
Quitclaim Deed from SFERS Real Estate Corp. J, a Delaware corporation, dated
November 17, 1994, filed for record on March 6, 1995 and recorded at Deed Book
8755, Page 211, aforesaid records.


Parcel 8:


Easements and other interests in real property as reserved in that certain
Agreement by and between SFERS Real Estate Corp. J, a Delaware corporation;
Barry Staples, Executor of the Estate of William Roy Moon, and J.D. Moon; and
Indian Ridge Investors, L.P., a Georgia limited partnership, dated February 6,
1995, filed for record on March 6, 1995 and recorded at Deed Book 8755, Page
215, aforesaid records.








Exhibit J-13





--------------------------------------------------------------------------------






Exhibit K
Form of Owner’s Affidavit
FIRST AMERICAN TITLE INSURANCE COMPANY
TITLE AFFIDAVIT


STATE OF CALIFORNIA


COUNTY OF LOS ANGELES


The undersigned ("Owner") appearing before me, a notary public in and for the
State or
Commonwealth of California, authorized to take and administer oaths, having been
duly sworn,
deposes and says, that:


1. Owner is authorized to make and deliver this Affidavit and the averments
contained herein.


2. Owner is the owner of that certain real property, or interest therein (the
"Property"), more particularly described on Exhibit "A", attached hereto and
made a part hereof and referenced in First American Title Insurance Company's
Commitment for Title Insurance No. NCS- __________________-ATL (the
"Commitment").


3. All license, state franchise, and city and corporation taxes, if applicable,
which are due and payable by Owner, have been paid in full.


4. No proceedings in bankruptcy or receivership have been instituted by or
against Owner
nor has Owner made an assignment for the benefit of creditors.


5. There is no action or proceeding now pending or threatened in any state or
Federal court in the United States to which Owner is a party and which affects
the Property or Owner's right and authority to convey or encumber the same; nor
is there any state or Federal court judgment; state or Federal tax lien, or any
other state or Federal lien of any nature against Owner which may constitute a
lien or charge upon the Property.


6. Owner's possession of the Property has been peaceable and undisturbed, and
Owner's title to the Property has never been disputed or questioned.


7. There is no pending litigation or dispute regarding the lines and corners of
the Property.


8. There are no delinquent real estate taxes or unpaid current real estate
taxes; nor any pending or levied assessments, whether imposed by a governmental
authority or private entity, against the Property including, but not limited to,
those for sidewalks, streets, curbs, gutters, sewers and water lines.


9. All charges for water or sewer services provided to the Property by the
county and/or city in which the Property is located which are currently due have
been paid.




Exhibit K-1





--------------------------------------------------------------------------------





10. At no time within the preceding ninety-five (95) days [Note: Will include
applicable inchoate lien period] has any work, services, or labor been done, nor
have any fixtures, apparatus or material been furnished in connection with or to
the Property, except such fixtures, apparatus, materials, work, labor or
services as have been fully and completely paid for; there is no claim or
outstanding indebtedness to anyone for any fixtures, apparatus, materials, work,
labor or services done to, upon, or in connection with the Property; and there
are no mechanics' lien claims against the Property, of record or otherwise.
[NTD: Must be updated as necessary for the Detention Pond Condition Repair Work
with any applicable lien waivers provided from the consultant as may be required
by the title company.]


11. Except as set forth on Exhibit “B” attached hereto and made a part hereof,
there are no tenants or parties who have leasehold or tenancy rights to occupy
any portion of the Property under unrecorded space leases or other occupancy
agreements, and none of the tenants or other parties have any right to the
Property other than as tenant, nor any optional right of first refusal to
purchase the Property.


12. That to the best of Owner’s knowledge, there are no current, uncured
violations of any declarations, covenants, conditions, or restrictions affecting
the Property, and Owner has received no notice or claim of any such violation.


13. That except for that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated as of July , 2019, Owner has not granted or entered into any
unrecorded options or contracts to sell or purchase, deeds, mortgages, deeds of
trust, security instruments, easements or rights-of-way or other written claim
or encumbrance against the Land or the title to the Property.




This Affidavit is made and given to induce First American Title Insurance
Company to issue
its policies of title insurance to ___________________________, and First
American Title Insurance
Company is entitled to rely on the facts herein stated in connection with the
issuance of one or
more title insurance policies pertaining to the Property.


Further, Owner sayeth not.


4101 Roswell Road (Marietta), LLC
a Delaware limited liability company




By:
Name:
Its:




Subscribed and Sworn to before me this
______ day of ________________, 20____.




_____________________________________






Exhibit K-2





--------------------------------------------------------------------------------





My Commission Expires:




















































Exhibit K-3





--------------------------------------------------------------------------------





EXHIBIT “A”
Property






























































































Exhibit K-4





--------------------------------------------------------------------------------





EXHIBIT “B”
Tenants/Parties in Possession


























Exhibit K-5





--------------------------------------------------------------------------------






Exhibit L
Form of Assignment of Declarant’s Rights


PREPARED BY AND RETURN TO:
CROSS-REFERENCE:
Alston & Bird LLP                        
1201 W. Peachtree Street                         Deed Book 5437, Page 318,
Atlanta, Georgia 30309                              Deed Book 7883, Page 468,
Attention: Jennifer F. West                     Deed Book 13433, Page 1311, and
Deed Book 14377, Page 6191,
Cobb County, Georgia






ASSIGNMENT OF DECLARANT'S RIGHTS
(Providence Square, Cobb County, Georgia)


THIS ASSIGNMENT OF DECLARANT'S RIGHTS (this "Assignment"), made effective as of
the ____ day of _____________, 2019 (the "Effective Date") by 4101 ROSWELL ROAD
(MARIETTA), LLC, a Delaware limited liability company, successor by conversion
from SFERS Real Estate Corp. J., a Delaware corporation (the "Assignor"), whose
mailing address is c/o 4700 Wilshire Blvd., Los Angeles, CA 90010, to and in
favor of RPT PROVIDENCE SQUARE, LLC, a Delaware limited liability company (the
"Assignee"), whose address is c/o RREEF America L.L.C., 222 S. Riverside Plaza,
26th Floor, Chicago, Illinois 60606.


WITNESSETH:


WHEREAS, Assignor has transferred to Assignee certain property more particularly
described in
that certain Limited Warranty Deed dated as of even date herewith from Assignor,
as grantor, to Assignee, as grantee, recorded in Cobb County, Georgia (the
"Property").


WHEREAS, all or a portion of the Property is encumbered by that certain
declaration set forth on
Exhibit “A” attached hereto (together with any amendments, modifications or
supplements pertaining thereto, collectively, the "Declaration").
    
WHEREAS, Assignor is the "Declarant" under and as defined in the Declaration.


WHEREAS, Assignor desires to assign to Assignee all of its rights, title,
interests, powers and authority as the Declarant under and pursuant to the
Declaration as it relates to the Property.


NOW, THEREFORE, for the sum of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignor does hereby agree and assign as follows:


1.     Incorporation of Recitals. The foregoing recitals are true and correct
and are incorporated
herein by this reference.









--------------------------------------------------------------------------------





2.     Assignment. As of the Effective Date, Assignor hereby designates Assignee
as the successor to Declarant and irrevocably assigns, transfers, conveys and
sets over unto Assignee, its successors and assigns, to the fullest extent
transferrable, all of Assignor's rights, title, interests, powers and authority
as the Declarant under and pursuant to the Declaration (collectively, the
"Declarant's Rights"). Assignor hereby expressly releases and relinquishes and
surrenders unto Assignee all of its right, power and authority to amend, modify,
cancel, terminate or in any way alter in any respect any of the terms or
provisions of the Declaration. Notwithstanding the assignment of the Declarant's
Rights as set forth herein, Assignor is not transferring, nor is Assignee
accepting, any of the burdens, liabilities and/or obligations of Declarant under
the Declaration for any period prior to the Effective Date, provided, however,
that Assignee hereby accepts and assumes all of the burdens, liabilities and/or
obligations of Declarant under the Declaration relating to matters first arising
with respect to the period from and after the date hereof.


3.    Future Cooperation. Assignor agrees to execute and deliver, upon request,
any additional documents as may be reasonably requested by Assignee for the
purpose of transferring to Assignee all of
Assignor's rights in and to the Declarant's Rights.


4.    Governing Law. This Assignment shall be governed by the laws of the State
of Georgia
without regard to the principles of conflicts of laws.


5.     Parties of Interest. This Assignment shall be binding upon and inure to
the benefit of the
parties hereto and their respective successors and assigns.


6.     Counterparts. This Assignment may be executed in counterparts, each of
which shall be
deemed an original, and both of which together shall constitute one and the same
instrument.


7.     Attorneys’ Fees. If either party becomes involved in litigation,
arbitration, reference to a retired judge or other neutral referee, or other
legal process arising out of this Assignment, the court in the litigation or
arbitrator, retired judge or other referee in the arbitration or reference, or
neutral party in such other legal process, shall award legal expenses
(including, but not limited to reasonable attorneys' fees and court costs) to
the prevailing party. The award for legal expenses shall not be computed in
accordance with any schedule, but shall be as necessary to fully reimburse all
reasonable attorneys’ fees and other legal expenses actually incurred in good
faith, regardless of the size of the judgment, it being the express intention of
the parties to fully compensate the prevailing party for all the reasonable
attorneys’ fees and other legal expenses paid or incurred by it in good faith in
connection therewith.


[Signature on Following Page]

























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed as of the
date
first set forth above.




ASSIGNOR:
Signed, sealed and delivered
in the presence of:                     4101 ROSWELL ROAD (MARIETTA),
LLC, a Delaware limited liability company


     By: _____________________________
Unofficial Witness                     Name: ___________________________
Title: ____________________________


                                                                             
Notary Public


My Commission Expires:


[Notary Seal]








ASSIGNEE:
Signed, sealed and delivered
in the presence of:                     RPT PROVIDENCE SQUARE, LLC,
a Delaware limited liability company


     By: _____________________________
Unofficial Witness                     Name: ___________________________
Title: ____________________________


                                                                             
Notary Public


My Commission Expires:


[Notary Seal]























--------------------------------------------------------------------------------





EXHIBIT “A”


DESCRIPTION OF DECLARATION


Declaration of Reciprocal Easements and Operation Agreement, dated August 14,
1989 and recorded August 16, 1989 in Deed Book 5437, page 318 in the Clerk of
Superior Court of Cobb County, Georgia, as amended by that certain First
Amendment to Declaration of Reciprocal Easements and Operation Agreement, dated
October 22, 1993 and recorded on December 13, 1993 in Deed Book 7883, Page 468,
aforesaid records, as further amended by that certain Second Amendment to
Declaration of Reciprocal Easements and Operation Agreement, dated October 8,
2001 and recorded October 22, 2001 in Deed Book 13433, page 1311, aforesaid
records, and further amended by that certain Third Amendment to Declaration of
Reciprocal Easements and Operation Agreement, dated August 4, 2006 and recorded
August 24, 2006 in Deed Book 14377, page 6191, aforesaid records.











--------------------------------------------------------------------------------






Exhibit M


Escrow Holdback Agreement








































































































Exhibit M-1

--------------------------------------------------------------------------------







ESCROW HOLDBACK AGREEMENT


(Providence Square)


THIS ESCROW HOLDBACK AGREEMENT (this “Escrow Agreement”), is made and entered
into as of ____________________, 2019, by and between 4101 ROSWELL ROAD
(MARIETTA), LLC, a Delaware limited liability company (hereinafter referred to
as “Seller”), and RPT PROVIDENCE SQUARE, LLC, a Delaware limited liability
company (hereinafter referred to as “Buyer”), and FIRST AMERICAN TITLE INSURANCE
COMPANY (“Escrow Agent”) with reference to the following facts:


WITNESSETH:


WHEREAS, pursuant to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated as of August ___, 2019, by and between Seller and RREEF
America L.L.C. (“RREEF”), as assigned
by RREEF to Buyer (as may be amended and assigned, the “Agreement”), Buyer is
acquiring certain real
property located in Cobb County, Georgia, more particularly described in Exhibit
A attached to the Agreement, and capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Agreement;
and


WHEREAS, pursuant to the Agreement, Seller is obligated to complete certain
Detention Pond
Condition Repair Work pursuant to the Repair Contract attached hereto as Exhibit
A (the “Repair Work”);
and


WHEREAS, Buyer and Seller have determined that the Repair Work remains
incomplete as of the date hereof; and


WHEREAS, Seller desires to induce Buyer to acquire the Property and agrees that
Seller shall cause the Repair Work to be completed and the cost thereof to be
paid as and when due (excluding Excluded Overages, which shall be paid by
Buyer), in exchange for final, absolute and unconditional lien waivers and, as
applicable, termination or cure of any applicable notices of violation or
notices of commencement with respect thereto, all in a manner reasonably
satisfactory to Buyer; and


WHEREAS, Seller and Buyer agree that Buyer shall withhold from the Purchase
Price and deposit with Escrow Agent, a sum of _____________________________
($______________________), which is equal to 120% of the estimated cost to
complete the Repair Work as set forth in the Repair Contract, less any amounts
paid by Seller to, and confirmed by, the Detention Pond Consultant prior to
Closing (the “Deposit”), all or a portion of which is to be released and paid to
Seller (or to the parties entitled to such payments) upon completion of the
Repair Work and delivery of all of the Final Repair Work Deliveries (as
hereinafter defined), which payment constitutes part of the Purchase Price upon
completion of the Repair Work and satisfaction of the terms set forth herein,
and upon the receipt, review and approval by Buyer thereof in the manner set
forth herein, and Seller and Buyer acknowledge and agree that any amounts
remaining after payment of all costs contemplated herein be released as more
fully set forth in this Escrow
Agreement.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration,
the receipt and sufficiency of which are hereby acknowledged by Seller, and in
order to induce Buyer to
acquire the Property, the parties hereby agree as follows:




Exhibit M-1

--------------------------------------------------------------------------------





PART I
ESCROW INSTRUCTIONS


1.     Escrow Account. Upon the closing of the transaction under the Agreement,
Buyer shall deposit with Escrow Agent the Deposit. Upon receipt thereof, Escrow
Agent shall promptly place such funds in an interest-bearing time deposit
account or market rate account, as directed by Seller (or in a market rate
account with no penalty for early withdrawal if Seller does not so direct), in
such national bank or other depository institution as may be selected by Escrow
Agent. Seller shall be deemed to have earned all interest due on the Deposit,
and Escrow Agent shall pay any interest earned on the Deposit to Seller from
time to time as the same shall become payable, by payment and deposit of same
into the Deposit accounts. All interest reports shall be mailed to Seller and
shall reflect Seller’s I.R.S. taxpayer identification number of
__________________. Escrow Agent shall hold and disburse the Deposit in
accordance with the terms of this Agreement unless otherwise jointly instructed
in writing by Buyer and Seller. Escrow Agent will pay such funds within one (1)
banking day following its receipt of such written instructions.


2.     Disbursements from Escrow Account.
(a)    Seller shall deliver to Escrow Agent and Buyer a written request (a
“Release Notice”) for disbursement of all or a portion of the Deposit from time
to time, but not more frequently than twice per month (which limitation shall
not include a request for final payment of the Deposit hereunder), together with
the following (the “Work Evidence”; items set forth in Section 2(a)(4) and
Section 2(a)(5) are referred
to herein as the “Final Repair Work Deliveries”):
(1)    copies of the invoices to be paid and specifying the dollar amount of
such invoice
to be paid together with payment instructions;
(2)    conditional lien waivers from each contractor, evidencing payment in full
of all amounts previously paid, except for, to the extent applicable, the final
payment of the Repair Work then to be paid;
(3)    written confirmation from the Detention Pond Consultant certifying to
Buyer and Seller that after the release of funds pursuant to the applicable
Release Notice, the amount of the Deposit then remaining on account with Escrow
Agent is sufficient to complete the then remaining Repair Work, excluding any
Excluded Overages, or specifying the amount of any deficiency which shall be
funded by Seller to Escrow Agent prior to any release of the Deposit pursuant to
the applicable Release Notice;
(4)    in connection with the final payment due under any given contract to a
contractor,
a contractor’s final affidavit and lien waiver evidencing that such payment will
constitute payment in full
of all remaining costs incurred with respect to the Repair Work under such
contract and that it has paid or
will pay its subcontractors the amounts owed to them out of such final
disbursement; and
(5)    in connection with the final payment due with respect to the Repair Work,
(i) written confirmation from Cobb County confirming that the existing violation
with respect to the Detention Pond Condition has been cured to Cobb County’s
satisfaction, and (ii) a one (1) year warranty with respect to the Repair Work
issued to Buyer from the contractor.
(b)    Alternatively, at Seller’s election, Seller may request in writing to
Buyer that Buyer approve the release of the Deposit by Escrow Agent upon
submission of evidence reasonably satisfactory to Buyer that the Repair Work has
been completed and that all of the Work Evidence, including without limitation
the Final Repair Work Deliveries, have been delivered to Buyer. Buyer shall have
the right to review and approve


Exhibit M-1

--------------------------------------------------------------------------------





all of the Work Evidence for compliance with this Escrow Agreement and the
Agreement. Upon completion of the Repair Work and delivery of all of the Work
Evidence, including without limitation the Final Repair Work Deliveries, as
provided above (all of which must be reasonably satisfactory in form and
substance to Buyer), Buyer will approve Seller’s request for the release of the
Deposit and, in such event, Buyer will direct Escrow Agent to disburse the
Deposit to Seller upon Buyer’s approval of such items.
(c)    Upon payment in full of all of the Repair Work and delivery to Buyer of
all of the Final Repair Work Deliveries, the remainder of the Deposit shall be
promptly released to Seller by the Escrow Agent upon written confirmation from
Buyer and Seller, which confirmation shall not be unreasonably withheld,
conditioned or delayed.
(d)    If Seller fails to complete the Repair Work within thirty (30) days after
the date hereof (the
“Scheduled Completion Date”), as such Scheduled Completion Date may be extended
upon written notice from Seller, in its sole discretion, to Buyer for up to
sixty (60) days, or as the same may be extended due to
any unforeseen circumstances or force majeure, and Buyer elects to complete such
Repair Work on behalf
of Seller, Buyer shall be fully reimbursed for all costs and expenses actually
incurred by Buyer in the completion of such Repair Work, but excluding any
Excluded Overages, and Escrow Agent shall release such portion of the Deposit to
Buyer as required to so fully reimburse Buyer upon Buyer’s delivery to Escrow
Agent of a Release Notice. If any of the Deposit is remaining after Buyer has
been fully reimbursed as provided herein, such remainder of the Deposit shall be
promptly released to Seller by the Escrow Agent.
3.     Disputes.
(a)    Buyer shall have the right to inspect, or have Buyer’s consultants
inspect, all Repair Work and Work Evidence within five (5) Business Days after
receipt of a Release Notice. If Buyer delivers to the Escrow Agent and Seller a
written objection (a “Dispute Notice”) to any payments requested in the Release
Notice or portion thereof within five (5) Business Days following Buyer’s
receipt of the Release Notice alleging that such request for payment is
incorrect, that the Work Evidence is insufficient, or that the Repair Work has
not been completed to Buyer’s reasonable satisfaction, then, except as otherwise
provided in Section 3(b), the Escrow Agent shall not distribute the portion of
the payment that is the subject of the Dispute Notice until the Escrow Agent
receives (i) written instructions signed by Seller and Buyer authorizing the
release of the amount that is the subject of the Dispute Notice; or (ii) a copy
of a Final Determination (as hereinafter defined) establishing Seller’s or the
applicable contractor or other third party’s right to receive the requested
amount. The parties agree to work together in good faith to resolve any disputes
with respect to a Dispute Notice. Upon receipt of such written instructions
executed by Buyer and Seller, or such Final Determination, as the case may be,
the Escrow Agent shall distribute the Deposit or portion thereof as directed.
Any Dispute Notice shall describe in reasonable detail the basis for any
objection to the matters set forth in the Release Notice and the portion of the
amount requested (if less than all) which is the subject of such Dispute Notice.
The term “Final Determination” means the decision reached in the Expedited
Arbitration described in Section 16 of this Escrow Agreement.    
(b)    If any Dispute Notice includes an objection to only a portion of an
amount requested in a Release Notice, the Escrow Agent shall promptly distribute
the portion of the amount requested in the Release Notice equal to that portion
requested for which there is no objection set forth in the applicable Dispute
Notice.
4.     Fees and Expenses of Escrow Agent. Escrow Agent’s fees for holding and
disbursing the Deposit in accordance with this Agreement are $500.00, which
shall be paid by Seller. Escrow Agent does hereby waive, release and relinquish
any rights it may have by contract, statute or otherwise to use all or any
portion of the Deposit (in particular, but without limitation, any investment
thereof) to pay or offset against any present or future debt or obligation owed
to it by the Seller, or any other person or entity (other than


Exhibit M-1

--------------------------------------------------------------------------------





Buyer), and agrees that it shall make no claim against the Deposit on account of
any such indebtedness or obligation.
5.    Verification. Upon request by Buyer or Seller, Escrow Agent shall provide
the requesting party with written verification of the date and amount of funds
disbursed from the Deposit as of the date thereof, the balance of funds in the
Deposit as of the date thereof, and any and all other information reasonably
requested by Buyer or Seller in connection with the Deposit.
6.    Notices. Any notice, demand, request, or other communication which any
party hereto may be required or may desire to give hereunder shall be in writing
and shall be addressed as follows:


If to Seller:             4101 Roswell Road (Marietta), LLC
c/o 4700 Wilshire Blvd.
Los Angeles, CA 90010
Email: agibbons@cimgroup.com


With copies to:            4101 Roswell Road (Marietta), LLC
c/o 4700 Wilshire Blvd.
Los Angeles, CA 90010
Email: generalcounsel@cimgroup.com


And to:                Fragner Seifert Pace & Winograd, LLP
300 S. Grand Avenue, Suite 1400
Los Angeles, CA 90071
Attn: Matthew C. Fragner, Esq.
Email: mfragner@fspwlaw.com


If to Buyer:            c/o RREEF America L.L.C.
222 S. Riverside Plaza, 26th Floor
Chicago, IL 60606
Attention: Jeff Anderson
Phone: (312) 537-9202
Email: jeff.anderson@dws.com


with a copy to:            Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attention: Jennifer F. West
Phone No.: (404) 881-7856
E-Mail: jennifer.west@alston.com


If to Escrow Agent:        First American Title Insurance Company
Six Concourse Parkway, Suite 2000
Atlanta, Georgia 30328
Attn: Jon Uhlir
Email: Juhlir@firstam.com
or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice. Each and every notice, request, demand, consent,
approval and other communications under this Escrow Agreement shall be in
writing, and shall be


Exhibit M-1

--------------------------------------------------------------------------------





deemed duly given or made (a) at the time and on the date when personally
delivered to the persons designated below as shown on a written receipt
therefor, (b) when delivered (i) by an internationally recognized overnight
delivery service (including Federal Express, United Parcel Service and The
United States Postal Service Express Mail) or (ii) by The United States Postal
Service by prepaid registered or certified mail, in each case, return receipt
requested and addressed to the address for each party set forth below or (c)
when sent by electronic mail if confirmed by one of the other delivery means
provided herein (notwithstanding that the second confirmatory copy is actually
received at a later date). Rejection of delivery on a Business Day shall be
deemed to be receipt. Any party, by written notice to the other in the manner
herein provided, may designate one or more different addresses from that set
forth above. For the purpose of this Escrow Agreement “Business Day” shall mean
any day which is not a Saturday, Sunday, or federal legal holiday, and on which
banking institutions in State of New York and the State of Georgia are open for
the transaction of business.
7.    Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.
8.    Successors and Assigns. This Escrow Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Buyer is collaterally assigning its rights under this Escrow
Agreement to Nationwide Life Insurance Company (“Lender”), in
connection with a mortgage loan (the “Loan”) made by Lender to Buyer on or about
the date of this Escrow
Agreement, which Loan is, in part, to be secured by Buyer’s interest in the
Property. The parties agree that
in the event of any transfer of Buyer’s interest in the Property from Buyer to
Lender, Lender’s affiliate or a third party purchaser (each, a “Foreclosure
Transferee”) in connection with a foreclosure proceeding, deed in lieu thereof
or other exercise of remedies by Lender or its successor pursuant to the loan
documents evidencing or securing the Loan (any of the foregoing transfers being
called a “Foreclosure Event” herein),
the Foreclosure Transferee shall be deemed to have automatically assumed all of
Buyer’s rights under this
Escrow Agreement upon the occurrence of any such transfer of the Property.
Lender shall have the right to assign or transfer its rights under this Escrow
Agreement to any assignee of Lender’s interest in the Loan, and any such
permitted assignee shall be entitled to all the benefits afforded Lender under
this Escrow Agreement. Notwithstanding anything to the contrary contained
herein, if, at any time following the date hereof, Lender notifies Seller and
Escrow Agent in writing (the “Lender Notice”) that Lender has become
the absolute assignee (rather than the collateral assignee) of this Escrow
Agreement, both Escrow Agreement and Seller shall thereafter treat Lender as
“Buyer” under this Agreement, notwithstanding any objection from RPT Providence
Square, LLC and without requiring any agreement or acknowledgment on the part of
RPT Providence Square, LLC.
9.    Governing Law. This Escrow Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.
10.    Escrow Agent. Escrow Agent may resign from its duties under this Escrow
Agreement by giving Buyer and Seller forty-five (45) days written notice of such
resignation and delivering all the Deposit and accounts thereof as Buyer and
Seller direct or if no joint direction is provided then Escrow Agent may, in its
sole and absolute discretion, interplead that portion of the Deposit it then
holds with any court of competent jurisdiction, and name Seller and Buyer as
parties in such interpleader action; provided however that Escrow Agent shall
remain obligated to perform its obligations under this Escrow Agreement until
such time as a substitute Escrow Agent has been appointed and approved by Buyer
and has assumed the duties of Escrow Agent under this Agreement. In performing
any of its duties hereunder, Escrow Agent shall not incur any liability to
anyone for damages, losses or expenses, except for negligence, default or breach
of trust, and it shall accordingly not incur any such liability with respect to
(i) any action taken or omitted in good faith upon advice of its legal counsel,
or (ii) any action taken or omitted in reliance upon any instrument, including
any written instruction or notice provided for in this Escrow Agreement, not
only as to provisions


Exhibit M-1

--------------------------------------------------------------------------------





but also as to truth and accuracy of any information contained therein, which
Escrow Agent shall in good faith believe to be genuine, to have been signed, or
presented by a proper person, and to conform with the provisions of this Escrow
Agreement.
11.    Indemnity. Seller and Buyer each agree to indemnify Escrow Agent against
and hold Escrow Agent harmless from any and all losses, costs, damages,
expenses, claims, and attorney’s fees suffered or incurred by Escrow Agent as a
result of, in connection with or arising from or out of the acts or omissions of
Escrow Agent in performance of or pursuant to this Escrow Agreement, except such
acts or omissions as may result from Escrow Agent’s willful misconduct or gross
negligence.
12.    Time of Essence. Time shall be of the essence in every provision of this
Escrow Agreement.
14.    Entire Agreement. This Escrow Agreement represents the entire agreement
between the parties with respect to the disbursement and application of the
Deposit and supersedes all prior negotiations
or agreements between Seller and Buyer with respect thereto.
15.    Recovery of Certain Fees. In the event a party hereto files any action or
suit against another party hereto by reason of any breach of any of the
covenants, agreements or provisions contained in this Escrow Agreement, or to
enforce its rights under this Escrow Agreement, then in that event the
prevailing party will be entitled to have and recover from the other party all
reasonable attorneys’ fees and costs resulting therefrom. For purposes of this
Agreement, the term “attorneys’ fees” or “attorneys’ fees and costs” shall mean
the fees and expenses of counsel to the parties hereto, which may include
printing, photocopying, duplicating and other expenses, air freight charges, and
fees billed for law clerks, paralegals and other persons not admitted to the bar
but performing services under the supervision of an attorney, and the costs and
fees incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding. The provisions of this Section shall survive
the entry of any judgment and the termination of this Escrow Agreement.
16.    Expedited Arbitration.
(i) To the extent expressly provided for in this Agreement, each of the parties
shall have the right to resolve the specified issue pursuant to the following
expedited arbitration procedure (“Expedited Arbitration”).
(ii) The parties to the dispute shall refer the selection of an arbitrator to
the American Arbitration Association Commercial Division (the “AAA”) in Atlanta,
Georgia for selection of a retired Judge or Justice to serve as the arbitrator.
If no retired Judge or Justice is available, the parties shall ask the Atlanta
office of AAA or Arbitration Services to select a retired Judge or Justice on an
expedited basis with the request that a selection be made at the earliest
possible date. The prevailing party in such arbitration, as determined by the
arbitrator, shall be entitled to reimbursement for its reasonable attorneys’
fees and any other reasonable costs actually incurred by it in connection with
the Expedited Arbitration.
(iii) To commence the Expedited Arbitration procedure, either party must send a
written “Notice of Commencement of Arbitration” to the AAA in Atlanta, Georgia,
with a copy to the other party delivered in accordance with Section 6 hereof.
Within three (3) business days after receipt of the Notice of Commencement of
Arbitration or as soon as practical thereafter, the AAA or the arbitrator shall
contact both parties to set a date within five (5) business days thereof, or as
soon as practical thereafter, to hold the Expedited Arbitration. If the parties
and the arbitrator are unable to agree on a date within such five (5) business
day period, or as soon as practical thereafter, then the arbitrator shall select
an appropriate date and time within such five (5) business day period, or as
soon as practical thereafter, which shall be binding on the parties.


Exhibit M-1

--------------------------------------------------------------------------------





(iv) The Expedited Arbitration will be held on the date and time agreed upon by
the parties or otherwise set by the arbitrator in accordance with Section
16(iii) above at the office of the arbitrator or such other location as mutually
agreed upon by the parties. Each party shall have a reasonable period of time to
present its claim to the arbitrator (including the testimony of any live
witnesses). The party initiating the Expedited Arbitration shall present its
claim first followed by the party responding to the Expedited Arbitration. The
arbitrator shall have the discretion to consider such other evidence as he or
she deems relevant to the Expedited Arbitration. Following completion of the
presentation of the claims by both parties, the arbitrator shall be permitted to
request such further evidence as he or she deems necessary to render a decision.
The arbitrator shall have the discretion to continue the Expedited Arbitration
until the next business day, but in no event shall the Expedited Arbitration
continue beyond the close of business on such second (2nd) business day. The
arbitrator shall issue a written decision to both parties within two (2)
business days or as soon as practical following the completion of the Expedited
Arbitration, and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.








[Signature page follows]






































































Exhibit M-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has duly signed and sealed this
Escrow Holdback Agreement or caused such to be done, effective as of the date of
this Escrow Agreement.


SELLER:


4101 ROSWELL ROAD (MARIETTA), LLC,
a Delaware limited liability company




By: ________________________________
Name: _____________________________
Title: _______________________________




BUYER:




RPT PROVIDENCE SQUARE, LLC,
a Delaware limited liability company
By: ________________________________
Name: _____________________________
Title: _______________________________




ESCROW AGENT:


FIRST AMERICAN TITLE INSURANCE
COMPANY




By:________________________________
Name: _____________________________
Title:_______________________________


































Signature Page to Escrow Holdback Agreement – Providence Square


Exhibit M-1

--------------------------------------------------------------------------------





EXHIBIT A


REPAIR WORK


[See Attached]




Exhibit M-1

--------------------------------------------------------------------------------






Schedule 1.4


Lease Schedule




This exhibit has been excluded from this filing in its entirety because it both
(i) is not material and (ii) would be competitively harmful if publicly
disclosed.









--------------------------------------------------------------------------------






Schedule 8.1.3


Pending Actions
None.











--------------------------------------------------------------------------------






Schedule 8.1.4-A
Rent Roll
This exhibit has been excluded from this filing in its entirety because it both
(i) is not material and (ii) would be competitively harmful if publicly
disclosed.




Schedule 8.1.4-A



--------------------------------------------------------------------------------






Schedule 8.1.4-B
Schedule of Free Rent, Tenant Improvement Allowances and Leasing Commission
This exhibit has been excluded from this filing in its entirety because it both
(i) is not material and (ii) would be competitively harmful if publicly
disclosed.




Schedule 8.1.4-B



--------------------------------------------------------------------------------






Schedule 8.1.4-C
Tenant Defaults


None.







--------------------------------------------------------------------------------





Schedule 8.1.4-D
Tenants Auditing Expenses
TJ Maxx
Sprouts
Chili’s







--------------------------------------------------------------------------------





Schedule 8.1.4-E
Tenant Delinquencies
This exhibit has been excluded from this filing in its entirety because it both
(i) is not material and (ii) would be competitively harmful if publicly
disclosed.











--------------------------------------------------------------------------------






Schedule 8.1.5
Service Contracts


Vendor
Service Provided
Altair Sign & Light, Inc.
Signage Services
Brightview Landscape Services, Inc.
Landscaping Services and Management
Cana Communications
Cellular Alarm Monitoring Services
Hamilton Maintenance Co.
Parking Cleaning Services
Innovative Roofing Group
Roofing System Maintenance and Repairs
Otis Lawn Service & Maintenance, Inc.
Site Cleaning Services
Peachtree Pest Control
Pest Control Services
Spectrum Maintenance Services, LLC
Building Pressure Washing and Painting
Riverside Electric South
Lighting Inspection Services
Waste Management
Trash and Recycling Services
Seal Coating & Restoration Professionals
Parking Lot Repair and Maintenance Services








--------------------------------------------------------------------------------






Schedule 8.1.6
Environmental Reports
Report Provider
Document
Date
Kimley-Horn and Associates, Inc.
Phase I ESA – Sprouts Farmers Market
August 2015
EBI Consulting
Georgia EPD File Review
5/12/2016
EBI Consulting
Phase I ESA
4/20/2016
RREEF
User Questionnaire
8/13/2015
RREEF
User Questionnaire
8/13/2015














--------------------------------------------------------------------------------






Schedule 8.1.9
Notices re Violations
•
Letter dated April 9, 2019 from Cobb County Water System
















--------------------------------------------------------------------------------





Schedule 8.1.10
Capital Improvement Work


None.



















































--------------------------------------------------------------------------------





Schedule 8.1.11


Scope of Work for Detention Pond Condition Repair Work









